Exhibit 10.1

 

Execution Version

 

 

 

 

SECURED SUPERPRIORITY DEBTOR-IN-POSSESSION CREDIT AGREEMENT

 

Dated as of July 3, 2019

 

 

among

 

MONITRONICS INTERNATIONAL, INC.,
as the Borrower

 

THE GUARANTORS PARTY HERETO,

 

ENCINA PRIVATE CREDIT SPV, LLC,
as Administrative Agent, Swingline Lender and L/C Issuer,

 

THE LENDERS PARTY HERETO,

 

KKR CAPITAL MARKETS LLC
as Lead Arranger and Bookrunner and

 

KKR CREDIT ADVISORS (US) LLC
as Structuring Advisor

 

 

 

 

--------------------------------------------------------------------------------



 

TABLE OF CONTENTS

 

Section

 

Page

 

 

 

ARTICLE I DEFINITIONS AND ACCOUNTING TERMS

 

1

 

 

 

1.01

Defined Terms

 

1

1.02

Other Interpretive Provisions

 

30

1.03

Accounting Terms

 

31

1.04

Rounding

 

32

1.05

Times of Day

 

32

1.06

Letter of Credit Amounts

 

32

1.07

Currency Equivalents Generally

 

32

1.08

[Reserved]

 

32

1.09

Cashless Rolls

 

32

 

 

 

ARTICLE II THE COMMITMENTS AND CREDIT EXTENSIONS

 

33

 

 

 

2.01

The Loans

 

33

2.02

Borrowings, Conversions and Continuations of Loans

 

34

2.03

Letters of Credit

 

36

2.04

Prepayments

 

43

2.05

Termination or Reduction of Commitments

 

45

2.06

Repayment of Loans

 

46

2.07

Interest

 

46

2.08

Fees

 

47

2.09

Computation of Interest and Fees

 

47

2.10

Evidence of Debt

 

47

2.11

Payments Generally; Administrative Agent’s Clawback

 

48

2.12

Sharing of Payments by Lenders

 

50

2.13

Cash Collateral

 

50

2.14

Defaulting Lenders

 

51

 

 

 

ARTICLE III TAXES, YIELD PROTECTION AND ILLEGALITY

 

53

 

 

 

3.01

Taxes

 

53

3.02

Illegality

 

57

3.03

Inability to Determine Rates

 

58

3.04

Increased Costs; Reserves on Eurodollar Rate Loans

 

58

3.05

Compensation for Losses

 

60

3.06

Mitigation Obligations; Replacement of Lenders

 

60

3.07

Survival

 

60

 

 

 

ARTICLE IV CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

 

61

 

 

 

4.01

Conditions of Initial Credit Extension

 

61

4.02

Conditions to all Credit Extensions

 

64

 

i

--------------------------------------------------------------------------------



 

 

 

Page

 

 

 

ARTICLE V REPRESENTATIONS AND WARRANTIES

 

64

 

 

 

5.01

Existence, Qualification and Power

 

64

5.02

Authorization; No Contravention

 

65

5.03

Governmental Authorization; Other Consents

 

65

5.04

Binding Effect

 

65

5.05

Financial Statements; No Material Adverse Effect

 

65

5.06

Litigation

 

65

5.07

[Reserved]

 

66

5.08

Ownership of Property; Liens; Investments

 

66

5.09

Environmental Compliance

 

66

5.10

Insurance

 

67

5.11

Taxes

 

67

5.12

ERISA Compliance

 

67

5.13

Subsidiaries; Equity Interests; Loan Parties

 

68

5.14

Margin Regulations; Investment Company Act

 

69

5.15

Disclosure

 

69

5.16

Compliance with Laws

 

69

5.17

Intellectual Property; Licenses, Etc.

 

70

5.18

[Reserved]

 

70

5.19

Casualty, Etc.

 

70

5.20

Labor Matters

 

70

5.21

[Reserved]

 

70

5.22

Documentation, Terms and Provisions Governing Monitoring Contract Acquisitions

 

70

5.23

Monitoring Contracts

 

70

5.24

Alarm Systems

 

71

5.25

Alarm Licenses

 

71

5.26

Dealer Programs

 

71

5.27

OFAC

 

71

5.28

EEA Financial Institution

 

71

5.29

[Reserved]

 

71

5.30

Beneficial Ownership Certificate

 

72

 

 

 

ARTICLE VI AFFIRMATIVE COVENANTS

 

72

 

 

 

6.01

Financial Statements

 

72

6.02

Certificates; Other Information

 

73

6.03

Notices

 

75

6.04

Payment of Obligations

 

76

6.05

Preservation of Existence, Etc.

 

76

6.06

Maintenance of Properties

 

76

6.07

Maintenance of Insurance

 

76

6.08

Compliance with Laws

 

76

6.09

Books and Records

 

77

6.10

Inspection Rights

 

77

6.11

Use of Proceeds

 

77

 

ii

--------------------------------------------------------------------------------



 

 

 

Page

 

 

 

6.12

Final Order

 

77

6.13

Compliance with Environmental Laws

 

77

6.14

Further Assurances

 

77

6.15

Cash Management Systems; Payment of Professional Fees

 

78

6.16

Compliance with Terms of Leaseholds

 

78

6.17

Material Contracts

 

78

6.18

Financing Statements

 

78

6.19

Review of Approved Alarm Purchase Agreements

 

79

6.20

Monitoring Contract Documents

 

79

6.21

[Reserved]

 

79

6.22

Quarterly Lender Calls

 

79

 

 

 

ARTICLE VII NEGATIVE COVENANTS

 

79

 

 

 

7.01

Liens

 

79

7.02

Indebtedness

 

81

7.03

Investments

 

82

7.04

Fundamental Changes

 

83

7.05

Dispositions

 

83

7.06

Restricted Payments

 

84

7.07

Change in Nature of Business

 

84

7.08

Transactions with Affiliates

 

84

7.09

Burdensome Agreements

 

85

7.10

Use of Proceeds

 

85

7.11

Liquidity

 

86

7.12

Case Matters

 

86

7.13

Amendments to Organization Documents

 

87

7.14

Accounting Changes

 

87

7.15

Amendments to Material Contracts and Other Agreements

 

88

7.16

Central Stations

 

88

7.17

Alarm Licenses

 

88

7.18

Prepayments

 

88

7.19

Amendments to Orders

 

88

7.20

Assignability of Monitoring Contracts

 

89

7.21

Disbursements; DIP Budget Variance

 

89

7.22

Controlled Accounts

 

89

 

 

 

ARTICLE VIII EVENTS OF DEFAULT AND REMEDIES

 

89

 

 

 

8.01

Events of Default

 

89

8.02

Consequences of Event of Default

 

93

8.03

Application of Funds

 

97

 

 

 

ARTICLE IX ADMINISTRATIVE AGENT

 

97

 

 

 

9.01

Appointment and Authority

 

97

9.02

Rights as a Lender

 

98

9.03

Exculpatory Provisions

 

98

 

iii

--------------------------------------------------------------------------------



 

 

 

Page

 

 

 

9.04

Reliance by Administrative Agent

 

99

9.05

Delegation of Duties

 

99

9.06

Resignation of Administrative Agent

 

99

9.07

Non-Reliance on Administrative Agent and Other Lenders

 

101

9.08

[Reserved]

 

101

9.09

Administrative Agent May File Proofs of Claim

 

101

9.10

Collateral and Guaranty Matters

 

102

 

 

 

ARTICLE X MISCELLANEOUS

 

102

 

 

 

10.01

Amendments, Etc.

 

102

10.02

Notices; Effectiveness; Electronic Communications

 

104

10.03

No Waiver; Cumulative Remedies; Enforcement

 

106

10.04

Expenses; Indemnity; Damage Waiver

 

107

10.05

Payments Set Aside

 

109

10.06

Successors and Assigns

 

109

10.07

Treatment of Certain Information; Confidentiality

 

113

10.08

Right of Setoff

 

114

10.09

Interest Rate Limitation

 

114

10.10

Counterparts; Integration; Effectiveness; Electronic Execution

 

115

10.11

Survival of Representations and Warranties

 

115

10.12

Severability

 

115

10.13

Replacement of Lenders

 

116

10.14

Governing Law; Jurisdiction; Etc.

 

116

10.15

Waiver of Jury Trial

 

117

10.16

No Advisory or Fiduciary Responsibility

 

117

10.17

Electronic Execution of Assignments and Certain Other Documents

 

118

10.18

USA PATRIOT Act; Sanctions

 

118

10.19

ENTIRE AGREEMENT

 

119

10.20

[Reserved]

 

119

10.21

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

 

119

10.22

Incorporation of DIP Orders by Reference

 

119

 

 

 

ARTICLE XI GUARANTEE

 

119

 

 

 

11.01

Guarantee

 

119

11.02

Guarantee of Payment and Not of Collection

 

120

11.03

Guarantee Absolute

 

120

11.04

Action with Respect to Guaranteed Obligations

 

121

11.05

Waiver

 

121

11.06

[Reserved]

 

121

11.07

Reinstatement of Guaranteed Obligations

 

121

11.08

Subrogation

 

122

11.09

Payments Free and Clear

 

122

11.11

[Reserved]

 

122

11.12

Subordination

 

122

11.13

Information

 

122

11.14

Loan Accounts

 

122

 

iv

--------------------------------------------------------------------------------



 

 

 

Page

 

 

 

11.15

Waiver of Remedies

 

122

11.16

Termination

 

123

11.17

Successors and Assigns

 

123

11.18

Joint and Several Obligations

 

123

11.19

Payments

 

123

11.20

Notices

 

123

 

 

 

ARTICLE XII SECURITY AGREEMENT

 

123

 

 

 

12.01

Grant of Security Interest

 

123

12.02

Pledged Equity Collateral

 

126

12.03

No Filings Required; Perfection of Security Interests; Priority

 

127

12.04

Certain Perfection Actions; Further Assurances

 

127

12.05

Powers of Attorney

 

128

12.06

Certain Waivers; Loan Party Not Discharged

 

129

12.07

Adequate Protection

 

129

 

v

--------------------------------------------------------------------------------



 

SCHEDULES

 

2.01                        Revolving Credit Commitments and Applicable
Percentages

 

 

 

 

 

5.06                        Litigation

 

 

 

 

 

5.08(b)                   Liens

 

 

 

 

 

5.08(c)                   Real Property

 

 

 

 

 

5.08(d)(i)               Leases (lessee)

 

 

 

 

 

5.08(d)(ii)              Leases (lessor)

 

 

 

 

 

5.08(e)                   Investments

 

 

 

 

 

5.12(d)                   Pension Plan Obligations and Liabilities

 

 

 

 

 

5.13                        Subsidiaries

 

 

 

 

 

5.17                        Intellectual Property

 

 

 

 

 

7.02                        Indebtedness

 

 

 

 

 

7.09                        Burdensome Agreements

 

 

 

 

 

10.02                      Administrative Agent’s Office; Certain Addresses for
Notices

 

 

 

 

 

12.01(a)(iii)           Commercial Tort Claims

 

 

 

vi

--------------------------------------------------------------------------------



 

 

 

Page

 

 

 

EXHIBITS

 

 

 

 

 

Forms of:

 

 

 

 

 

A                             Committed Loan Notice

 

 

 

 

 

B-1                         Revolving Credit Note

 

 

 

 

 

B-2                         Swingline Loan Note

 

 

 

 

 

C                             Compliance Certificate

 

 

 

 

 

D-1                         Assignment and Assumption

 

 

 

 

 

D-2                         Administrative Questionnaire

 

 

 

 

 

E-1                          Collateral Assignment of Communication Paths

 

 

 

 

 

E-2                          Collateral Assignment of Contract Rights

 

 

 

 

 

F                              [Reserved]

 

 

 

 

 

G-1                         Form of U.S. Tax Certificate (For Foreign Lenders
That Are Not Partnerships For U.S. Federal Income Tax Purposes)

 

 

 

 

 

G-2                         Form of U.S. Tax Certificate (For Foreign
Participants That Are Not Partnerships For U.S. Federal Income Tax Purposes)

 

 

 

 

 

G-3                         Form of U.S. Tax Certificate (For Foreign
Participants That Are Partnerships For U.S. Federal Income Tax Purposes)

 

 

 

 

 

G-4                         Form of U.S. Tax Certificate (For Foreign Lenders
That Are Partnerships For U.S. Federal Income Tax Purposes)

 

 

 

 

 

H                             Notice of Loan Prepayment

 

 

 

 

 

ANNEXES

 

 

 

 

 

A                             Milestones

 

 

 

 

 

B                             Initial DIP Budget

 

 

 

 

 

C                             Interim DIP Order

 

 

 

vii

--------------------------------------------------------------------------------



 

SECURED SUPERPRIORITY DEBTOR-IN-POSSESSION CREDIT AGREEMENT

 

This SECURED SUPERPRIORITY DEBTOR-IN-POSSESSION CREDIT AGREEMENT is entered into
as of July 3, 2019, among MONITRONICS INTERNATIONAL, INC., a Texas corporation
(the “Borrower”), each of its direct and indirect domestic subsidiaries from
time to time party hereto as Guarantors (defined below), each lender from time
to time party hereto (collectively, the “Lenders” and individually, a “Lender”),
KKR CAPITAL MARKETS LLC, as Lead Arranger and Bookrunner, KKR CREDIT ADVISORS
(US) LLC, as Structuring Advisor, and ENCINA PRIVATE CREDIT SPV, LLC, as
Administrative Agent, Swingline Lender and L/C Issuer.

 

PRELIMINARY STATEMENTS:

 

WHEREAS, on July 1, 2019 (the “Petition Date”), the Borrower and the Guarantors
party hereto on the date hereof commenced Chapter 11 case numbers 19-33650
through 19-33658, as jointly administered for procedural purposes at Chapter 11
case number 19-33650 (each a “Case” and collectively, the “Cases”) by filing
with the United States Bankruptcy Court for the Southern District of Texas,
Houston Division (the “Bankruptcy Court”) voluntary petitions for relief under
the Bankruptcy Code and have continued to operate their business as
debtor-in-possession pursuant to Section 1107 and 1108 thereof.

 

WHEREAS, the Borrower has requested and the Lenders have agreed to make
revolving loans to the Borrower consisting of a priming, secured superpriority
debtor-in-possession credit facility in an aggregate principal amount not to
exceed $245,000,000 subject to this Agreement and, when entered, the Interim DIP
Order or the Final DIP Order (each as defined herein), as applicable.

 

WHEREAS, the Lenders are willing to extend such credit to the Borrower and the
Guarantors under this Agreement upon the terms and subject to the conditions set
forth in this Agreement and the Interim DIP Order or the Final DIP Order, as
applicable.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto covenant and agree as follows:

 

ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS

 

1.01        Defined Terms.  As used in this Agreement, the following terms shall
have the meanings set forth below:

 

“ACH” means Automated Clearing House or any successor reasonably acceptable to
the Structuring Advisor.

 

“Adequate Protection Liens” has the meaning ascribed to such term in the Interim
DIP Order or, upon entry of the Final DIP Order, in the Final DIP Order, as
applicable.

 

“Adequate Protection Obligations” has the meaning ascribed to such term in the
Interim DIP Order or, upon entry of the Final DIP Order, in the Final DIP Order,
as applicable.

 

“Adequate Protection Superpriority Claims” has the meaning ascribed to such term
in the Interim DIP Order or, upon entry of the Final DIP Order, in the Final DIP
Order, as applicable.

 

“Administrative Agent” means Encina Private Credit SPV, LLC, in its capacity as
administrative agent under the Loan Documents, or any successor administrative
agent.

 

--------------------------------------------------------------------------------



 

“Administrative Agent’s Account” means the Administrative Agent’s account as set
forth on Schedule 10.02, or such other account as the Administrative Agent may
from time to time notify to the Borrower and the Lenders.

 

“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form of Exhibit C-2 to this Agreement or any other form
approved by the Administrative Agent.

 

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

 

“Agent Fee Letter” means that certain fee letter, dated as of the date hereof,
by and between the Administrative Agent and the Borrower, as amended, restated,
amended and restated, supplemented or otherwise modified from time to time.

 

“Agent Parties” has the meaning specified in Section 10.02(c).

 

“Aggregate Commitments” means the Commitments of all the Lenders (but without
duplication with respect to Swingline Loan Commitments and Revolving Credit
Commitments).

 

“Aggregate Purchase Price” means, with respect to any period, the total
consideration paid for all Permitted Portfolio Purchases (including the amount
of any Holdback Debt and any liabilities assumed in connection therewith)
completed by the Borrower and its Subsidiaries during such period.

 

“Agreement” means this secured superpriority debtor-in-possession credit
agreement, as the same may be amended, modified, restated, renewed or
supplemented from time to time.

 

“Alarm System” means all electronic or other wiring, sensors, detectors, relays,
controls, transmitters, sirens and other equipment or machinery provided to
customers by the Borrower or any of its Subsidiaries.

 

“Anti-Corruption Laws” means anti-bribery and anti-corruption laws, regulations
or ordinances, including without limitation (i) the U.S. Foreign Corrupt
Practices Act of 1977 (as amended); (ii) the United Kingdom Bribery Act;
(iii) anti-bribery legislation promulgated by the European Union and implemented
by its member states; and (iv) legislation adopted in furtherance of the OECD
Convention on Combating Bribery of Foreign Public Officials in International
Business Transactions.

 

“Anti-Money Laundering Laws” means laws, regulations, rules or guidelines
relating to the prevention of money laundering, including financing
recordkeeping and reporting requirements, such as the USA PATRIOT Act, the U.S.
Currency and Foreign Transaction Reporting Act of 1970, as amended, and the U.S.
Money Laundering Control Act of 1986, as amended.

 

“Applicable Fee Rate” means, at any time, in respect of the Revolving Credit
Facility, 0.75% per annum.

 

“Applicable Percentage” means with respect to any Revolving Credit Lender at any
time, the percentage (carried out to the ninth decimal place) of the Revolving
Credit Facility represented by such Revolving Credit Lender’s Revolving Credit
Commitment at such time.  If the commitment of each Revolving Credit Lender to
make Revolving Credit Loans or if the Revolving Credit Commitments have expired,
then the Applicable Percentage of each Revolving Credit Lender in respect of the
Revolving Credit Facility shall be determined based on the Applicable Percentage
of such Revolving Credit Lender in respect

 

2

--------------------------------------------------------------------------------



 

of the Revolving Credit Facility most recently in effect, giving effect to any
subsequent assignments.  The initial Applicable Percentage of each Revolving
Credit Lender in respect of the Revolving Credit Facility is set forth opposite
the name of such Lender on Schedule 2.01 or in the Assignment and Assumption
pursuant to which such Lender becomes a party hereto, as applicable.

 

“Applicable Rate” means 4.00% per annum for Base Rate Loans and 5.00% per annum
for Eurodollar Rate Loans and Letter of Credit Fees.

 

“Applicable Revolving Credit Percentage” means with respect to any Revolving
Credit Lender at any time, such Revolving Credit Lender’s Applicable Percentage
in respect of the Revolving Credit Facility at such time.

 

“Appropriate Lender” means, at any time, (a) with respect to the Revolving
Credit Facility, a Lender that has a Commitment with respect to such Facility or
holds a Revolving Credit Loan, respectively, at such time, (b) with respect to
the Letter of Credit Sublimit, (i) the L/C Issuer and (ii) if any Letters of
Credit have been issued pursuant to Section 2.03(a), the Revolving Credit
Lenders, and (c) with respect to the Swingline Loan Facility, (i) the Swingline
Lender and (ii) if any Swingline Loans are outstanding pursuant to
Section 2.01(c), the Revolving Credit Lenders.

 

“Approved Alarm Dealers” means persons engaged in the business of selling,
installing or servicing security alarm products that are (or will be) monitored
in the Borrower’s or any Subsidiary’s central station or an Approved Central
Station.

 

“Approved Alarm Purchase Agreement(s)” means any purchase agreement meeting the
requirements to be used in a Dealer Program.

 

“Approved Central Stations” means (a) the central stations used by the Borrower
and its Subsidiaries as of the Closing Date and any other central station
operated by the Borrower or a Subsidiary thereof, (b) any third party monitoring
central station with respect to which the owner thereof maintains a U.L. rating
and (c) any central station which serves as a backup station with respect to a
station described in clause (a) or clause (b) above.

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Arranger” means KKR Capital Markets LLC, in its capacity as lead arranger and
bookrunner.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit C-1 to this Agreement or any other form
approved by the Administrative Agent and the Borrower.

 

“Attributable Indebtedness” means, on any date, (a) in respect of any
Capitalized Lease of any Person, the capitalized amount thereof that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP and (b) in respect of any Synthetic Lease Obligation, the capitalized
amount of the remaining lease or similar payments under the relevant lease or
other applicable agreement or instrument that would appear on a balance sheet of
such Person prepared as of such date in accordance with GAAP if such lease or
other agreement or instrument were accounted for as a Capitalized Lease.

 

“Audited Financial Statements” means the audited consolidated balance sheet of
the Borrower and its Subsidiaries for the fiscal year ended December 31, 2018,
and the related consolidated statements of

 

3

--------------------------------------------------------------------------------



 

income or operations, shareholders’ equity and cash flows for such fiscal year
of the Borrower and its Subsidiaries, including the notes thereto.

 

“Automatic Stay” means the automatic stay imposed under Section 362 of the
Bankruptcy Code.

 

“Availability Period” means the period from and including the Closing Date to
the earliest of (i) the Maturity Date, (ii) the date of termination of the
Aggregate Commitments pursuant to Section 2.05, and (iii) the date of
termination of the commitment of each Revolving Credit Lender to make Revolving
Credit Loans, the Swingline Lender to make Swingline Loans, and of the
obligation of the L/C Issuer to make L/C Credit Extensions pursuant to
Section 8.02.

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“Bankruptcy Code” means the provisions of Chapter 11 of Title 11 of the United
States Code 11 U.S.C §§ 101 et seq. as amended from time to time, or any
replacement, supplemental or successor Federal statute, and all rules and
regulations promulgated thereunder.

 

“Bankruptcy Court” has the meaning specified in the recitals to this Agreement.

 

“Bankruptcy Rules” means the Federal Rules of Bankruptcy Procedure and local
rules of the Bankruptcy Court, each as amended, and applicable to the Cases.

 

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the Prime Rate, (c) the
Eurodollar Rate plus 1.00% and (d) 4.50%.

 

“Base Rate Loan” means a Loan that bears interest based on the Base Rate; for
the avoidance of doubt, Swingline Loans shall be Base Rate Loans.

 

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.

 

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

 

“Borrower” has the meaning specified in the introductory paragraph hereto.

 

“Borrower Materials” has the meaning specified in Section 6.02.

 

“Borrowing” means a Revolving Credit Borrowing or Swingline Borrowing.

 

“Borrowing Base” means, determined as of the most recent date for which the
Borrower was required to deliver a Borrowing Base Certificate under
Section 6.02(b), an aggregate amount, expressed in Dollars, equal to (a)(i) the
Eligible RMR balance of the Loan Parties as of the end of the month covered by
such Borrowing Base Certificate multiplied by (ii) ten (10), less (b) any
reserves established by the Administrative Agent (at the direction of the
Structuring Advisor) not to exceed the amount of the Carve-Out.

 

4

--------------------------------------------------------------------------------



 

“Borrowing Base Certificate” means a certificate setting forth the calculation
of the Borrowing Base at the applicable time in reasonable detail, in a form
reasonably satisfactory to the Structuring Advisor.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Account is located and, if
such day relates to any Eurodollar Rate Loan, means any such day that is also a
London Banking Day.

 

“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases.

 

“Carve-Out” has the meaning ascribed to such term in the Interim DIP Order or,
upon entry of the Final DIP Order, in the Final DIP Order, as applicable.

 

“Case” or “Cases” has the meaning specified in the recitals to this Agreement.

 

“Cash Collateralize” and “Cash Collateralization” and “Cash Collateralized”
means to deposit in a Controlled Account or to pledge and deposit with or
deliver to the Administrative Agent, for the benefit of one or more of the L/C
Issuer or the Lenders, as collateral for L/C Obligations or obligations of the
Lenders to fund participations in respect of L/C Obligations, cash or deposit
account balances or, if reasonably acceptable to the Administrative Agent and
L/C Issuer, other credit support, in each case pursuant to documentation in form
and substance reasonably satisfactory to the Administrative Agent (acting at the
direction of the Required Lenders) and the L/C Issuer. “Cash Collateral” shall
have a meaning correlative to the foregoing and shall include the proceeds of
such cash collateral and other credit support.

 

“Cash Equivalents” means any of the following types of Investments, to the
extent owned by the Borrower or any of its Subsidiaries free and clear of all
Liens (other than Liens created by Article XII or permitted by Section 7.01):

 

(a)           readily marketable obligations issued or directly and fully
guaranteed or insured by the United States of America or any agency or
instrumentality thereof having maturities of not more than 360 days from the
date of acquisition thereof; provided that the full faith and credit of the
United States of America is pledged in support thereof;

 

(b)           time deposits with, or insured certificates of deposit or bankers’
acceptances of, any commercial bank that (i) (A) is a Lender or (B) is organized
under the laws of the United States of America, any state thereof or the
District of Columbia or is the principal banking subsidiary of a bank holding
company organized under the laws of the United States of America, any state
thereof or the District of Columbia, and is a member of the Federal Reserve
System, (ii) issues (or the parent of which issues) commercial paper rated as
described in clause (c) of this definition and (iii) has combined capital and
surplus of at least $1,000,000,000, in each case with maturities of not more
than 90 days from the date of acquisition thereof;

 

(c)           commercial paper issued by any Person organized under the laws of
any state of the United States of America and rated at least “Prime-1” (or the
then equivalent grade) by Moody’s or at least “A-1” (or the then equivalent
grade) by S&P, in each case with maturities of not more than 180 days from the
date of acquisition thereof; and

 

(d)           Investments, classified in accordance with GAAP as current assets
of the Borrower or any of its Subsidiaries, in money market investment programs
registered under the Investment

 

5

--------------------------------------------------------------------------------



 

Company Act of 1940, which are administered by financial institutions that have
the highest rating obtainable from either Moody’s or S&P, and the portfolios of
which are limited solely to Investments of the character, quality and maturity
described in clauses (a), (b) and (c) of this definition.

 

“Cash Management Order” means an order, in form and substance reasonably
acceptable to the Required Lenders, entered by the Bankruptcy Court with respect
to the Loan Parties’ use of a cash management system in accordance with the
terms of this Agreement and the DIP Orders.

 

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980.

 

“CERCLIS” means the Comprehensive Environmental Response, Compensation and
Liability Information System maintained by the U.S. Environmental Protection
Agency.

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

 

“Change of Control” means the occurrence of any of the following events:

 

(a)           the acquisition by any “person” or “group” (as such terms are used
in Sections 13(d) and 14(d) of the Exchange Act), other than one or more
Permitted Holders or any “group” controlled by a Permitted Holder, that is or
becomes the “beneficial owner” (as such term is used in Rules 13d-3 and 13d-5
under the Exchange Act, except that for purposes of this clause (a) such person
or group shall be deemed to have “beneficial ownership” of all shares that any
such person or group has the right to acquire, whether such right is exercisable
immediately or only after the passage of time), directly or indirectly, of more
than 50% of the total voting power of the then outstanding Voting Interests in
the Borrower;

 

(b)           the acquisition by any “person” or “group” (as such terms are used
in Sections 13(d) and 14(d) of the Exchange Act), other than one or more
Permitted Holders (other than Parent) or any “group” controlled by a Permitted
Holder (other than Parent), that is or becomes the “beneficial owner” (as such
term is used in Rules 13d-3 and 13d-5 under the Exchange Act, except that for
purposes of this clause (b) such person or group shall be deemed to have
“beneficial ownership” of all shares that any such person or group has the right
to acquire, whether such right is exercisable immediately or only after the
passage of time), directly or indirectly, of more than 50% of the total voting
power of the then outstanding Voting Interests in the Parent;

 

(c)           the Borrower or any Subsidiary sells, conveys, transfers or leases
(either in one transaction or a series of related transactions) all or
substantially all of the Borrower’s and its

 

6

--------------------------------------------------------------------------------



 

Subsidiaries’ assets (determined on a consolidated basis) to any Person (other
than the Borrower, a Subsidiary or one or more Permitted Holders); or

 

(d)           except for Dispositions permitted by Section 7.05, the Borrower
ceases to hold 100% of the outstanding Voting Interests (and 100% of the
economic interests associated with such Voting Interests) of any of its
Subsidiaries as owned on the Closing Date.

 

“Closing Date” means the date that the conditions set forth in Section 4.01 have
been satisfied or waived pursuant to the terms hereof.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

“Collateral” has the meaning specified in Section 12.01.

 

“Collateral Assignment of Communication Paths” means the Collateral Assignment
of Communication Paths substantially in the form of Exhibit E-1 to this
Agreement or any other form reasonably satisfactory to the Administrative Agent
(acting at the direction of the Required Lenders).

 

“Collateral Assignment of Contract Rights” means the Collateral Assignment of
Contract Rights substantially in the form of Exhibit E-2 to this Agreement or
any other form reasonably satisfactory to the Administrative Agent (acting at
the direction of the Required Lenders).

 

“Commitment” means a Revolving Credit Commitment and Swingline Loan Commitment.

 

“Committed Loan Notice” means (a) a notice pursuant to Section 2.02(a) of (i) a
Revolving Credit Borrowing, (ii) a conversion of Revolving Credit Loans from one
Type to the other, or (iii) a continuation of Eurodollar Rate Loans or (b) a
notice pursuant to Section 2.02(c) of a Swingline Borrowing, which, if in
writing, shall be substantially in the form of Exhibit A to this Agreement, or
such other form as approved by the Administrative Agent (including any form on
an electronic platform or electronic transmission system as shall be approved by
the Administrative Agent), appropriately completed and duly executed by a
Responsible Officer of the Borrower.

 

“Committee” means an official creditors’ committee of creditors holding
unsecured claims, if any, appointed by the Bankruptcy Court in respect of the
Cases pursuant to Section 1102(a) of the Bankruptcy Code.

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit C.

 

“Confirmation Order” means an order of the Bankruptcy Court confirming the Plan
of Reorganization of the Loan Parties in accordance with the terms of the
Restructuring Support Agreement.

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Contractual Obligations” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.

 

7

--------------------------------------------------------------------------------



 

“Controlled Account” means each deposit account and securities account that is
subject to a DIP Lien and, on or after the thirtieth (30th) day after the
Petition Date, at the request of the Required Lenders, may be subject to an
account control agreement in form and substance reasonably satisfactory to the
Administrative Agent (acting at the direction of the Required Lenders) and the
L/C Issuer.

 

“Credit Extension” means each of the following:  (a) a Borrowing and (b) an L/C
Credit Extension.

 

“Dealer Program” means a program by which the Borrower or any of its
Subsidiaries generate, purchase or otherwise acquire alarm contracts or service
relationships on an ongoing basis from Approved Alarm Dealers and which
reasonably satisfies the following requirements:  (i) the Approved Alarm Dealer
retains no “equity” or other continuing interest in the alarm contracts or the
customer accounts relating thereto (provided, that this shall not prohibit the
Borrower or its Subsidiaries from offering retention bonuses as incentives to
Approved Alarm Dealers), (ii) the Approved Alarm Dealer has no right to
repurchase the alarm contract or customer account relating thereto; provided
that those accounts that are non-performing under the applicable Approved Alarm
Purchase Agreement may be rejected by the Borrower or its Subsidiaries, as
applicable, and repurchased by the selling Approved Alarm Dealer and (iii) the
Approved Alarm Dealer has no right to withdraw alarm contracts already submitted
and purchased.

 

“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief Laws of the United States or other applicable jurisdictions from
time to time in effect and affecting the rights of creditors generally.

 

“Declined Proceeds” has the meaning specified in Section 2.04(b)(vii).

 

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

 

“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans under the applicable
Facility plus (iii) 2% per annum; provided, however, that with respect to a
Eurodollar Rate Loan, the Default Rate shall be an interest rate equal to the
interest rate (including any Applicable Rate) otherwise applicable to such Loan
plus 2% per annum and (b) when used with respect to Letter of Credit Fees, a
rate equal to the Applicable Rate plus 2% per annum.

 

“Defaulting Lender” means, subject to Section 2.14(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, the L/C Issuer or any
other Lender any other amount required to be paid by it hereunder (including in
respect of its participation in Letters of Credit) within two Business Days of
the date when due, (b) has notified the Borrower, the Administrative Agent or
the L/C Issuer in writing that it does not intend to comply with its funding
obligations hereunder, or has made a public statement to that effect (unless
such writing or public statement relates to such Lender’s obligation to fund a
Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within three
Business Days after written request by the Administrative Agent (acting at the
direction of the Required Lenders) or the Borrower, to confirm in writing to the
Administrative Agent and the Borrower

 

8

--------------------------------------------------------------------------------



 

that it will comply with its prospective funding obligations hereunder (provided
that such Lender shall cease to be a Defaulting Lender pursuant to this clause
(c) upon receipt of such written confirmation by the Administrative Agent and
the Borrower), or (d) has, or has a direct or indirect parent company that has,
since the Closing Date, (i) become the subject of a proceeding under any Debtor
Relief Law, (ii) had appointed for it a receiver, custodian, conservator,
trustee, administrator, assignee for the benefit of creditors or similar Person
charged with reorganization or liquidation of its business or assets, including
the Federal Deposit Insurance Corporation or any other state or federal
regulatory authority acting in such a capacity or (iii) become subject to a
Bail-in Action; provided that a Lender shall not be a Defaulting Lender solely
by virtue of the ownership or acquisition of any Equity Interest in that Lender
or any direct or indirect parent company thereof by a Governmental Authority so
long as such ownership interest does not result in or provide such Lender with
immunity from the jurisdiction of courts within the United States or from the
enforcement of judgments or writs of attachment on its assets or permit such
Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender.  Any determination
by the Administrative Agent (acting at the direction of the Required Lenders)
that a Lender is a Defaulting Lender under any one or more of clauses
(a) through (d) above, and of the effective date of such status, shall be
conclusive and binding absent manifest error, and such Lender shall be deemed to
be a Defaulting Lender (subject to Section 2.14(b)) as of the date established
therefor by the Administrative Agent (acting at the direction of the Required
Lenders) in a written notice of such determination, which shall be delivered by
the Administrative Agent to the Borrower, the L/C Issuer, the Swingline Lender
and each other Lender promptly following such determination.

 

“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is the subject of any Sanction.

 

“DIP Budget” means the 13-week cash flow budget, depicting the Loan Parties’
good faith projection of all weekly cash receipts and cash disbursements in
connection with the operation of the Loan Parties’ and their Subsidiaries’
businesses during such 13-week period commencing on the applicable reporting
date, as in effect from time to time, including the Initial DIP Budget, in form
and substance reasonably satisfactory to the Structuring Advisor and the
Required Lenders, as the same may be updated from time to time by the Borrower
as reasonably approved by the Structuring Advisor and the Required Lenders in
accordance with Section 6.01(c). Any reference contained herein to compliance
with the DIP Budget shall include any variance permitted by Section 7.21.

 

“DIP Lien” has the meaning ascribed to such term in the Interim DIP Order or,
upon entry of the Final DIP Order, in the Final DIP Order, as applicable.

 

“DIP Motion” means that certain Emergency Motion for Entry of Interim and Final
Orders (i) authorizing the debtors to obtain postpetition financing,
(ii) authorizing the use of cash collateral, (iii) granting liens and
superpriority administrative expense status, (iv) granting adequate protection,
(v) modifying the automatic stay, (vi) scheduling a final hearing, and
(vii) granting related relief.

 

“DIP Orders” means the Interim DIP Order, the Final DIP Order and any amendment,
modification or supplement thereto in form and substance acceptable to the
Structuring Advisor and the Required Lenders.

 

“DIP Priority Collateral” has the meaning specified in the DIP Orders.

 

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including (i) any sale and leaseback transaction and (ii) any
Division/Series Transaction) of any property (other than cash) by any Person (or
the granting of any option or other right to do any of the foregoing), including
any

 

9

--------------------------------------------------------------------------------



 

sale, assignment, transfer or other disposal, with or without recourse, of any
notes or accounts receivable or any rights and claims associated therewith
(other than the disposition of Cash Equivalents in the ordinary course of
business).

 

“Division/Series Transaction” means, with respect to any Person, a division of
any such Person into two or more Persons pursuant to Section 18-217 of the
Delaware Limited Liability Act (or any similar provision in any other applicable
jurisdiction), or an allocation of assets of such Person pursuant to such a
division.

 

“Dollar” and “$” mean lawful money of the United States.

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

“EEA Member Country” means any of the member states of the European
Union, Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“EFT” means electronic funds transfer.

 

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.06(b)(iii) and (v) (subject to such consents, if any,
as may be required under Section 10.06(b)(iii)).

 

“Eligible RMR” means, as of any time, 100% of the aggregate amount of (a) RMR
subject to billing under Monitoring Contracts between customers and the Loan
Parties and (b) 14.6/28 of RMR under agreements to provide wholesale monitoring
services (provided, that the amount under this clause (b) shall not exceed 5% of
total Eligible RMR), in each case, in effect in which no person other than the
Loan Parties or any of their Subsidiaries and the Administrative Agent has any
interest (other than (x) Liens permitted under this Agreement or the DIP Orders
to the extent junior to the DIP Liens and (y) Liens on Monitoring Contracts
acquired from new Approved Alarm Dealers that secure residual contingent
obligations to previous buyers of Monitoring Contracts from such Approved Alarm
Dealers that will be terminated in the ordinary course of business; provided
that not more than 5% of Eligible RMR shall be derived from Monitoring Contracts
subject to such Liens), provided, however, that Eligible RMR will not include
any revenue:

 

(i)            from customers whose balances are more than ninety (90) days past
due;

 

(ii)           that is not periodic in nature, but rather relates to
installation purchase payments or one-time assessments or charges;

 

(iii)          from stand alone service agreements and extended repair service,
maintenance or inspection agreements that are not provided in conjunction with
alarm monitoring;

 

10

--------------------------------------------------------------------------------



 

(iv)                              from Monitoring Contracts that (A) do not have
FICO Scores (unless such Monitoring Contracts are for commercial accounts with
acceptable credit reviews pursuant to customary credit criteria for commercial
subscribers) or (B) have FICO Scores less than 625; provided that
notwithstanding the foregoing, (x) not more than 2% of Eligible RMR can be
comprised of Monitoring Contracts that have FICO Scores of less than 600,
(y) not more than 15% of Eligible RMR can be comprised of Monitoring Contracts
that have FICO Scores of greater than 599, but less than 625 and (z) not more
than 6% of Eligible RMR (other than from commercial accounts with acceptable
credit reviews pursuant to customary credit criteria for commercial subscribers)
can be comprised of Monitoring Contracts that do not have FICO Scores;

 

(v)                                 reimbursement for or payment of any taxes,
fees or other charges imposed by any Governmental Authority relative to the
furnishing of alarm services or maintenance services; and

 

(vi)                              late fees or fees for not sufficient fund
checks.

 

“Encina” means Encina Private Credit SPV, LLC.

 

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the release or threatened release
of any Hazardous Materials into the environment or (e) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.

 

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

 

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

 

“ERISA” means the Employee Retirement Income Security Act of 1974.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

 

11

--------------------------------------------------------------------------------



 

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) the withdrawal of the Borrower or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Borrower or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the filing of a notice of intent to terminate, the
treatment of a Pension Plan amendment as a termination under Section 4041 or
4041A of ERISA; (e) the institution by the PBGC of proceedings to terminate a
Pension Plan; (f) any event or condition which constitutes grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan; (g) the determination that any Pension Plan is
considered an at-risk plan or a plan in endangered or critical status within the
meaning of Sections 430, 431 and 432 of the Code or Sections 303, 304 and 305 of
ERISA; or (h) the imposition of any liability under Title IV of ERISA, other
than for PBGC premiums due but not delinquent under Section 4007 of ERISA, upon 
the Borrower or any ERISA Affiliate.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

“Eurodollar Rate” means:

 

(a)                                 for any Interest Period with respect to a
Eurodollar Rate Loan, the rate per annum equal to (i) the London Interbank
Offered Rate (“LIBOR”), or a comparable or successor rate, which is rate is
approved by the Administrative Agent, as published on the applicable Bloomberg
screen page (or such other commercially available source providing quotations of
LIBOR as may be designated by the Administrative Agent from time to time) at
approximately 11:00 a.m., London time, two (2) London Banking Days prior to the
commencement of such Interest Period, for Dollar deposits (for delivery on the
first day of such Interest Period) with a term equivalent to such Interest
Period or, (ii) if such rate is not available at such time for any reason, the
rate per annum determined by the Administrative Agent to be the rate at which
deposits in Dollars for delivery on the first day of such Interest Period in
same day funds in the approximate amount of the Eurodollar Rate Loan being made,
continued or converted and with a term equivalent to such Interest Period would
be offered to the Administrative Agent by major banks in the London interbank
eurodollar market at their request at approximately 11:00 a.m. (London time) two
(2) London Banking Days prior to the commencement of such Interest Period; and
if the Eurodollar Rate shall be less than zero, such rate shall be deemed zero
for purposes of this Agreement; and

 

(b)                                 for any interest calculation with respect to
a Base Rate Loan on any date, the rate per annum equal to (i)  LIBOR, at
approximately 11:00 a.m., London time determined two (2) London Banking Days
prior to such date for Dollar deposits being delivered in the London interbank
market for a term of one (1) month commencing that day or (ii) if such published
rate is not available at such time for any reason, the rate per annum determined
by the Administrative Agent to be the rate at which deposits in Dollars for
delivery on the date of determination in same day funds in the approximate
amount of the Base Rate Loan being made or maintained and with a term equal to
one (1) month would be offered to the Administrative Agent by major banks in the
London interbank eurodollar market at their request at the date and time of
determination; and if the Base Rate shall be less than zero, such rate shall be
deemed zero for purposes of this Agreement.

 

Notwithstanding the foregoing, in no event shall the Eurodollar Rate be less
than 1.50%.

 

12

--------------------------------------------------------------------------------



 

“Eurodollar Rate Loan” means a Revolving Credit Loan that bears interest at a
rate based on clause (a) of the definition of “Eurodollar Rate.”

 

“Event of Default” has the meaning specified in Section 8.01.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Excluded Deposit Account” means (a) any deposit account the balance of which
consists exclusively of (i) withheld income taxes and federal, state or local
employment taxes required to be paid to the Internal Revenue Service or state or
local government agencies with respect to employees of the Borrower or any
Subsidiary and (ii) amounts required to be paid over to an employee benefit plan
on behalf of or for the benefit of employees of the Borrower or any Subsidiary,
(b) all segregated deposit accounts constituting (and the balance of which
consists solely of funds set aside in connection with) payroll accounts, trust
accounts, and accounts dedicated to the payment of accrued employee benefits,
medical, dental and employee benefits claims to employees of the Borrower or any
Subsidiary, (c) deposit accounts authorized in the DIP Orders and (d) deposit
accounts with a cash balance of less than $150,000 individually or $1,000,000 in
the aggregate at all times in the aggregate for all such accounts under this
clause (d).

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient  or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its Lending Office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Recipient, U.S.
federal withholding Taxes (including withholding Taxes imposed by Sections 1441
and 1442 of the Code as of the Closing Date) imposed on amounts payable to or
for the account of such Recipient with respect to an applicable interest in a
Loan or Commitment or this Agreement pursuant to a law in effect on the date on
which (i) such Recipient acquires such interest (other than pursuant to an
assignment request by the Borrower under Section 10.13) or (ii) such Lender
changes its Lending Office, except in each case to the extent that, pursuant to
Section 3.01(a) or (c)(i), amounts with respect to such Taxes were payable
either to such Lender’s assignor immediately before such Lender became a party
hereto or to such Lender immediately before it changed its Lending Office,
(c) Taxes attributable to such Recipient’s failure to comply with
Section 3.01(e) and (d) any withholding Taxes imposed pursuant to FATCA.

 

“Extraordinary Receipt” means any cash received by or paid to or for the account
of any Person not in the ordinary course of business that is proceeds of
insurance (other than proceeds of business interruption insurance to the extent
such proceeds constitute compensation for lost earnings), or condemnation awards
(and payments in lieu thereof); provided, however, that an Extraordinary Receipt
shall not include cash receipts to the extent that such proceeds, awards or
payments (a) in respect of loss or damage to equipment, fixed assets or real
property are applied (or used to reimburse expenditures were previously
incurred) to replace or repair the equipment, fixed assets or real property in
respect of which such proceeds were received in accordance with the terms of
Section 2.04(b)(iv) or (b) are received by any Person in respect of any third
party claim against such Person and applied to pay (or to reimburse such Person
for its prior payment of) such claim and the costs and expenses of such Person
with respect thereto.

 

“Facility” means the Revolving Credit Facility or Swingline Loan Facility, as
the context may require.

 

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

 

13

--------------------------------------------------------------------------------



 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code (or any amended or successor version
described above) and any intergovernmental agreements (and any related laws,
regulations or official administrative rules) implementing the foregoing.

 

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System on such day, as published by the Federal
Reserve Bank of New York on the Business Day next succeeding such day; provided
that (a) if such day is not a Business Day, the Federal Funds Rate for such day
shall be such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (b) if no such rate is so
published for any day that is a Business Day, the average of the quotations for
such day for such transactions received by the Administrative Agent from three
major U.S. banking institutions of recognized standing selected by it.

 

“Fee Letter” means that certain fee letter, dated as of May 20, 2019, by and
between the Structuring Advisor and the Borrower, as amended, restated, amended
and restated, supplemented or otherwise modified from time to time.

 

“FICO Score” means the consumer credit risk score published by Fair Isaac,
Equifax, Inc., TransUnion LLC or Experian PLC, or in the event the foregoing
cease to publish such a score, any other consumer credit risk score published by
a national credit reporting agency as may be selected by the Borrower and
reasonably acceptable to the Structuring Advisor.

 

“Final DIP Order” means, collectively, a final order of the Bankruptcy Court, in
form and substance reasonably satisfactory to the Structuring Advisor and the
Required Lenders, entered in the Cases pursuant to Section 364 of the Bankruptcy
Code approving this Agreement and the other Loan Documents on a final basis,
confirming the Interim DIP Order and authorizing (i) the Borrower to obtain
credit as contemplated hereunder, (ii) the Loan Parties to incur (or guaranty)
the Obligations and grant Liens under the Loan Documents and (iii) the Borrower
to use cash collateral.

 

“Final Order Entry Date” means the date on which the Final DIP Order is entered
on the docket of the Bankruptcy Court.

 

“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes.  For purposes of this
definition, the United States, each State thereof and the District of Columbia
shall be deemed to constitute a single jurisdiction.

 

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

 

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the L/C Issuer, such Defaulting Lender’s Applicable Revolving Credit
Percentage of the outstanding L/C Obligations other than L/C Obligations as to
which such Defaulting Lender’s participation obligation has been reallocated to
other Lenders or Cash Collateralized in accordance with the terms hereof and
(b) with respect to the Swingline Lender, such Defaulting Lender’s Applicable
Revolving Credit Percentage of Swingline Loans, other than Swingline Loans as to
which such Defaulting Lender’s participation obligation has been reallocated to
other Lenders in accordance with the terms hereof.

 

14

--------------------------------------------------------------------------------



 

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

 

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are, subject to Section 1.03, applicable
to the circumstances as of the date of determination, consistently applied.

 

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

 

“Grantors” means, collectively, (a) the Borrower, (b) the Guarantors and the
Subsidiaries of the Borrower as are or may from time to time become grantors
pursuant to Article XII, (c) with respect to the pledge of the equity interests
of the Borrower set forth in Section 12.02, the Parent.

 

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien).  The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith.  The term “Guarantee” as a verb has a
corresponding meaning.

 

“Guarantee Agreement” means Article XI of this Agreement, and shall include any
joinder agreement executed from time to time in connection therewith.

 

“Guaranteed Obligations” has the meaning specified in Section 11.01.

 

“Guarantors” means, collectively, the Subsidiaries of the Borrower that are or
may from time to time become guarantors pursuant to Article XI.  For the
avoidance of doubt, the definition of Guarantors does not include (a) the Parent
or (b) any foreign Subsidiary of the Borrower to the extent that the Borrower

 

15

--------------------------------------------------------------------------------



 

and the Structuring Advisor and Required Lenders determine that any change to
the U.S. tax laws after the Closing Date would result in materially adverse tax
consequences to the Loan Parties taken as a whole.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

“Holdback Debt” means the total amount due to Approved Alarm Dealers as deferred
payments under Approved Alarm Purchase Agreements, less any reductions permitted
under the terms of the Approved Alarm Purchase Agreements.

 

“Honor Date” has the meaning specified in Section 2.03(c)(i).

 

“IFRS” means international accounting standards within the meaning of IAS
Regulation 1606/2002 to the extent applicable to the relevant financial
statements delivered under or referred to herein.

 

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

 

(a)                                 all obligations of such Person for borrowed
money and all obligations of such Person evidenced by bonds, debentures, notes,
loan agreements or other similar instruments;

 

(b)                                 the maximum amount of all direct or
contingent obligations of such Person arising under letters of credit (including
standby and commercial), bankers’ acceptances, bank guaranties, surety bonds and
similar instruments;

 

(c)                                  net obligations of such Person under any
Swap Contract;

 

(d)                                 all obligations of such Person to pay the
deferred purchase price of property or services (other than (x) trade accounts
payable in the ordinary course of business (excluding trade accounts payable in
the ordinary course of business that are (i) past due by more than 90 days and
(ii) greater than $1,000,000 in the aggregate) and (y) payments under Approved
Alarm Purchase Agreements) including agreements providing for indemnification,
contribution, earnout, adjustment of purchase price, holdback (including
Holdback Debt) or similar obligations, in each case, incurred or assumed in
connection with acquisitions or dispositions permitted under this Agreement,
including acquisitions of Monitoring Contracts;

 

(e)                                  indebtedness (excluding prepaid interest
thereon) secured by a Lien on property owned or being purchased by such Person
(including indebtedness arising under conditional sales or other title retention
agreements), whether or not such indebtedness shall have been assumed by such
Person or is limited in recourse;

 

(f)                                   all Attributable Indebtedness in respect
of Capitalized Leases and Synthetic Lease Obligations of such Person;

 

(g)                                  all mandatory obligations of such Person to
purchase, redeem, retire, defease or otherwise make any payment in respect of
any Equity Interest in such Person or any other Person, valued, in the case of a
mandatorily redeemable preferred interest, at the greater of its liquidation
preference plus accrued and unpaid dividends; and

 

16

--------------------------------------------------------------------------------



 

(h)                                 all Guarantees of such Person in respect of
any of the foregoing.

 

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person.  The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date.

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
(a), Other Taxes.

 

“Indemnitees” has the meaning specified in Section 10.04(b).

 

“Information” has the meaning specified in Section 10.07.

 

“Initial DIP Budget” means the DIP Budget in effect on the Closing Date which is
attached hereto as Annex B.

 

“Interest Payment Date” means, (a) as to any Eurodollar Rate Loan, the last day
of each Interest Period applicable to such Loan and the Maturity Date of the
Facility under which such Loan was made; and (b) as to any Base Rate Loan, the
last Business Day of each month and the Maturity Date of the Facility under
which such Loan was made.

 

“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two or three months
thereafter, as selected by the Borrower in its Committed Loan Notice, or such
other period that is twelve months or less requested by the Borrower and
consented to by all the Lenders; provided that:

 

(a)                                 any Interest Period that would otherwise end
on a day that is not a Business Day shall be extended to the next succeeding
Business Day unless, in the case of a Eurodollar Rate Loan, such Business Day
falls in another calendar month, in which case such Interest Period shall end on
the next preceding Business Day;

 

(b)                                 any Interest Period pertaining to a
Eurodollar Rate Loan that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
the calendar month at the end of such Interest Period; and

 

(c)                                  no Interest Period shall extend beyond the
Maturity Date of the Facility under which such Loan was made.

 

“Interim DIP Order” means an interim order of the Bankruptcy Court,
substantially in the form attached hereto as Annex C (or in form and substance
reasonably satisfactory to the Structuring Advisor and the Required Lenders),
entered in the Cases pursuant to Section 364 of the Bankruptcy Code, approving
this Agreement and the other Loan Documents on an interim basis and authorizing,
among other things, (i) the Borrower to obtain credit as contemplated hereunder,
(ii) the Loan Parties to incur (or guaranty) the Obligations and grant Liens
under the Loan Documents,  (iii) the Borrower to use cash collateral, (iv) the
Cash Collateralization of the Pre-Petition Letters of Credit and (v) the payment
in full, in cash of all “Revolving Credit Loans” (as defined under the
Pre-Petition Loan Agreement).

 

17

--------------------------------------------------------------------------------



 

“Interim Facility Maturity Date” means the date forty-five (45) days following
the date of the entry of the Interim DIP Order.

 

“Interim Order Entry Date” means the date on which the Interim DIP Order is
entered on the docket of the Bankruptcy Court.

 

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, by means of (a) the purchase or other acquisition of
Equity Interests of another Person, (b) a loan, advance or capital contribution
to, Guarantee or assumption of debt of, or purchase or other acquisition of any
other debt or interest in, another Person, or (c) the purchase or other
acquisition (in one transaction or a series of transactions) of assets of
another Person that constitute a business unit or all or a substantial part of
the business of, such Person.  For purposes of covenant compliance, the amount
of any Investment shall be the amount actually invested, without adjustment for
subsequent increases or decreases in the value of such Investment.

 

“IP Rights” has the meaning specified in Section 5.17.

 

“IRS” means the United States Internal Revenue Service.

 

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

 

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and the Borrower (or any Subsidiary) or in favor of the
L/C Issuer and relating to such Letter of Credit.

 

“Issuing Fees” has the meaning specified in Section 2.03(h).

 

“Junior Claims” has the meaning specified in Section 11.11.

 

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

 

“L/C Advance” means, with respect to each Revolving Credit Lender, such Lender’s
funding of its participation in any L/C Borrowing in accordance with its
Applicable Revolving Credit Percentage.

 

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Revolving Credit Borrowing.

 

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

 

“L/C Issuer” means Encina Private Credit SPV, LLC in its capacity as issuer of
Letters of Credit hereunder, or any successor issuer of Letters of Credit
hereunder.

 

18

--------------------------------------------------------------------------------



 

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings.  For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.06.  For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

 

“Lender” has the meaning specified in the introductory paragraph hereto and, as
the context requires, includes the Swingline Lender and its successors and
assigns as permitted hereunder, each of which is referred to herein as a
“Lender”.

 

“Lender Group” means those certain Lenders hereunder represented by the Lender
Group Advisors.

 

“Lender Group Advisors” means (x) Jones Day, as legal counsel, (y) Evercore
L.L.C., as financial advisor, and (z) any other financial advisor, auditor,
attorney, accountant, appraiser, auditor, business valuation expert,
environmental engineer or consultant, turnaround consultant, and other
consultants, professionals and experts retained by the Lender Group.

 

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.

 

“Letter of Credit” means any standby letter of credit issued hereunder.

 

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.

 

“Letter of Credit Expiration Date” means the day that is seven days prior to the
Maturity Date then in effect for the Revolving Credit Facility (or, if such day
is not a Business Day, the next preceding Business Day).

 

“Letter of Credit Fee” has the meaning specified in Section 2.03(h).

 

“Letter of Credit Fronting Fee” has the meaning specified in Section 2.03(h).

 

“Letter of Credit Sublimit” means an amount equal to $10,000,000.  The Letter of
Credit Sublimit is part of, and not in addition to, the Revolving Credit
Facility.

 

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).

 

“Line Cap” means, at any time of determination, the lesser of (a) the Revolving
Credit Facility and (b) the Borrowing Base at such time.

 

19

--------------------------------------------------------------------------------



 

“Liquidity” means, at any time, an aggregate amount equal to the sum of (a) the
aggregate Revolving Credit Commitments minus the Total Revolving Credit
Outstandings at such time plus (b) Qualified Cash at such time.

 

“Loan” means an extension of credit by a Lender to the Borrower under Article II
in the form of a Revolving Credit Loan or Swingline Loan.

 

“Loan Documents” means, collectively, (a) this Agreement, (b) [reserved],
(c) each Issuer Document, (d) any agreement creating or perfecting rights in
Cash Collateral pursuant to the provisions of Section 2.13 of this Agreement,
(e) any subordination agreement entered into between the Administrative Agent
and any provider of subordinated Indebtedness to the Borrower or any Subsidiary
thereof, (f) the DIP Orders, (g) the Pledge Agreement, (h) the Fee Letter,
(i) the Agent Fee Letter and (j) all other agreements, instruments, certificates
and documents, to which the Borrower or another Loan Party is a party, from time
to time delivered in connection herewith and to the extent designated as a “Loan
Document” therein, in each case, as any or all of the foregoing may be amended,
restated, supplemented or otherwise modified from time to time in accordance
with the terms thereof.

 

“Loan Parties” means, collectively, the Borrower and each Guarantor.

 

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

 

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties , liabilities (actual
or contingent), or financial condition of the Borrower and its Subsidiaries
taken as a whole; (b) a material impairment of the rights and remedies of the
Administrative Agent or any Lender under any Loan Document, or of the ability of
any Loan Party to perform its obligations under any Loan Document to which it is
a party; or (c) a material adverse effect upon the legality, validity, binding
effect or enforceability against any Loan Party of any Loan Document to which it
is a party. Notwithstanding the foregoing, in no event shall any Material
Adverse Effect be deemed to exist as a result of the commencement of the Cases
or the circumstances and events leading up thereto to the extent that such
event(s) would reasonably be expected to result therefrom.

 

“Material Contract” means, with respect to any Person, each contract to which
such Person is a party involving aggregate consideration payable to or by such
Person of $1,000,000 or more in any year or otherwise material to the business,
condition (financial or otherwise), operations, performance, properties or
prospects of such Person.

 

“Maturity Date” means the earliest of (a) the Interim Facility Maturity Date, if
the Final DIP Order has not been entered by the Bankruptcy Court on or prior to
such date, (b) the date that is 12 months after the Petition Date, (c) the
effective date with respect to any Plan of Reorganization, (d) the filing of a
motion by the Loan Parties seeking dismissal of any Cases, the dismissal of any
of the Cases, the filing of a motion by the Loan Parties seeking to convert any
of the Cases to a case under Chapter 7 of the Bankruptcy Code or the conversion
of any of the Cases to a case under Chapter 7 of the Bankruptcy Code, (e) the
date a sale of all or substantially all of the Loan Parties’ assets is
consummated under Section 363 of the Bankruptcy Code, (f) the acceleration of
the Obligations under the Facilities following the occurrence of an Event of
Default under the Loan Documents, and (g) the appointment of a Chapter 11
trustee.

 

“Merger” has the meaning specified in the Restructuring Support Agreement.

 

“Milestones” means each of the milestones set forth in Annex A.

 

20

--------------------------------------------------------------------------------



 

“Minimum Collateral Amount” means, at any time, (i) with respect to Cash
Collateral consisting of cash or deposit account balances provided to reduce or
eliminate Fronting Exposure during the existence of a Defaulting Lender, an
amount equal to 103% of the Fronting Exposure of the L/C Issuer with respect to
Letters of Credit issued and outstanding at such time, and (ii) with respect to
Cash Collateral consisting of cash or deposit account balances provided in
accordance with the provisions of Section 2.13(a)(i), (a)(ii) or (a)(iii), an
amount equal to 103% of the Outstanding Amount of all L/C Obligations.

 

“Monitoring Contract” means a contract for providing central station monitoring
and/or similar services for security alarm and/or similar equipment or devices
to residential or commercial customers and including all recurring monthly
revenue from maintenance, service and warranty contracts with customers who are
party to such monitoring contracts, but excluding all contracts providing for
guard, patrol or response services.  All “Monitoring Contracts” shall be duly
executed written contracts, including usual and customary provisions for the
security alarm industry (including, without limitation, that they shall be
freely assignable and contain standard industry limits of liability), except
that 2% of the Monitoring Contracts (measured by RMR) may be oral; provided that
they are covered by the Loan Parties’ errors and omissions insurance.

 

“Monitoring Contract Documents” means each original Monitoring Contract and any
promissory notes, chattel paper, purchase money security agreements or security
agreements evidencing or securing a customer’s performance of a Monitoring
Contract or evidencing or securing financing for the installation of an Alarm
System executed by customers in connection with any Monitoring Contract,
together with, if applicable, all such original documents, instruments and
agreements effecting an assignment of such documents of customers acquired by a
Loan Party, to such Loan Party.

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

 

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

 

“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including the Borrower or any ERISA Affiliate) at least two of whom
are not under common control, as such a plan is described in Section 4064 of
ERISA.

 

“Net Cash Proceeds” means:

 

(a)                                 with respect to any Disposition by any Loan
Party or any of its Subsidiaries, or any Extraordinary Receipt received or paid
to the account of any Loan Party or any of its Subsidiaries, the excess, if any,
of (i) the sum of cash and Cash Equivalents received in connection with such
transaction (including any cash or Cash Equivalents received by way of deferred
payment pursuant to, or by monetization of, a note receivable or otherwise, but
only as and when so received) over (ii) the sum of (A) the principal amount of
any Indebtedness that is secured by the applicable asset and that is required to
be repaid in connection with such transaction (other than Indebtedness under the
Loan Documents), (B) the reasonable and customary out-of-pocket expenses
incurred by such Loan Party or such Subsidiary in connection with such
transaction and (C) income taxes reasonably estimated to be actually payable
within two years of the date of the relevant transaction as a result of any gain
recognized in connection therewith; provided that, if the amount of any
estimated taxes pursuant to subclause (C) exceeds the amount of taxes actually
required to be paid in cash in respect of such Disposition, the aggregate amount
of such excess shall constitute Net Cash Proceeds; and

 

21

--------------------------------------------------------------------------------



 

(b)                                 with respect to the incurrence or issuance
of any Indebtedness by any Loan Party or any of its Subsidiaries, the excess of
(i) the sum of the cash and Cash Equivalents received in connection with such
transaction over (ii) the underwriting discounts and commissions, and other
reasonable and customary out-of-pocket expenses, incurred by such Loan Party or
such Subsidiary in connection therewith.

 

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (i) requires the approval of all Lenders or all
affected Lenders in accordance with the terms of Section 10.01 and (ii) has been
approved by the Required Lenders.

 

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

 

“Note” means any promissory note evidencing any Loan and shall include a
Revolving Credit Note or Swingline Loan Note.

 

“Notice of Default” means any written notice delivered by the Administrative
Agent or the Required Lenders of a failure by the Borrower or any other Loan
Party to perform or observe any applicable term, covenant or agreement under
this Agreement or any other Loan Document, which such notice shall be identified
as a “notice of default” and shall reference the clause of Section 8.01 to which
it relates.

 

“Notice of Loan Prepayment” means a notice of prepayment with respect to a Loan,
which shall be substantially in the form of Exhibit H to this Agreement or such
other form as may be approved by the Administrative Agent (including any form on
an electronic platform or electronic transmission system as shall be approved by
the Administrative Agent), appropriately completed and signed by a Responsible
Officer of the Borrower.

 

“NPL” means the National Priorities List under CERCLA.

 

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit, in each case whether
direct or indirect (including those acquired by assumption), absolute or
contingent, due or to become due, now existing or hereafter arising and
including interest and fees that accrue after the commencement by or against any
Loan Party in any proceeding under any Debtor Relief Laws naming such Person as
the debtor in such proceeding, regardless of whether such interest and fees are
allowed or allowable claims in such proceeding.

 

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

 

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

 

22

--------------------------------------------------------------------------------



 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 10.13).

 

“Outstanding Amount” means (a) with respect to Revolving Credit Loans and
Swingline Loans on any date, the aggregate outstanding principal amount thereof
after giving effect to any borrowings and prepayments or repayments of Revolving
Credit Loans or Swingline Loans, as the case may be, occurring on such date; and
(b) with respect to any L/C Obligations on any date, the amount of such L/C
Obligations on such date after giving effect to any L/C Credit Extension
occurring on such date and any other changes in the aggregate amount of the L/C
Obligations as of such date, including as a result of any reimbursements by the
Borrower of Unreimbursed Amounts.

 

“Parent” means Ascent Capital Group, Inc., a Delaware corporation.

 

“Participant” has the meaning specified in Section 10.06(d).

 

“Participant Register” has the meaning specified in Section 10.06(d).

 

“Patriot Act” means USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)).

 

“PBGC” means the Pension Benefit Guaranty Corporation.

 

“Pension Act” means the Pension Protection Act of 2006.

 

“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Section 412, 430, 431,
432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.

 

“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by the Borrower and any ERISA Affiliate and is either covered by Title IV of
ERISA or is subject to the minimum funding standards under Section 412 of the
Code.

 

“Permitted Acquisition” has the meaning specified in Section 7.03(g).

 

“Permitted Holders” means any one or more of the following: (a) Parent and
(b) any Permitted Management Holder; provided that Permitted Management Holders
shall not be Permitted Holders in connection with a “going private” transaction
within the meaning of Rule 13e-3 of the Exchange Act.

 

23

--------------------------------------------------------------------------------



 

“Permitted Management Holder” means (a) an executive officer or director of
Parent; (b) spouses, siblings and lineal descendants (including adoptees) of the
Persons described in clause (a); (c) any trusts or private foundations created
for the benefit of, or controlled by, any of the Persons described in clauses
(a), (b) or (d) or any trusts or private foundations created for the benefit of
any such trust or private foundation; or (d) in the event of the incompetence or
death of any of the Persons described in clauses (a) and (b), such Person’s
estate, executor, administrator, committee or other personal representative or
similar fiduciary or beneficiaries, heirs, devisees or distributees, in each
case, who at any particular date shall beneficially own (as defined in clause
(a) or (b), as applicable, of the definition of “Change of Control” set forth
above) Equity Interests of the Borrower or Parent.

 

“Permitted Portfolio Purchase” has the meaning specified in Section 7.03(h)(i).

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Petition Date” has the meaning specified in the recitals hereto.

 

“Petitions” means the voluntary petitions for relief under Chapter 11 of the
Bankruptcy Code filed by the Loan Parties with the Bankruptcy Court.

 

“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of the Borrower or
any ERISA Affiliate or any such Plan to which the Borrower or any ERISA
Affiliate is required to contribute on behalf of any of its employees.

 

“Plan Documentation” has the meaning specified in Section 4.01(g).

 

“Plan of Reorganization” means a Chapter 11 plan of reorganization submitted by
the Loan Parties, or any of the Loan Parties, to the Bankruptcy Court in
connection with the Cases, or any Case, as applicable, and as amended, restated,
amended and restated, supplemented or otherwise modified from time to time.

 

“Platform” has the meaning specified in Section 6.02.

 

“Pledge Agreement” means the Pledge Agreement, dated as of the date hereof, by
Parent in favor of Administrative Agent for its benefit and the benefit of the
other Secured Parties, substantially in the form of Exhibit G.

 

“Pledged Debt” means the promissory notes and any instruments evidencing
Indebtedness owned by any Loan Party and pledged in favor of the Administrative
Agent to secure the Obligations pursuant to Article XII hereof.

 

“Pledged Equity” has the meaning specified in Section 12.02.

 

“Pledged Equity Collateral” has the meaning specified in Section 12.02.

 

“Pre-Petition Agent” means Cortland Capital Market Services LLC in its capacity
as administrative agent and collateral agent for the Pre-Petition Secured
Parties under the Pre-Petition Loan Agreement.

 

“Pre-Petition Collateral” means any and all “Collateral” (as defined under the
Pre-Petition Loan Agreement) that any Loan Party or the Parent has pledged, or
purported to have pledged, to secure the Pre-Petition Indebtedness.

 

24

--------------------------------------------------------------------------------



 

“Pre-Petition Indebtedness” means the Obligations (as defined in the
Pre-Petition Loan Agreement).

 

“Pre-Petition Lenders” means the “Lenders” under and as defined in the
Pre-Petition Loan Agreement, in their capacities as the lenders of the Term B-2
Loans (as defined in the Pre-Petition Loan Agreement) under the Pre-Petition
Loan Agreement.

 

“Pre-Petition Letters of Credit” means the letters of credit issued by the L/C
Issuers (as defined in the Pre-Petition Loan Agreement) under the Pre-Petition
Loan Agreement.

 

“Pre-Petition Loan Agreement” means that certain Amended and Restated Credit
Agreement, dated as of March 23, 2012, among the Borrower, the Pre-Petition
Lenders and the Pre-Petition Agent, as the same has been amended, restated,
supplemented or otherwise modified on or before the date hereof, as in effect as
of such date.

 

“Pre-Petition Loan Documents” means the Pre-Petition Loan Agreement and the
“Loan Documents” under and as defined in the Pre-Petition Loan Agreement as in
effect as of the date hereof, as such Pre-Petition Loan Documents have been
amended, restated, supplemented or otherwise modified on or before the date
hereof.

 

“Pre-Petition Priority Liens” means the perfected and unavoidable Liens on the
assets of any Loan Party validly existing immediately prior to the Petition Date
which are not primed by the DIP Liens under the DIP Orders and expressly
indicated as “Pre-Petition Priority Liens” on Schedule 5.08(b) hereto.

 

“Pre-Petition Revolving Credit Lenders” means the “Revolving Credit Lenders” as
defined in the Pre-Petition Loan Agreement.

 

“Pre-Petition Revolving Facility” means the revolving credit facility extended
by the Pre-Petition Revolving Credit Lenders to the Borrower under the
Pre-Petition Loan Agreement.

 

“Pre-Petition Secured Parties” means the “Secured Parties” as defined in the
Pre-Petition Loan Agreement.

 

“Prime Rate” means the rate of interest per annum which is identified as the
“Prime Rate” and normally published in the Money Rates section of The Wall
Street Journal (or, if such rate ceases to be so published, as quoted from such
other generally available and recognizable source as the Administrative Agent
may select); each change in the Prime Rate shall be effective from and including
the date such change is announced as being effective.

 

“Professional Fees” means all accrued and unpaid claims for fees and expense
reimbursements of Professional Persons retained by the Loan Parties.

 

“Professional Person” means a Person who is an attorney, accountant, appraiser,
auctioneer or financial advisor or other professional person who is retained
with approval of the Bankruptcy Court by any Loan Party pursuant to Section 327,
328 or 363 of the Bankruptcy Code or by any committee pursuant to Section 1103
of the Bankruptcy Code.

 

“Public Lender” has the meaning specified in Section 6.02.

 

“Purchased RMR” means any RMR associated with Monitoring Contracts purchased
from a third party.

 

25

--------------------------------------------------------------------------------



 

“Qualified Cash” means the amount of unrestricted cash and Cash Equivalents of
the Loan Parties that is in Controlled Accounts and is maintained by a branch
office of the bank or securities intermediary located within the United States.

 

“Quarterly Lender Call Date” has the meaning specified in Section 6.22.

 

“Recipient” means the Administrative Agent, any Lender, the L/C Issuer or any
other recipient of any payment to be made by or on account of any obligation of
any Loan Party hereunder.

 

“Recurring Monthly Revenue” or “RMR” means an amount equal to the gross
recurring monthly revenue of the Loan Parties that is billed to customers on a
monthly basis (regardless of whether any particular customer is billed monthly,
quarterly, annually or otherwise) arising from Monitoring Contracts and
agreements to provide wholesale monitoring services, but net of any monthly
discounts afforded the customer (e.g. for prepayment or for paying by ACH or
EFT) other than service credits granted from time to time in the ordinary course
of the Loan Parties’ businesses.

 

“Register” has the meaning specified in Section 10.06(c).

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

 

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

 

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Revolving Credit Loans, a Committed Loan Notice, (b) with
respect to an L/C Credit Extension, a Letter of Credit Application and (c) with
respect to Swingline Loan, a Committed Loan Notice.

 

“Required Lenders” means, as of any date of determination, Lenders holding more
than 50% of the sum of the (a) Total Revolving Credit Outstandings (with the
aggregate amount of each Revolving Credit Lender’s risk participation and funded
participation in L/C Obligations and Swingline Loans being deemed “held” by such
Revolving Credit Lender for purposes of this definition) and (b) aggregate
unused Revolving Credit Commitments; provided that the unused Revolving Credit
Commitment of, and the portion of the Total Revolving Credit Outstandings held
or deemed held by, any Defaulting Lender shall be excluded for purposes of
making a determination of Required Lenders.

 

“Responsible Officer” means the chief executive officer, president, vice
presidents, executive vice presidents, chief financial officer, treasurer,
assistant treasurer or controller of a Loan Party, and (a) solely for purposes
of notices given pursuant to Article II, any other officer or employee of the
applicable Loan Party so designated by any of the foregoing officers in a notice
to the Administrative Agent and (b) solely for purposes of the delivery of
incumbency certificates pursuant to Section 4.01, the secretary or any assistant
secretary of a Loan Party, and any other officer of the applicable Loan Party so
designated by any of the foregoing officers in a notice to the Administrative
Agent.  Any document delivered hereunder that is signed by a Responsible Officer
of a Loan Party shall be conclusively presumed to have been authorized by all
necessary corporate, partnership and/or other action on the part of such Loan
Party and such Responsible Officer shall be conclusively presumed to have acted
on behalf of such Loan Party.

 

“Restricted Payment” means, with respect to any Person, any dividend or other
distribution (whether in cash, securities or other property) with respect to any
capital stock or other Equity Interest of

 

26

--------------------------------------------------------------------------------



 

such Person or any of its Subsidiaries, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, defeasance, acquisition,
cancellation or termination of any such capital stock or other Equity Interest,
or on account of any return of capital to such Person’s stockholders, partners
or members (or the equivalent of any thereof), or on account of any option,
warrant or other right to acquire any such dividend or other distribution or
payment.

 

“Restructuring Support Agreement” means that certain Restructuring Support
Agreement, dated as of May 20, 2019 (as may be amended, restated, supplement or
otherwise modified in accordance with the terms thereof)), among the Borrower
and its direct and indirect domestic subsidiaries party from time to time
thereto, the Consenting Noteholders (as defined therein), the Consenting Term
Lenders (as defined therein), Parent and any Permitted Transferees (as defined
therein).

 

“Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Revolving Credit Loans of the same Type and, in the case of Eurodollar Rate
Loans, having the same Interest Period made by each of the Revolving Credit
Lenders pursuant to Section 2.01(b).

 

“Revolving Credit Commitment” means, as to each Revolving Credit Lender, its
obligation to (a) make Revolving Credit Loans to the Borrower pursuant to
Section 2.01(b), and (b) purchase participations in L/C Obligations and
Swingline Loans, in an aggregate principal amount at any one time outstanding
not to exceed the amount set forth opposite such Lender’s name on Schedule 2.01 
under the caption “Revolving Credit Commitment” or opposite such caption in the
Assignment and Assumption pursuant to which such Lender becomes a party hereto,
as applicable, as such amount may be adjusted from time to time in accordance
with this Agreement.

 

“Revolving Credit Exposure” means, as to any Revolving Credit Lender at any
time, the Outstanding Amount at such time of its Revolving Credit Loans and the
sum of such Revolving Credit Lender’s Applicable Revolving Credit Percentage of
the Outstanding Amount of (x) all L/C Obligations and (y) all Swingline Loans at
such time.

 

“Revolving Credit Facility” means, at any time, the aggregate amount of the
Revolving Credit Lenders’ Revolving Credit Commitments at such time.

 

“Revolving Credit Lender” means, at any time, any Lender that has a Revolving
Credit Commitment at such time.

 

“Revolving Credit Loan” has the meaning specified in Section 2.01(b).

 

“Revolving Credit Note” means a promissory note made by the Borrower payable to
a Revolving Credit Lender and its registered assigns evidencing Revolving Credit
Loans made by such Revolving Credit Lender, substantially in the form of
Exhibit B-1 to this Agreement.

 

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc., and any successor thereto.

 

“Safe Harbor Provisions” means sections 546(e) and (g), 555, 556, 559, 560, 561
and 562 of the Bankruptcy Code.

 

“Sanctioned Person” means a person that is (i) the subject of Sanctions;
(ii) located in, resident of, or organized under the laws of a country or
territory which is the subject of country- or —territory-wide

 

27

--------------------------------------------------------------------------------



 

Sanctions (including without limitation, as of the date of this Agreement,
Cuba, Iran, Syria, North Korea, and Crimea); or (iii) majority-owned or
-controlled by any of the foregoing

 

“Sanction(s)” means any international economic sanction administered or enforced
by the United States Government (including without limitation, OFAC), the United
Nations Security Council, the European Union, Her Majesty’s Treasury or other
relevant sanctions authority.

 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
the L/C Issuer, each co-agent or sub-agent appointed by the Administrative Agent
from time to time pursuant to Section 9.05, and the other Persons the
Obligations owing to which are or are purported to be secured by the Collateral
under the terms hereof or under the DIP Orders.

 

“Senior Unsecured Note Documents” means the Senior Unsecured Note Indenture, the
Senior Unsecured Notes and all other documents executed and delivered with
respect to the Senior Unsecured Notes or Senior Unsecured Note Indenture, as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time.

 

“Senior Unsecured Note Indenture” means the Indenture dated as of March 23, 2012
among the Borrower and the other parties thereto, as amended, restated, amended
and restated, supplemented or otherwise modified on or before the date hereof.

 

“Senior Unsecured Notes” means the Borrower’s 9.125% Senior Notes due 2020,
issued pursuant to the Senior Unsecured Note Indenture, as amended, restated,
amended and restated, supplemented or otherwise modified as of the date hereof.

 

“Specified Assignments” has the meaning set forth in Section 10.06(b)(iii)(A).

 

“Structuring Advisor” means KKR Credit Advisors (US) LLC, in its capacity as
structuring advisor.

 

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person.  Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Borrower.

 

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and

 

28

--------------------------------------------------------------------------------



 

conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

 

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

 

“SWIFT” has the meaning specified in Section 2.03(f).

 

“Swingline Borrowing” means a borrowing of a Swingline Loan pursuant to
Section 2.01(c).

 

“Swingline Lender” means Encina Private Credit SPV, LLC or any successor
swingline lender selected by the Structuring Advisor and reasonably acceptable
to the Borrower.

 

“Swingline Loan Commitment” means, as to the Swingline Lender, its obligation to
make Swingline Loans to the Borrower pursuant to Section 2.01(c), in an
aggregate principal amount at any one time outstanding not to exceed the amount
set forth opposite such Lender’s name on Schedule 2.01  under the caption
“Swingline Loan Commitment” or opposite such caption in the Assignment and
Assumption pursuant to which such Swingline Lender becomes a party hereto, as
applicable, as such amount may be adjusted from time to time in accordance with
this Agreement.

 

“Swingline Loan” has the meaning set forth in Section 2.01(c)(i).

 

“Swingline Loan Facility” means, at any time, the aggregate amount of the
Swingline Lender’s Swingline Loan Commitment at such time. For the avoidance of
doubt, the Swingline Loan Facility is part of, and not in addition to, the
Revolving Credit Facility.

 

“Swingline Loan Limit” means, at any time, the smaller of the following
amounts:  (i) $10,000,000, and (ii) the aggregate Revolving Credit Commitments
minus the sum of the Outstanding Amount of Revolving Credit Loans, Swingline
Loans and L/C Obligations; provided that, in each case, the Swingline Loan Limit
shall be reduced by any Defaulting Lender’s Applicable Percentage of the
Swingline Loan Commitment which cannot be reallocated pursuant to Section 2.14.

 

“Swingline Loan Note” means a promissory note made by the Borrower payable to
the Swingline Lender or its registered assigns evidencing the Swingline Loan
made by the Swingline Lender, substantially in the form of Exhibit B-2 to this
Agreement.

 

“Synthetic Lease Obligation” means the monetary obligation of a Person other
than an operating lease under (a) a so-called synthetic, off-balance sheet or
tax retention lease, or (b) an agreement for the use or possession of property
(including sale and leaseback transactions), in each case, creating obligations
that do not appear on the balance sheet of such Person but which, upon the
application of any Debtor Relief Laws to such Person, would be characterized as
the indebtedness of such Person (without regard to accounting treatment).

 

29

--------------------------------------------------------------------------------



 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

“Total Credit Exposure” means, as to any Lender at any time, the unused
Revolving Credit Commitments and Revolving Credit Exposure of such Lender at
such time.

 

“Total Revolving Credit Outstandings” means the aggregate Outstanding Amount of
all Revolving Credit Loans, Swingline Loans and L/C Obligations.

 

“Transaction” means the extension of the priming, superpriority
debtor-in-possession secured credit facility by the Lenders to the Borrower.

 

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.

 

“UCC” means the Uniform Commercial Code as in effect in the State of New York;
provided that, if perfection or the effect of perfection or non-perfection or
the priority of any security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, “UCC” means the Uniform Commercial Code as in effect from time to time
in such other jurisdiction for purposes of the provisions hereof relating to
such perfection, effect of perfection or non-perfection or priority.

 

“UCP” means, with respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits, International Chamber of Commerce (“ICC”)
Publication No. 600 (or such later version thereof as may be in effect at the
time of issuance).

 

“United States” and “U.S.” mean the United States of America.

 

“United States Trustee” means the United States Trustee appointed under Title 28
Section 586(a)(3) of the Bankruptcy Code to supervise the administration of the
Cases.

 

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

 

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

 

“U.S. Tax Compliance Certificate” has the meaning specified in
Section 3.01(e)(ii)(B)(III).

 

“Voting Interests” means, with respect to any Person, securities of any class or
classes of Equity Interests in such Person entitling the holders thereof
generally to vote on the election of members of the Board of Directors or
comparable body of such Person.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

1.02                        Other Interpretive Provisions.  With reference to
this Agreement and each other Loan Document, unless otherwise specified herein
or in such other Loan Document:

 

30

--------------------------------------------------------------------------------



 

(a)                                 The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined.  Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include,” “includes” and “including”
shall be deemed to be followed by the phrase “without limitation.”  The word
“will” shall be construed to have the same meaning and effect as the word
“shall.”  Unless the context requires otherwise, (i) any definition of or
reference to any agreement, instrument or other document (including any
Organization Document) shall be construed as referring to such agreement,
instrument or other document as from time to time amended, restated, amended and
restated, supplemented or otherwise modified (subject to any restrictions on
such amendments, supplements or modifications set forth herein or in any other
Loan Document), (ii) any reference herein to any Person shall be construed to
include such Person’s successors and assigns, (iii) the words “hereto”,
“herein,” “hereof” and “hereunder,” and words of similar import when used in any
Loan Document, shall be construed to refer to such Loan Document in its entirety
and not to any particular provision thereof, (iv) all references in a Loan
Document to Articles, Sections, Preliminary Statements, Exhibits and Schedules
shall be construed to refer to Articles and Sections of, and Preliminary
Statements, Exhibits and Schedules to, the Loan Document in which such
references appear, (v) any reference to any law shall include all statutory and
regulatory provisions consolidating, amending, replacing or interpreting such
law and any reference to any law or regulation shall, unless otherwise
specified, refer to such law or regulation as amended, modified or supplemented
from time to time, and (vi) the words “asset” and “property” shall be construed
to have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.

 

(b)                                 In the computation of periods of time from a
specified date to a later specified date, the word “from” means “from and
including;” the words “to” and “until” each mean “to but excluding;” and the
word “through” means “to and including.”

 

(c)                                  Section headings herein and in the other
Loan Documents are included for convenience of reference only and shall not
affect the interpretation of this Agreement or any other Loan Document.

 

1.03                        Accounting Terms.

 

(a)                                 Generally.  All accounting terms not
specifically or completely defined herein shall be construed in conformity with,
and all financial data (including financial ratios and other financial
calculations) required to be submitted pursuant to this Agreement shall be
prepared in conformity with, GAAP applied on a consistent basis, as in effect
from time to time, applied in a manner consistent with that used in preparing
the Audited Financial Statements, except as otherwise specifically prescribed
herein.  Notwithstanding the foregoing, for purposes of determining compliance
with any covenant (including the computation of any financial covenant)
contained herein, Indebtedness of the Borrower and its Subsidiaries shall be
deemed to be carried at 100% of the outstanding principal amount thereof, and
the effects of FASB ASC 825 and FASB ASC 470-20 on financial liabilities shall
be disregarded.

 

(b)                                 Changes in GAAP.  If at any time any change
in GAAP (including the adoption of IFRS) would affect the computation of any
financial ratio or requirement set forth in any Loan Document, and either the
Borrower or the Required Lenders shall so request, the Administrative Agent, the
Lenders and the Borrower shall negotiate in good faith to amend such ratio or
requirement to preserve the original intent thereof in light of such change in
GAAP (subject to the approval of the Required Lenders); provided that, until so
amended, (i) such ratio or requirement shall continue to be computed in
accordance with GAAP prior to such change therein and (ii) the Borrower shall
provide to the Administrative Agent and the Lenders financial statements and
other documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and

 

31

--------------------------------------------------------------------------------



 

after giving effect to such change in GAAP.  Without limiting the foregoing,
leases shall continue to be classified and accounted for and revenue shall
continue to be recognized on a basis consistent with GAAP as was in effect on
September 30, 2016 for all purposes of this Agreement, notwithstanding any
change in GAAP after such date relating thereto, including any Accounting
Standards Updates relating to Revenue Recognition (Topic 605), Revenue from
Contracts with Customers (Topic 606) or Leases (Topic 842) unless the parties
hereto shall enter into a mutually acceptable amendment addressing such changes,
as provided for above.

 

(c)                                  Consolidation of Variable Interest
Entities.  All references herein to consolidated financial statements of the
Borrower and its Subsidiaries or to the determination of any amount for the
Borrower and its Subsidiaries on a consolidated basis or any similar reference
shall, in each case, be deemed to include each variable interest entity that the
Borrower is required to consolidate pursuant to FASB ASC 810 as if such variable
interest entity were a Subsidiary as defined herein.

 

1.04                        Rounding.  Any financial ratios required to be
maintained by the Borrower pursuant to this Agreement shall be calculated by
dividing the appropriate component by the other component, carrying the result
to one place more than the number of places by which such ratio is expressed
herein and rounding the result up or down to the nearest number (with a
rounding-up if there is no nearest number).

 

1.05                        Times of Day.  Unless otherwise specified, all
references herein to times of day shall be references to Eastern time (daylight
or standard, as applicable).

 

1.06                        Letter of Credit Amounts.  Unless otherwise
specified herein, the amount of a Letter of Credit at any time shall be deemed
to be the stated amount of such Letter of Credit in effect at such time;
provided, however, that with respect to any Letter of Credit that, by its terms
or the terms of any Issuer Document related thereto, provides for one or more
automatic increases in the stated amount thereof, the amount of such Letter of
Credit shall be deemed to be the maximum stated amount of such Letter of Credit
after giving effect to all such increases, whether or not such maximum stated
amount is in effect at such time.

 

1.07                        Currency Equivalents Generally.  Any amount
specified in this Agreement (other than in Articles II, IX and X) or any of the
other Loan Documents to be in Dollars shall also include the equivalent of such
amount in any currency other than Dollars, such equivalent amount thereof in the
applicable currency to be determined by the Administrative Agent at such time on
the basis of the Spot Rate (as defined below) for the purchase of such currency
with Dollars.  For purposes of this Section 1.07, the “Spot Rate” for a currency
means the rate determined by the Administrative Agent to be the rate quoted by
the Person acting in such capacity as the spot rate for the purchase by such
Person of such currency with another currency through its principal foreign
exchange trading office at approximately 11:00 a.m. on the date two Business
Days prior to the date of such determination; provided that the Administrative
Agent may obtain such spot rate from another financial institution designated by
the Administrative Agent if the Person acting in such capacity does not have as
of the date of determination a spot buying rate for any such currency.

 

1.08                        [Reserved].

 

1.09                        Cashless Rolls.  Notwithstanding anything to the
contrary contained in this Agreement or in any other Loan Document, any Lender
may exchange, continue or roll over all or a portion of its Loans in connection
with any refinancing, extension, loan modification or similar transaction
permitted by the terms of this Agreement, pursuant to a cashless settlement
mechanism approved by the Borrower, the Administrative Agent and such Lender,
including pursuant to any order of the Bankruptcy Court.

 

32

--------------------------------------------------------------------------------



 

ARTICLE II
THE COMMITMENTS AND CREDIT EXTENSIONS

 

2.01                        The Loans.

 

(a)                                 [Reserved].

 

(b)                                 The Revolving Credit Borrowings.  Subject to
the terms and conditions set forth herein or in any DIP Order, each Revolving
Credit Lender severally agrees to make loans (each such loan, a “Revolving
Credit Loan”) to the Borrower from time to time, on any Business Day during the
Availability Period, in an aggregate amount not to exceed at any time
outstanding the amount of such Lender’s Revolving Credit Commitment; provided,
however, that after giving effect to any Revolving Credit Borrowing, (i) the
Total Revolving Credit Outstandings shall not exceed the Line Cap, and (ii) the
Revolving Credit Exposure of any Revolving Credit Lender shall not exceed such
Revolving Credit Lender’s Revolving Credit Commitment.  Within the limits of
each Revolving Credit Lender’s Revolving Credit Commitment, and subject to the
other terms and conditions hereof and in any DIP Order, the Borrower may borrow
under this Section 2.01(b), prepay under Section 2.04, and reborrow under this
Section 2.01(b).  Revolving Credit Loans may be Base Rate Loans or Eurodollar
Rate Loans, as further provided herein.

 

(c)                                  Swingline Loan.

 

(i)                         On the terms and subject to the conditions set forth
in Section 4.02, the Swingline Lender agrees to make advances to Borrower from
time to time, on any Business Day from and including the Closing Date until the
Maturity Date (each such advance, a “Swingline Loan”) requested by Borrower
hereunder; provided that the Outstanding Amount of Swingline Loans shall at no
time exceed the Swingline Loan Limit.  If at any time the Outstanding Amount of
Swingline Loans exceeds the Swingline Loan Limit, then, on the next succeeding
Business Day, the Borrower shall repay Swingline Loans in an aggregate amount
equal to such excess.  Each Swingline Loan shall be a Base Rate Loan, and shall
be advanced by the Swingline Lender in the same manner as Revolving Credit Loans
are advanced hereunder, in accordance with the provisions of Section 2.01(b);
provided that the Borrower may deliver the Committed Loan Notice with respect to
any Swingline Loan to the Administrative Agent and the Swingline Lender not
later than 11:00 a.m. (New York City time) on the requested borrowing date
(which shall be a Business Day).  The Swingline Lender shall give the
Administrative Agent prompt notice of each Swingline Loan advanced by the
Swingline Lender.  In the event that on any Business Day the Swingline Lender
desires that all or any portion of the outstanding Swingline Loans should be
reduced, in whole or in part, the Swingline Lender shall notify the
Administrative Agent to that effect and indicate the portion of the Swingline
Loan to be so reduced.  The Administrative Agent agrees to transmit to the
Revolving Credit Lenders the information contained in each notice received by
the Administrative Agent from the Swingline Lender regarding the reduction of
outstanding Swingline Loans and shall concurrently notify such Lenders of the
amount of each such Lender’s Revolving Credit Loan necessary to repay
outstanding Swingline Loans (or the applicable portion thereof).

 

(ii)                      Each of the Revolving Credit Lenders hereby
unconditionally and irrevocably agrees to fund to the Administrative Agent’s
Account, for the benefit of the Swingline Lender, not later than noon (New York
City time) on the Business Day immediately following the Business Day of such
Lender’s receipt of such notice from the Administrative Agent (provided that if
any Revolving Credit Lender shall receive such notice at or prior to 10:00
a.m. (New York City time) on a Business Day, such funding shall be made by such
Lender on such Business Day), such

 

33

--------------------------------------------------------------------------------



 

Lender’s Applicable Revolving Credit Percentage of a Revolving Credit Loan
(which Revolving Credit Loan shall be a Base Rate Loan and shall be deemed to be
requested by Borrower) in the principal amount of such portion of the Swingline
Loan which is required to be paid to the Swingline Lender under this
Section 2.01(c) (regardless of whether the conditions precedent thereto set
forth in Section 4.02 are then satisfied, including without limitation, the
existence of any Default or Event of Default either before or after giving
effect to the making of such Swingline Loan, but subject to the other provisions
of this Section 2.01(c) (other than any Default or Event of Default of which the
Swingline Lender has actual knowledge which has not been waived by the Revolving
Credit Lenders under Section 10.01)).  The proceeds of any such Revolving Credit
Loans shall be immediately paid over to the Administrative Agent for the benefit
of the Swingline Lender for application against then outstanding Swingline
Loans.  For purposes of this clause (ii), the Swingline Lender shall be
conclusively entitled to assume that, at the time of the advance of any
Swingline Loan, each Revolving Credit Lender will fund its pro rata share of the
Revolving Credit Loans provided for in this clause (ii).

 

(iii)                   In the event that, at any time any Swingline Loans are
outstanding, an Event of Default has occurred and is continuing, then, each of
the Revolving Credit Lenders shall be deemed to have irrevocably and immediately
purchased and received from Swingline Lender, without recourse or warranty, an
undivided interest and participation in the Swingline Loan in an amount equal to
such Lender’s Applicable Revolving Credit Percentage of the Outstanding Amount
of the Swingline Loans.  Any purchase obligation arising pursuant to the
immediately preceding sentence shall be absolute and unconditional and shall not
be affected by any circumstances whatsoever.  In the event that on any Business
Day the Swingline Lender desires to effect settlement of any such purchase,
Swingline Lender shall promptly notify Administrative Agent to that effect and
indicate the payment amounts required by each Lender to effect such settlement. 
The Administrative Agent agrees to transmit to the Revolving Credit Lenders the
information contained in each notice received by the Administrative Agent from
the Swingline Lender and shall concurrently notify such Lenders of each such
Lender’s Applicable Revolving Credit Percentage of the required payment
settlement amount.  Each such Lender shall effect such settlement upon receipt
of any such notice by transferring to the Administrative Agent’s Account not
later than noon (New York City time) on the Business Day immediately following
the Business Day of receipt of such notice (provided that, if any such Lender
shall receive such notice at or prior to 10:00 a.m. (New York City time) on a
Business Day, such funding shall be made by such Lender on such Business Day),
an amount equal to such Lender’s Applicable Revolving Credit Percentage in the
Swingline Loan.

 

(iv)                  In the event any Revolving Credit Lender fails to make
available to Swingline Lender when due the amount of such Lender’s Applicable
Revolving Credit Percentage in the Swingline Loans, Swingline Lender shall be
entitled to recover such amount on demand from such Lender together with
interest at the Federal Funds Rate, for the first three (3) days following the
due date, and thereafter at the Base Rate plus the Applicable Rate in respect of
Base Rate Loans.  Any Lender’s failure to make any payment requested under this
Section 2.01(c) shall not relieve any other Lender of its obligations hereunder,
but no Lender shall be responsible for the failure of any other Lender to make
available to Swingline Lender such other Lender’s required payment hereunder. 
The obligations of the Lenders under this Section 2.01(c) shall be deemed to be
binding upon Administrative Agent, Swingline Lender and Lenders notwithstanding
the occurrence of any Default or Event of Default, or any insolvency or
bankruptcy proceeding pertaining to any Borrower or any other Loan Party.

 

2.02                        Borrowings, Conversions and Continuations of Loans.

 

34

--------------------------------------------------------------------------------



 

(a)                                 Each Borrowing, each conversion of Revolving
Credit Loans from one Type to the other, and each continuation of Eurodollar
Rate Loans shall be made upon the Borrower’s irrevocable notice to the
Administrative Agent, which, for the avoidance of doubt, may be provided by
electronic mail or facsimile in accordance with Section 10.02.  Each such notice
must be received by the Administrative Agent not later than 1:00 p.m. (i) three
Business Days prior to the requested date of any Borrowing of, conversion to or
continuation of Eurodollar Rate Loans or of any conversion of Eurodollar Rate
Loans to Base Rate Loans, and (ii) in the case of Base Rate Loans (including
Swingline Loans), on the requested date of any Borrowing of Base Rate Loans;
provided, however, that if the Borrower wishes to request Eurodollar Rate Loans
having an Interest Period other than one, two or three months in duration as
provided in the definition of “Interest Period,” the applicable notice must be
received by the Administrative Agent not later than 1:00 p.m. four Business Days
prior to the requested date of such Borrowing, conversion or continuation,
whereupon the Administrative Agent shall give prompt notice to the Lenders of
such request and determine whether the requested Interest Period is acceptable
to all of them; provided, further, that, with respect to a Borrowing on the
Closing Date, such notice may be received by the Administrative Agent not later
than 1:00 p.m. two Business Days prior to the Closing Date or such later time as
the Administrative Agent may agree.  Not later than 1:00 p.m., three Business
Days before the requested date of such Borrowing, conversion or continuation,
the Administrative Agent shall notify the Borrower in writing as to whether or
not the requested Interest Period has been consented to by all the Lenders.

 

Each Borrowing of, conversion to or continuation of Eurodollar Rate Loans shall
be in a principal amount of $1,000,000 or a whole multiple of $500,000 in excess
thereof.  Except as provided in Section 2.03(c), each Borrowing of or conversion
to Base Rate Loans shall be in a principal amount of $500,000 or a whole
multiple of $100,000 in excess thereof.  Each Committed Loan Notice (which shall
be in writing) shall specify (i) whether the Borrower is requesting a Revolving
Credit Borrowing, a conversion of Revolving Credit Loans from one Type to the
other, or a continuation of Eurodollar Rate Loans, (ii) the requested date of
the Borrowing, conversion or continuation, as the case may be (which shall be a
Business Day), (iii) the principal amount of Loans to be borrowed, converted or
continued, (iv) the Type of Loans to be borrowed or to which existing Revolving
Credit Loans are to be converted, and (v) if applicable, the duration of the
Interest Period with respect thereto.  If the Borrower fails to specify a Type
of Loan in a Committed Loan Notice or if the Borrower fails to give a timely
notice requesting a conversion or continuation, then the Revolving Credit Loans
shall be made as, or converted to, Base Rate Loans.  Any such automatic
conversion to Base Rate Loans shall be effective as of the last day of the
Interest Period then in effect with respect to the applicable Eurodollar Rate
Loans.  If the Borrower requests a Borrowing of, conversion to, or continuation
of Eurodollar Rate Loans in any such Committed Loan Notice, but fails to specify
an Interest Period, it will be deemed to have specified an Interest Period of
one month.

 

(b)                                 Following receipt of a Committed Loan
Notice, the Administrative Agent shall promptly notify each Lender of the amount
of its Applicable Revolving Credit Percentage of the Revolving Credit Loans, and
if no timely notice of a conversion or continuation is provided by the Borrower,
the Administrative Agent shall notify each Lender of the details of any
automatic conversion to Base Rate Loans described in Section 2.02(a).  In the
case of a Revolving Credit Borrowing, each Appropriate Lender shall make the
amount of its Loan available to the Administrative Agent in immediately
available funds at the Administrative Agent’s Account not later than noon on the
Business Day specified in the applicable Committed Loan Notice.  Upon
satisfaction of the applicable conditions set forth in Section 4.02 (and, if
such Borrowing is the initial Credit Extension, Section 4.01), the
Administrative Agent shall make all funds so received available to the Borrower
in like funds as received by the Administrative Agent by wire transfer of such
funds, in each case in accordance with instructions provided to the
Administrative Agent by the Borrower; provided, however, that if, on the date a
Committed Loan Notice with respect to a Revolving Credit Borrowing is given by
the Borrower, there are Swingline Loans or L/C Borrowings outstanding, then the
proceeds of such Revolving Credit Borrowing, first, shall be applied to the
payment in full of any

 

35

--------------------------------------------------------------------------------



 

such L/C Borrowings, second, to the payment in full of any such Swingline Loans,
and third, shall be made available to the Borrower as provided above.

 

(c)                                  Except as otherwise provided herein, a
Eurodollar Rate Loan may be continued or converted only on the last day of an
Interest Period for such Eurodollar Rate Loan.  During the existence of an Event
of Default, no Loans may be requested as, converted to or continued as
Eurodollar Rate Loans without the consent of the Required Lenders.

 

(d)                                 The Administrative Agent shall promptly
notify the Borrower and the Lenders of the interest rate applicable to any
Interest Period for Eurodollar Rate Loans upon determination of such interest
rate.  At any time that Base Rate Loans are outstanding, the Administrative
Agent shall notify the Borrower and the Lenders of any change to the Prime Rate
used in determining the Base Rate promptly following the public announcement of
such change.

 

(e)                                  After giving effect to all Borrowings, all
conversions of Loans from one Type to the other, and all continuations of Loans
as the same Type, there shall not be more than ten (10) Interest Periods in
effect in respect of the Revolving Credit Facility.

 

2.03                        Letters of Credit.

 

(a)                                 The Letter of Credit Commitment.

 

(i)                         Subject to the terms and conditions set forth herein
and in the DIP Orders, (A) the L/C Issuer agrees, in reliance upon the
agreements of the Revolving Credit Lenders set forth in this Section 2.03,
(1) from time to time on any Business Day during the period from the Closing
Date until the Letter of Credit Expiration Date, to issue Letters of Credit for
the account of the Borrower or any of its Subsidiaries, and to amend Letters of
Credit previously issued by it, in accordance with Section 2.03(b), and (2) to
honor drawings under the Letters of Credit; and (B) the Revolving Credit Lenders
severally agree to participate in Letters of Credit issued for the account of
the Borrower or any of its Subsidiaries and any drawings thereunder; provided
that after giving effect to any L/C Credit Extension with respect to any Letter
of Credit, (x) the Total Revolving Credit Outstandings shall not exceed the Line
Cap, (y) the Revolving Credit Exposure of any Revolving Credit Lender shall not
exceed such Lender’s Revolving Credit Commitment, and (z) the Outstanding Amount
of the L/C Obligations shall not exceed the Letter of Credit Sublimit.  Each
request by the Borrower for the issuance or amendment of a Letter of Credit
shall be deemed to be a representation by the Borrower that the L/C Credit
Extension so requested complies with the conditions set forth in the proviso to
the preceding sentence.  Within the foregoing limits, and subject to the terms
and conditions hereof and in the DIP Orders, the Borrower’s ability to obtain
Letters of Credit shall be fully revolving, and accordingly the Borrower may,
during the foregoing period, obtain Letters of Credit to replace Letters of
Credit that have expired or that have been drawn upon and reimbursed.

 

(ii)                      The L/C Issuer shall not issue any Letter of Credit
if:

 

(A)                               the expiry date of the requested Letter of
Credit would occur more than twelve months after the date of issuance; or

 

(B)                               the expiry date of the requested Letter of
Credit would occur after the Letter of Credit Expiration Date; provided that,
notwithstanding anything herein to the contrary, the Borrower and the L/C Issuer
may, without the approval or consent of any other party,

 

36

--------------------------------------------------------------------------------



 

agree to backstop, cash collateralize or extend the maturity of a Letter of
Credit the expiry date of which might occur after the Letter of Credit
Expiration Date, including by allowing such Letter of Credit to automatically
renew in accordance with its terms and subject to such agreement.

 

(iii)                   The L/C Issuer shall not be under any obligation to
issue any Letter of Credit if:

 

(A)                               any order, judgment or decree of any
Governmental Authority or arbitrator shall by its terms purport to enjoin or
restrain the L/C Issuer from issuing the Letter of Credit, or any Law applicable
to the L/C Issuer or any request or directive (whether or not having the force
of law) from any Governmental Authority with jurisdiction over the L/C Issuer
shall prohibit, or request that the L/C Issuer refrain from, the issuance of
letters of credit generally or the Letter of Credit in particular or shall
impose upon the L/C Issuer with respect to the Letter of Credit any restriction,
reserve or capital requirement (for which the L/C Issuer is not otherwise
compensated hereunder) not in effect on the Closing Date, or shall impose upon
the L/C Issuer any unreimbursed loss, cost or expense which was not applicable
on the Closing Date and which the L/C Issuer in good faith deems material to it;

 

(B)                               the issuance of the Letter of Credit would
violate one or more policies of the L/C Issuer applicable to letters of credit
generally;

 

(C)                               except as otherwise agreed by the
Administrative Agent and the L/C Issuer, the Letter of Credit is in an initial
stated amount less than $100,000;

 

(D)                               the Letter of Credit is to be denominated in a
currency other than Dollars;

 

(E)                                such Letter of Credit contains any provisions
for automatic reinstatement of the stated amount after any drawing thereunder;
or

 

(F)                                 any Lender is at that time a Defaulting
Lender, unless the L/C Issuer has entered into arrangements, including the
delivery of Cash Collateral, satisfactory to the L/C Issuer (in its sole
discretion) with the Borrower or such Lender to eliminate the L/C Issuer’s
actual or potential Fronting Exposure (after giving effect to
Section 2.14(a)(iv)) with respect to the Defaulting Lender arising from either
the Letter of Credit then proposed to be issued or that Letter of Credit and all
other L/C Obligations as to which the L/C Issuer has actual or potential
Fronting Exposure, as it may elect in its sole discretion.

 

(iv)                  The L/C Issuer shall be under no obligation to amend any
Letter of Credit if (A) the L/C Issuer would have no obligation at such time to
issue the Letter of Credit in its amended form under the terms hereof, or
(B) the beneficiary of the Letter of Credit does not accept the proposed
amendment to the Letter of Credit.

 

(v)                     The L/C Issuer shall act on behalf of the Revolving
Credit Lenders with respect to any Letters of Credit issued by it and the
documents associated therewith, and the L/C Issuer shall have all of the
benefits and immunities (A) provided to the Administrative Agent in Article IX
with respect to any acts taken or omissions suffered by the L/C Issuer in
connection with Letters of Credit issued by it or proposed to be issued by it
and Issuer Documents pertaining to such Letters of Credit as fully as if the
term “Administrative Agent” as used in Article IX included the

 

37

--------------------------------------------------------------------------------



 

L/C Issuer with respect to such acts or omissions, and (B) as additionally
provided herein with respect to the L/C Issuer.

 

(b)                                 Procedures for Issuance and Amendment of
Letters of Credit.

 

(i)                         Each Letter of Credit shall be issued or amended, as
the case may be, upon the request of the Borrower delivered to the L/C Issuer
(with a copy to the Administrative Agent) in the form of a Letter of Credit
Application, appropriately completed and signed by a Responsible Officer of the
Borrower.  Such Letter of Credit Application may be sent by facsimile, by United
States mail, by overnight courier, by electronic transmission using the system
provided by the L/C Issuer, by personal delivery or by any other means
acceptable to the L/C Issuer.  Such Letter of Credit Application must be
received by the L/C Issuer and the Administrative Agent not later than noon at
least five (5) Business Days (or such later date and time as the Administrative
Agent and the L/C Issuer may agree in a particular instance in their sole
discretion) prior to the proposed issuance date or date of amendment, as the
case may be.  In the case of a request for an initial issuance of a Letter of
Credit, such Letter of Credit Application shall specify in form and detail
satisfactory to the L/C Issuer:  (A) the proposed issuance date of the requested
Letter of Credit (which shall be a Business Day); (B) the amount thereof;
(C) the expiry date thereof; (D) the name and address of the beneficiary
thereof; (E) the documents to be presented by such beneficiary in case of any
drawing thereunder; (F) the full text of any certificate to be presented by such
beneficiary in case of any drawing thereunder; (G) the purpose and nature of the
requested Letter of Credit; and (H) such other matters as the L/C Issuer may
require.  In the case of a request for an amendment of any outstanding Letter of
Credit, such Letter of Credit Application shall specify in form and detail
satisfactory to the L/C Issuer (1) the Letter of Credit to be amended; (2) the
proposed date of amendment thereof (which shall be a Business Day); (3) the
nature of the proposed amendment; and (4) such other matters as the L/C Issuer
may require.  Additionally, the Borrower shall furnish to the L/C Issuer and the
Administrative Agent such other documents and information pertaining to such
requested Letter of Credit issuance or amendment, including any Issuer
Documents, as the L/C Issuer or the Administrative Agent may require.

 

(ii)                      Promptly after receipt of any Letter of Credit
Application, the L/C Issuer will confirm (in writing) with the Administrative
Agent that the Administrative Agent has received a copy of such Letter of Credit
Application from the Borrower and, if not, the L/C Issuer will provide the
Administrative Agent with a copy thereof.  Unless the L/C Issuer has received
written notice from any Revolving Credit Lender, the Administrative Agent or any
Loan Party, at least one Business Day prior to the requested date of issuance or
amendment of the applicable Letter of Credit, that one or more applicable
conditions contained in Article IV shall not then be satisfied, then, subject to
the terms and conditions hereof, the L/C Issuer shall, on the requested date,
issue a Letter of Credit for the account of the Borrower (or the applicable
Subsidiary) or enter into the applicable amendment, as the case may be, in each
case in accordance with the L/C Issuer’s usual and customary business
practices.  Immediately upon the issuance of each Letter of Credit, each
Revolving Credit Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the L/C Issuer a risk participation in
such Letter of Credit in an amount equal to the product of such Revolving Credit
Lender’s Applicable Revolving Credit Percentage times the amount of such Letter
of Credit.

 

(iii)                   Promptly after its delivery of any Letter of Credit or
any amendment to a Letter of Credit to an advising bank with respect thereto or
to the beneficiary thereof, the L/C Issuer will also deliver to the Borrower and
the Administrative Agent a true and complete copy of such Letter of Credit or
amendment.

 

38

--------------------------------------------------------------------------------



 

(c)                                  Drawings and Reimbursements; Funding of
Participations.

 

(i)                         Upon receipt from the beneficiary of any Letter of
Credit of any notice of a drawing under such Letter of Credit, the L/C Issuer
shall notify the Borrower and the Administrative Agent thereof.  Not later than
noon on the Business Day following any payment by the L/C Issuer under a Letter
of Credit (each such date, an “Honor Date”), the Borrower shall reimburse the
L/C Issuer through the Administrative Agent in an amount equal to the amount of
such drawing.  If the Borrower fails to so reimburse the L/C Issuer by such
time, the Administrative Agent shall promptly notify each Revolving Credit
Lender of the Honor Date, the amount of the unreimbursed drawing (the
“Unreimbursed Amount”), and the amount of such Revolving Credit Lender’s
Applicable Revolving Credit Percentage thereof.  In such event, the Borrower
shall be deemed to have requested a Revolving Credit Borrowing of Base Rate
Loans to be disbursed on the Honor Date in an amount equal to the Unreimbursed
Amount, without regard to the minimum and multiples specified in Section 2.02
for the principal amount of Base Rate Loans, but subject to the amount of the
unutilized portion of the Revolving Credit Commitments and the conditions set
forth in Section 4.02 (other than the delivery of a Committed Loan Notice).  Any
notice given by the L/C Issuer or the Administrative Agent pursuant to this
Section 2.03(c)(i) must be in writing; provided that the lack of such an
immediate confirmation shall not affect the conclusiveness or binding effect of
such notice.

 

(ii)                      Each Revolving Credit Lender shall upon any notice
pursuant to Section 2.03(c)(i) make funds available (and the Administrative
Agent may apply Cash Collateral provided for this purpose) for the account of
the L/C Issuer at the Administrative Agent’s Account in an amount equal to its
Applicable Revolving Credit Percentage of the Unreimbursed Amount not later than
noon on the Business Day specified in such notice by the Administrative Agent,
whereupon, subject to the provisions of Section 2.03(c)(iii), each Revolving
Credit Lender that so makes funds available shall be deemed to have made a Base
Rate Loan to the Borrower in such amount.  The Administrative Agent shall remit
the funds so received to the L/C Issuer.

 

(iii)                   With respect to any Unreimbursed Amount that is not
fully refinanced by a Revolving Credit Borrowing of Base Rate Loans because the
conditions set forth in Section 4.02 cannot be satisfied or for any other
reason, the Borrower shall be deemed to have incurred from the L/C Issuer an L/C
Borrowing in the amount of the Unreimbursed Amount that is not so refinanced,
which L/C Borrowing shall be due and payable on demand (together with interest)
and shall bear interest at the Default Rate.  In such event, each Revolving
Credit Lender’s payment to the Administrative Agent for the account of the L/C
Issuer pursuant to Section 2.03(c)(ii) shall be deemed payment in respect of its
participation in such L/C Borrowing and shall constitute an L/C Advance from
such Lender in satisfaction of its participation obligation under this
Section 2.03.

 

(iv)                  Until each Revolving Credit Lender funds its Revolving
Credit Loan or L/C Advance pursuant to this Section 2.03(c) to reimburse the L/C
Issuer for any amount drawn under any Letter of Credit, interest in respect of
such Lender’s Applicable Revolving Credit Percentage of such amount shall be
solely for the account of the L/C Issuer.

 

(v)                     Each Revolving Credit Lender’s obligation to make
Revolving Credit Loans or L/C Advances to reimburse the L/C Issuer for amounts
drawn under Letters of Credit, as contemplated by this Section 2.03(c), shall be
absolute and unconditional and shall not be affected by any circumstance,
including (A) any setoff, counterclaim, recoupment, defense or other right which
such Lender may have against the L/C Issuer, the Borrower or any other Person
for any reason whatsoever; (B) the occurrence or continuance of a Default, or
(C) any other occurrence,

 

39

--------------------------------------------------------------------------------



 

event or condition, whether or not similar to any of the foregoing; provided,
however, that each Revolving Credit Lender’s obligation to make Revolving Credit
Loans pursuant to this Section 2.03(c) is subject to the conditions set forth in
Section 4.02 (other than delivery by the Borrower of a Committed Loan Notice). 
No such making of an L/C Advance shall relieve or otherwise impair the
obligation of the Borrower to reimburse the L/C Issuer for the amount of any
payment made by the L/C Issuer under any Letter of Credit, together with
interest as provided herein.

 

(vi)                  If any Revolving Credit Lender fails to make available to
the Administrative Agent for the account of the L/C Issuer any amount required
to be paid by such Lender pursuant to the foregoing provisions of this
Section 2.03(c) by the time specified in Section 2.03(c)(ii), then, without
limiting the other provisions of this Agreement, the L/C Issuer shall be
entitled to recover from such Lender (acting through the Administrative Agent),
on demand, such amount with interest thereon for the period from the date such
payment is required to the date on which such payment is immediately available
to the L/C Issuer at a rate per annum equal to the greater of the Federal Funds
Rate and a rate determined by the L/C Issuer in accordance with banking industry
rules on interbank compensation, plus any administrative, processing or similar
fees customarily charged by the L/C Issuer in connection with the foregoing.  If
such Lender pays such amount (with interest and fees as aforesaid), the amount
so paid shall constitute such Lender’s Loan included in the relevant Borrowing
or L/C Advance in respect of the relevant L/C Borrowing, as the case may be.  A
certificate of the L/C Issuer submitted to any Revolving Credit Lender (through
the Administrative Agent) with respect to any amounts owing under this
Section 2.03(c)(vi) shall be conclusive absent manifest error.

 

(d)                                 Repayment of Participations.

 

(i)                         At any time after the L/C Issuer has made a payment
under any Letter of Credit and has received from any Revolving Credit Lender
such Lender’s L/C Advance in respect of such payment in accordance with
Section 2.03(c), if the Administrative Agent receives for the account of the L/C
Issuer any payment in respect of the related Unreimbursed Amount or interest
thereon (whether directly from the Borrower or otherwise, including proceeds of
Cash Collateral applied thereto by the Administrative Agent), the Administrative
Agent will distribute to such Lender its Applicable Revolving Credit Percentage
thereof in the same funds as those received by the Administrative Agent.

 

(ii)                      If any payment received by the Administrative Agent
for the account of the L/C Issuer pursuant to Section 2.03(c)(i) is required to
be returned under any of the circumstances described in Section 10.05 (including
pursuant to any settlement entered into by the L/C Issuer in its discretion),
each Revolving Credit Lender shall pay to the Administrative Agent for the
account of the L/C Issuer its Applicable Revolving Credit Percentage thereof on
demand of the Administrative Agent, plus interest thereon from the date of such
demand to the date such amount is returned by such Lender, at a rate per annum
equal to the Federal Funds Rate from time to time in effect.  The obligations of
the Lenders under this clause shall survive the payment in full of the
Obligations and the termination of this Agreement.

 

(e)                                  Obligations Absolute.  The obligation of
the Borrower to reimburse the L/C Issuer for each drawing under each Letter of
Credit and to repay each L/C Borrowing shall be absolute, unconditional and
irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement under all circumstances, including the following:

 

40

--------------------------------------------------------------------------------



 

(i)        any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;

 

(ii)       the existence of any claim, counterclaim, setoff, defense or other
right that the Borrower or any Subsidiary may have at any time against any
beneficiary or any transferee of such Letter of Credit (or any Person for whom
any such beneficiary or any such transferee may be acting), the L/C Issuer or
any other Person, whether in connection with this Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction;

 

(iii)      any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

 

(iv)      waiver by the L/C Issuer of any requirement that exists for the L/C
Issuer’s protection and not the protection of the Borrower or any waiver by the
L/C Issuer which does not in fact materially prejudice the Borrower;

 

(v)       honor of a demand for payment presented electronically even if such
Letter of Credit requires that demand be in the form of a draft;

 

(vi)      any payment made by the L/C Issuer in respect of an otherwise
complying item presented after the date specified as the expiration date of, or
the date by which documents must be received under such Letter of Credit if
presentation after such date is authorized by the UCC, the ISP or the UCP, as
applicable;

 

(vii)     any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or

 

(viii)    any other circumstance or happening whatsoever, whether or not similar
to any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrower or any of its
Subsidiaries.

 

The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will immediately notify the L/C Issuer.  The Borrower shall be
conclusively deemed to have waived any such claim against the L/C Issuer and its
correspondents unless such notice is given as aforesaid.

 

(f)            Role of L/C Issuer.  Each Lender and the Borrower agree that, in
paying any drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document.  None of the L/C Issuer,
the Administrative Agent, any of their

 

41

--------------------------------------------------------------------------------



 

respective Related Parties nor any correspondent, participant or assignee of the
L/C Issuer shall be liable to any Revolving Credit Lender for (i) any action
taken or omitted in connection herewith at the request or with the approval of
the Revolving Credit Lenders or the Required Lenders, as applicable; (ii) any
action taken or omitted in the absence of gross negligence or willful
misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Issuer Document.  The Borrower hereby assumes all risks of the acts or omissions
of any beneficiary or transferee with respect to its use of any Letter of
Credit; provided, however, that this assumption is not intended to, and shall
not, preclude the Borrower’s pursuing such rights and remedies as it may have
against the beneficiary or transferee at law or under any other agreement.  None
of the L/C Issuer, the Administrative Agent, any of their respective Related
Parties nor any correspondent, participant or assignee of the L/C Issuer shall
be liable or responsible for any of the matters described in clauses (i) through
(v) of Section 2.03(e); provided, however, that anything in such clauses to the
contrary notwithstanding, the Borrower may have a claim against the L/C Issuer,
and the L/C Issuer may be liable to the Borrower, to the extent, but only to the
extent, of any direct, as opposed to consequential or exemplary, damages
suffered by the Borrower which the Borrower proves were caused by the L/C
Issuer’s willful misconduct or gross negligence or the L/C Issuer’s willful
failure to pay under any Letter of Credit after the presentation to it by the
beneficiary of a sight draft and certificate(s) strictly complying with the
terms and conditions of a Letter of Credit.  In furtherance and not in
limitation of the foregoing, the L/C Issuer may accept documents that appear on
their face to be in order, without responsibility for further investigation,
regardless of any notice or information to the contrary, and the L/C Issuer
shall not be responsible for the validity or sufficiency of any instrument
transferring or assigning or purporting to transfer or assign a Letter of Credit
or the rights or benefits thereunder or proceeds thereof, in whole or in part,
which may prove to be invalid or ineffective for any reason.  The L/C Issuer may
send a Letter of Credit or conduct any communication to or from the beneficiary
via the Society for Worldwide Interbank Financial Telecommunication (“SWIFT”)
message or overnight courier, or any other commercially reasonable means of
communicating with a beneficiary.

 

(g)           Applicability of ISP and UCP; Limitation of Liability.  Unless
otherwise expressly agreed by the L/C Issuer and the Borrower when a Letter of
Credit is issued, (i) the rules of the ISP shall apply to each standby Letter of
Credit, and (ii) the rules of UCP shall apply to each commercial Letter of
Credit.  Notwithstanding the foregoing, the L/C Issuer shall not be responsible
to the Borrower for, and the L/C Issuer’s rights and remedies against the
Borrower shall not be impaired by, any action or inaction of the L/C Issuer
required under any law, order, or practice that is required to be applied to any
Letter of Credit or this Agreement, including the Law or any order of a
jurisdiction where the L/C Issuer or the beneficiary is located, the practice
stated in the ISP or UCP, as applicable, or in the decisions, opinions, practice
statements, or official commentary of the ICC Banking Commission, the Bankers
Association for Finance and Trade - International Financial Services Association
(BAFT-IFSA), or the Institute of International Banking Law & Practice.

 

(h)           Letter of Credit Fees.  Subject to Section 2.14, the Borrower
shall pay to the Administrative Agent for the account of each Revolving Credit
Lender in accordance with its Applicable Revolving Credit Percentage a Letter of
Credit fee (the “Issuing Fees”) for each Letter of Credit equal to the
Applicable Rate times the daily amount available to be drawn under such Letter
of Credit.  For purposes of computing the daily amount available to be drawn
under any Letter of Credit, the amount of such Letter of Credit shall be
determined in accordance with Section 1.06.  Letter of Credit Fees shall be
(i) due and payable on the first Business Day after the end of each March, June,
September and December, commencing with the first such date to occur after the
issuance of such Letter of Credit, on the Letter of Credit Expiration Date and
thereafter on demand and (ii) computed on a quarterly basis in arrears.  If
there is any change in the Applicable Rate during any quarter, the daily amount
available to be drawn under each Letter of Credit shall be computed and
multiplied by the Applicable Rate separately for each period during such quarter
that

 

42

--------------------------------------------------------------------------------



 

such Applicable Rate was in effect.  Notwithstanding anything to the contrary
contained herein, upon the request of the Required Lenders, while any Event of
Default exists, all Letter of Credit Fees shall accrue at the Default Rate.

 

(i)            Fronting Fee and Documentary and Processing Charges Payable to
L/C Issuer.  The Borrower shall pay directly to the L/C Issuer for its own
account a fronting fee (the “Letter of Credit Fronting Fee” and, together with
the Issuing Fees, the “Letter of Credit Fees” and each a “Letter of Credit Fee”)
with respect to each Letter of Credit, at a rate equal to 0.25% per annum,
computed on the daily amount available to be drawn under such Letter of Credit
on a quarterly basis in arrears.  Such fronting fee shall be due and payable on
the first Business Day after the end of each March, June, September and
December in respect of the most recently-ended quarterly period (or portion
thereof, in the case of the first payment), commencing with the first such date
to occur after the issuance of such Letter of Credit, on the Letter of Credit
Expiration Date and thereafter on demand.  For purposes of computing the daily
amount available to be drawn under any Letter of Credit, the amount of such
Letter of Credit shall be determined in accordance with Section 1.06.  In
addition, the Borrower shall pay directly to the L/C Issuer for its own account
the customary issuance, presentation, amendment and other processing fees, and
other standard costs and charges, of the L/C Issuer relating to letters of
credit as from time to time in effect.  Such customary fees and standard costs
and charges are due and payable on demand and are nonrefundable.

 

(j)            Conflict with Issuer Documents.  In the event of any conflict
between the terms hereof and the terms of any Issuer Document, the terms hereof
shall control.

 

(k)           Letters of Credit Issued for Subsidiaries.  Notwithstanding that a
Letter of Credit issued or outstanding hereunder is in support of any
obligations of, or is for the account of, a Subsidiary, the Borrower shall be
obligated to reimburse the L/C Issuer hereunder for any and all drawings under
such Letter of Credit.  The Borrower hereby acknowledges that the issuance of
Letters of Credit for the account of Subsidiaries inures to the benefit of the
Borrower, and that the Borrower’s business derives substantial benefits from the
businesses of such Subsidiaries.

 

2.04        Prepayments.

 

(a)           Optional.

 

(i)        The Borrower may, pursuant to delivery to the Administrative Agent of
a Notice of Loan Prepayment, at any time or from time to time voluntarily prepay
Loans in whole or in part without premium or penalty; provided that (A) such
notice must be received by the Administrative Agent not later than noon
(1) three Business Days prior to any date of prepayment of Eurodollar Rate Loans
and (2) on the date of prepayment of Base Rate Loans; (B) any prepayment of
Eurodollar Rate Loans shall be in a principal amount of $500,000 or a whole
multiple of $100,000 in excess thereof; and (C) any prepayment of Base Rate
Loans shall be in a principal amount of $500,000 or a whole multiple of $100,000
in excess thereof or, in each case, if less, the entire principal amount thereof
then outstanding.  Each such notice shall specify the relevant Facility, the
date and amount of such prepayment and the Type(s) of Loans to be prepaid and,
if Eurodollar Rate Loans are to be prepaid, the Interest Period(s) of such
Loans.  The Administrative Agent will promptly notify each relevant Lender of
its receipt of each such notice, and of the amount of such Lender’s ratable
portion of such prepayment.  If such notice is given by the Borrower, the
Borrower shall make such prepayment and the payment amount specified in such
notice shall be due and payable on the date specified therein; provided that if
so stated therein, such notice may be contingent upon the consummation of a
specified transaction, which notice shall be revoked if such specified
transaction is not consummated.  Any prepayment of a Eurodollar Rate

 

43

--------------------------------------------------------------------------------



 

Loan shall be accompanied by all accrued interest on the amount prepaid,
together with any additional amounts required pursuant to Section 3.05.

 

(ii)       [Reserved].

 

(b)           Mandatory.

 

(i)        [Reserved]

 

(ii)       If any Loan Party or any of its Subsidiaries Disposes of any property
pursuant to Section 7.05(g), which results in the realization by such Person of
Net Cash Proceeds, the Borrower shall prepay an aggregate principal amount of
Loans equal to 100% of such Net Cash Proceeds no later than the second Business
Day following the receipt thereof by such Person (such prepayments to be applied
as set forth in clauses (v) and (viii) below); provided, however, that, with
respect to any Net Cash Proceeds realized under a Disposition described in this
Section 2.04(b)(ii), at the election of the Borrower, and so long as no Default
shall have occurred and be continuing, such Loan Party or such Subsidiary may
reinvest all or any portion of such Net Cash Proceeds in operating assets
(including, without limitation, Monitoring Contracts) so long as within 180 days
after the receipt of such Net Cash Proceeds, such purchase shall have been
consummated; provided further, however, that any Net Cash Proceeds not so
reinvested shall be immediately applied to the prepayment of the Loans as set
forth in this Section 2.04(b)(ii) and provided further, however, that such Net
Cash Proceeds may not be so reinvested in excess of an aggregate amount equal to
$1,000,000.

 

(iii)      Upon the incurrence or issuance by any Loan Party or any of its
Subsidiaries of any Indebtedness (other than Indebtedness expressly permitted to
be incurred or issued pursuant to Section 7.02), the Borrower shall prepay an
aggregate principal amount of Loans equal to 100% of all Net Cash Proceeds
received therefrom immediately upon receipt thereof by such Loan Party or such
Subsidiary (such prepayments to be applied as set forth in clauses (v) and
(viii) below).

 

(iv)      Upon any Extraordinary Receipt received by or paid to or for the
account of any Loan Party or any of its Subsidiaries, and not otherwise included
in clause (ii) and (iii) of this Section 2.04(b), the Borrower shall prepay an
aggregate principal amount of Loans equal to 100% of all Net Cash Proceeds
received therefrom no later than the second Business Day following the receipt
thereof by such Loan Party or such Subsidiary (such prepayments to be applied as
set forth in clauses (v) and (viii) below); provided, however, that, at the
election of the Borrower, and so long as no Default shall have occurred and be
continuing, such Loan Party or such Subsidiary may apply within 180 days after
the receipt of such cash proceeds to replace or repair the equipment, fixed
assets or real property in respect of which such cash proceeds were received;
and provided, further, however, that any cash proceeds not so applied shall be
immediately applied to the prepayment of the Loans as set forth in this
Section 2.04(b)(iv); and provided, further, however, that such Net Cash Proceeds
may not be so reinvested in excess of an aggregate amount equal to $1,000,000 so
long as this Agreement is outstanding.

 

(v)       Each prepayment of Loans pursuant to the foregoing provisions of this
Section 2.04(b) shall be applied to the Revolving Credit Facility in the manner
set forth in clause (viii) of this Section 2.04(b).

 

44

--------------------------------------------------------------------------------



 

(vi)      Notwithstanding any of the other provisions of clause (ii), (iii) or
(iv) of this Section 2.04(b), so long as no Default shall have occurred and be
continuing, if, on any date on which a prepayment would otherwise be required to
be made pursuant to clause (ii), (iii) or (iv) of this Section 2.04(b), the
aggregate amount of Net Cash Proceeds required by such clause to be applied to
prepay Loans on such date is less than or equal to $500,000, the Borrower may
defer such prepayment until the first date on which the aggregate amount of Net
Cash Proceeds or other amounts otherwise required under clause (ii), (iii) or
(iv) of this Section 2.04(b) to be applied to prepay Loans exceeds $1,000,000. 
During such deferral period the Borrower may apply all or any part of such
aggregate amount to prepay Revolving Credit Loans and may, subject to the
fulfillment of the applicable conditions set forth in Article IV, reborrow such
amounts (which amounts, to the extent originally constituting Net Cash Proceeds,
shall be deemed to retain their original character as Net Cash Proceeds when so
reborrowed) for application as required by this Section 2.04(b).  Upon the
occurrence of a Default during any such deferral period, following delivery of a
written request by the Administrative Agent, the Borrower shall immediately
prepay the Loans in the amount of all Net Cash Proceeds received by the Borrower
and other amounts, as applicable, that are required to be applied to prepay
Loans under this Section 2.04(b) (without giving effect to the first and second
sentences of this clause (vi)) but which have not previously been so applied.

 

(vii)     If for any reason the Total Revolving Credit Outstandings any time
exceed the Line Cap at such time, the Borrower shall immediately prepay Loans
and L/C Borrowings and/or Cash Collateralize the L/C Obligations (other than the
L/C Borrowings) in an aggregate amount equal to such excess; provided, however,
that the Borrower shall not be required to Cash Collateralize the L/C
Obligations pursuant to this Section 2.04(b)(vii) unless after the prepayment in
full of the Loans, the Total Revolving Credit Outstandings exceed the Line Cap
then in effect.

 

(viii)    Each Revolving Credit Lender may reject all of its Applicable
Revolving Credit Percentage of any mandatory prepayment (such declined amounts,
the “Declined Proceeds”) of Revolving Credit Loans required to be made pursuant
to this Section 2.04(b) by providing written notice (each, a “Rejection Notice”)
to the Administrative Agent no later than 5:00 p.m. one (1) Business Day after
the date of such Lender’s receipt of notice from the Administrative Agent
regarding such prepayment.  If a Lender fails to deliver a Rejection Notice to
the Administrative Agent within the time frame specified above such failure will
be deemed an acceptance of the total amount of such mandatory prepayment of
Revolving Credit Loans. Any Declined Proceeds shall be used to prepay, on a pro
rata basis, the Revolving Credit Loans extended by Lenders who have not declined
such mandatory prepayment and, to the extent there is any excess remaining after
such application, retained by the Borrower and used to prepay the Pre-Petition
Indebtedness to the extent such declined mandatory prepayment hereunder
constitutes a mandatory prepayment under the Pre-Petition Loan Agreement.
Prepayments of the Revolving Credit Facility made pursuant to this
Section 2.04(b), shall be applied to the Obligations as directed by the Borrower
without a corresponding reduction in Commitments.

 

2.05        Termination or Reduction of Commitments.

 

(a)           Optional.  The Borrower may, upon notice to the Administrative
Agent, terminate the Revolving Credit Facility, the Swingline Loan Limit or the
Letter of Credit Sublimit, or from time to time permanently reduce the Revolving
Credit Facility, the Swingline Loan Limit or the Letter of Credit Sublimit;
provided that (i) any such notice shall be received by the Administrative Agent
not later than 12:00 p.m. three Business Days prior to the date of termination
or reduction, (ii) any such partial reduction shall be in an aggregate amount of
$10,000,000 or any whole multiple of $1,000,000 in excess thereof and (iii) the
Borrower shall not terminate or reduce (A) the Revolving Credit Facility if,
after giving effect

 

45

--------------------------------------------------------------------------------



 

thereto and to any concurrent prepayments hereunder, the Total Revolving Credit
Outstandings would exceed the Revolving Credit Facility, (B) the Letter of
Credit Sublimit if, after giving effect thereto, the Outstanding Amount of L/C
Obligations not fully Cash Collateralized hereunder would exceed the Letter of
Credit Sublimit, or (C) the Swingline Loan Limit if, after giving effect thereto
and to any concurrent prepayments hereunder, the Outstanding Amount of Swingline
Loans would exceed the Revolving Credit Facility; provided that if so stated
therein, such notice may be contingent upon the consummation of a specified
transaction, which notice shall be revoked if such specified transaction is not
consummated.

 

(b)           Mandatory.

 

(i)        If after giving effect to any reduction or termination of Swingline
Loan Commitment under this Section 2.05, the Swingline Loan Limit exceeds the
Revolving Credit Facility at such time, the Swingline Loan Limit shall be
automatically reduced by the amount of such excess.

 

(ii)       If after giving effect to any reduction or termination of Revolving
Credit Commitments under this Section 2.05, the Letter of Credit Sublimit
exceeds the Revolving Credit Facility at such time, the Letter of Credit
Sublimit shall be automatically reduced by the amount of such excess.

 

(c)           Application of Commitment Reductions; Payment of Fees.  The
Administrative Agent will promptly notify the Lenders of any termination or
reduction of the Swingline Loan Limit, Letter of Credit Sublimit or the
Revolving Credit Commitment under this Section 2.05.  Upon any reduction of the
Revolving Credit Commitments, the Revolving Credit Commitment of each Revolving
Credit Lender shall be reduced by such Lender’s Applicable Revolving Credit
Percentage of such reduction amount.  All fees in respect of the Revolving
Credit Facility accrued until the effective date of any termination of the
Revolving Credit Facility shall be paid on the effective date of such
termination.

 

2.06        Repayment of Loans.

 

(a)           [Reserved].

 

(b)           Revolving Credit Loans.  The Borrower shall repay to the Revolving
Credit Lenders on the Maturity Date for the Revolving Credit Facility the
aggregate principal amount of all Revolving Credit Loans outstanding on such
date.

 

2.07        Interest.

 

(a)           Subject to the provisions of Section 2.07(b), (i) each Eurodollar
Rate Loan under the Revolving Credit Facility shall bear interest on the
outstanding principal amount thereof for each Interest Period at a rate per
annum equal to the Eurodollar Rate for such Interest Period plus the Applicable
Rate for such Facility and (ii) each Base Rate Loan under a Facility shall bear
interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Rate.

 

(b)           (i)  If any amount of principal of any Loan is not paid when due,
whether at stated maturity, by acceleration or otherwise, such amount shall
thereafter bear interest at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.

 

(ii)       If any amount (other than principal of any Loan) payable by the
Borrower under any Loan Document is not paid when due, whether at stated
maturity, by acceleration or

 

46

--------------------------------------------------------------------------------



 

otherwise, then upon the request of the Required Lenders, such amount shall
thereafter bear interest at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.

 

(iii)      Upon the request of the Required Lenders, while any Event of Default
exists (other than as set forth in clauses (b)(i) and (b)(ii) above), the
Borrower shall pay interest on the principal amount of all outstanding
Obligations hereunder at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.

 

(iv)      Accrued and unpaid interest on past due amounts (including interest on
past due interest and interest accruing at the Default Rate) shall be due and
payable upon demand.

 

(c)           Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein.  Interest hereunder shall be due and payable in accordance
with the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.

 

2.08        Fees.  In addition to certain fees described in Sections 2.03(h) and
(i):

 

(a)           Commitment Fee.  The Borrower shall pay to the Administrative
Agent for the account of each Revolving Credit Lender in accordance with its
Applicable Revolving Credit Percentage, a commitment fee equal to the Applicable
Fee Rate times the actual daily amount by which the Revolving Credit Facility
exceeds the Total Revolving Credit Outstandings, subject to adjustment as
provided in Section 2.14.  The commitment fee shall accrue at all times during
the Availability Period, including at any time during which one or more of the
conditions in Article IV is not met, and shall be due and payable quarterly in
arrears on the last Business Day of each March, June, September and December,
commencing with the first such date to occur after the Closing Date, and on the
last day of the Availability Period for the Revolving Credit Facility.  The
commitment fee shall be calculated quarterly in arrears, and if there is any
change in the Applicable Fee Rate during any quarter, the actual daily amount
shall be computed and multiplied by the Applicable Fee Rate separately for each
period during such quarter that such Applicable Fee Rate was in effect.

 

(b)           Other Fees.  The Borrower shall pay to the applicable
counterparties thereto for their respective accounts, fees in the amounts and at
the times specified in the Fee Letter and the Agent Fee Letter.  Such fees shall
be fully earned when paid and shall not be refundable for any reason whatsoever

 

2.09        Computation of Interest and Fees.  All computations of interest
hereunder shall be made on the basis of a 360-day year and actual days elapsed
(which results in more fees or interest, as applicable, being paid than if
computed on the basis of a 365-day year).  Interest shall accrue on each Loan
for the day on which the Loan is made, and shall not accrue on a Loan, or any
portion thereof, for the day on which the Loan or such portion is paid, provided
that any Loan that is repaid on the same day on which it is made shall, subject
to Section 2.11(a), bear interest for one day.  Each determination by the
Administrative Agent of an interest rate or fee hereunder shall be conclusive
and binding for all purposes, absent manifest error.

 

2.10        Evidence of Debt.

 

(a)           The Credit Extensions made by each Lender shall be evidenced by
one or more accounts or records maintained by such Lender and by the
Administrative Agent in the ordinary course of business.  The accounts or
records maintained by the Administrative Agent and each Lender shall be
conclusive absent manifest error of the amount of the Credit Extensions made by
the Lenders to the

 

47

--------------------------------------------------------------------------------



 

Borrower and the interest and payments thereon.  Any failure to so record or any
error in doing so shall not, however, limit or otherwise affect the obligation
of the Borrower hereunder to pay any amount owing with respect to the
Obligations.  In the event of any conflict between the accounts and records
maintained by any Lender and the accounts and records of the Administrative
Agent (including the Register) in respect of such matters, the accounts and
records of the Administrative Agent shall control in the absence of manifest
error.  Upon the request of any Lender made through the Administrative Agent,
the Borrower shall execute and deliver to such Lender (through the
Administrative Agent) a Note, which shall evidence such Lender’s Loans in
addition to such accounts or records.  Each Lender may attach schedules to its
Note and endorse thereon the date, Type (if applicable), amount and maturity of
its Loans and payments with respect thereto.

 

(b)           In addition to the accounts and records referred to in
Section 2.10(a), each Lender and the Administrative Agent shall maintain in
accordance with its usual practice accounts or records evidencing the purchases
and sales by such Lender of participations in Letters of Credit and Swingline
Loans.  In the event of any conflict between the accounts and records maintained
by the Administrative Agent and the accounts and records of any Lender in
respect of such matters, the accounts and records of the Administrative Agent
shall control in the absence of manifest error.

 

2.11        Payments Generally; Administrative Agent’s Clawback.

 

(a)           General.  All payments to be made by the Borrower shall be made
free and clear of and without condition or deduction for any counterclaim,
defense, recoupment or setoff.  Except as otherwise expressly provided herein,
all payments by the Borrower hereunder shall be made to the Administrative
Agent, for the account of the respective Lenders to which such payment is owed,
at the Administrative Agent’s Account in Dollars and in immediately available
funds not later than 12:00 p.m. on the date specified herein.  The
Administrative Agent will promptly distribute to each Lender its Applicable
Percentage in respect of the Facility (or other applicable share as provided
herein) of such payment in like funds as received by wire transfer to such
Lender’s Lending Office.  All payments received by the Administrative Agent
after 12:00 p.m. shall be deemed received on the next succeeding Business Day
and any applicable interest or fee shall continue to accrue.  If any payment to
be made by the Borrower shall come due on a day other than a Business Day,
payment shall be made on the next following Business Day, and such extension of
time shall be reflected in computing interest or fees, as the case may be.

 

(b)           (i)  Funding by Lenders; Presumption by Administrative Agent. 
Unless the Administrative Agent shall have received notice from a Lender prior
to the proposed date of any Borrowing of Eurodollar Rate Loans (or, in the case
of any Borrowing of Base Rate Loans, prior to 11:00 a.m. on the date of such
Borrowing) that such Lender will not make available to the Administrative Agent
such Lender’s share of such Borrowing, the Administrative Agent may assume that
such Lender has made such share available on such date in accordance with
Section 2.02 (or, in the case of a Borrowing of Base Rate Loans, that such
Lender has made such share available in accordance with and at the time required
by Section 2.02) and may, in reliance upon such assumption, make available to
the Borrower a corresponding amount.  In such event, if a Lender has not in fact
made its share of the applicable Borrowing available to the Administrative
Agent, then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount in
immediately available funds with interest thereon, for each day from and
including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the greater of the Federal Funds Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation, plus any administrative, processing or similar
fees customarily charged by the Administrative Agent in connection with the
foregoing, and (B) in the case of a payment to be made by the Borrower, the
interest rate applicable to Base Rate Loans.  If the Borrower and such Lender
shall pay such interest to the Administrative Agent

 

48

--------------------------------------------------------------------------------



 

for the same or an overlapping period, the Administrative Agent shall promptly
remit to the Borrower the amount of such interest paid by the Borrower for such
period.  If such Lender pays its share of the applicable Borrowing to the
Administrative Agent, then the amount so paid shall constitute such Lender’s
Loan included in such Borrowing.  Any payment by the Borrower shall be without
prejudice to any claim the Borrower may have against a Lender that shall have
failed to make such payment to the Administrative Agent.

 

(ii)       Payments by Borrower; Presumptions by Administrative Agent.  Unless
the Administrative Agent shall have received notice from the Borrower prior to
the time at which any payment is due to the Administrative Agent for the account
of the Lenders or the L/C Issuer hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Appropriate Lenders the amount due.  In such
event, if the Borrower has not in fact made such payment, then each of the
Appropriate Lenders severally agrees to repay to the Administrative Agent
forthwith on demand the amount so distributed to such Appropriate Lender in
immediately available funds with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation.

 

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.

 

(c)           Failure to Satisfy Conditions Precedent.  If any Lender makes
available to the Administrative Agent funds for any Loan to be made by such
Lender as provided in the foregoing provisions of this Article II, and such
funds are not made available to the Borrower by the Administrative Agent because
the conditions to the applicable Credit Extension set forth in Article IV are
not satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.

 

(d)           Obligations of Lenders Several.  The obligations of the Lenders
hereunder to make Revolving Credit Loans, to fund participations in Letters of
Credit and Swingline Loans and to make payments pursuant to Section 10.04(c) are
several and not joint.  The failure of any Lender to make any Loan, to fund any
such participation or to make any payment under Section 10.04(c) on any date
required hereunder shall not relieve any other Lender of its corresponding
obligation to do so on such date, and no Lender shall be responsible for the
failure of any other Lender to so make its Loan, to purchase its participation
or to make its payment under Section 10.04(c).

 

(e)           Funding Source.  Nothing herein shall be deemed to obligate any
Lender to obtain the funds for any Loan in any particular place or manner or to
constitute a representation by any Lender that it has obtained or will obtain
the funds for any Loan in any particular place or manner.

 

(f)            Insufficient Funds.  If at any time insufficient funds are
received by and available to the Administrative Agent to pay fully all amounts
of principal, L/C Borrowings, interest and fees then due hereunder, such funds
shall be applied (i) first, toward payment of interest and fees then due
hereunder, ratably among the parties entitled thereto in accordance with the
amounts of interest and fees then due to such parties, and (ii) second, toward
payment of principal and L/C Borrowings then due hereunder, ratably among the
parties entitled thereto in accordance with the amounts of principal and L/C
Borrowings then due to such parties.

 

49

--------------------------------------------------------------------------------



 

2.12        Sharing of Payments by Lenders.  If any Lender shall, by exercising
any right of setoff or counterclaim or otherwise, obtain payment in respect of
(a) Obligations in respect of any of the Facilities due and payable to such
Lender hereunder and under the other Loan Documents at such time in excess of
its ratable share (according to the proportion of (i) the amount of such
Obligations due and payable to such Lender at such time to (ii) the aggregate
amount of the Obligations in respect of the Facilities due and payable to all
Appropriate Lenders hereunder and under the other Loan Documents at such time)
of payments on account of the Obligations in respect of the Facilities due and
payable to all Appropriate Lenders hereunder and under the other Loan Documents
at such time obtained by all of the Appropriate Lenders at such time or
(b) Obligations in respect of any of the Facilities owing (but not due and
payable) to such Lender hereunder and under the other Loan Documents at such
time in excess of its ratable share (according to the proportion of (i) the
amount of such Obligations owing (but not due and payable) to such Lender at
such time to (ii) the aggregate amount of the Obligations in respect of the
Facilities owing (but not due and payable) to all Appropriate Lenders hereunder
and under the other Loan Documents at such time) of payment on account of the
Obligations in respect of the Facilities owing (but not due and payable) to all
Appropriate Lenders hereunder and under the other Loan Documents at such time
obtained by all of the Appropriate Lenders at such time then the Lender
receiving such greater proportion shall (a) notify the Administrative Agent of
such fact, and (b) purchase (for cash at face value) participations in the Loans
and subparticipations in L/C Obligations or Swingline Loans of the other
Lenders, or make such other adjustments as shall be equitable, so that the
benefit of all such payments shall be shared by the Appropriate Lenders ratably
in accordance with the aggregate amount of Obligations in respect of the
Facilities then due and payable to the Appropriate Lenders or owing (but not due
and payable) to the Appropriate Lenders, as the case may be, provided that:

 

(i)        if any such participations or subparticipations are purchased and all
or any portion of the payment giving rise thereto is recovered, such
participations or subparticipations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest; and

 

(ii)       the provisions of this Section shall not be construed to apply to
(A) any payment made by or on behalf of the Borrower pursuant to and in
accordance with the express terms of this Agreement (including pursuant to
Section 2.04(a) and in connection with the application of funds arising from the
existence of a Defaulting Lender), (B) the application of Cash Collateral
provided for in Section 2.13, or (C) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or subparticipations in L/C Obligations or Swingline Loans to any assignee
or participant, other than an assignment to the Borrower or any Subsidiary or
Affiliate thereof (as to which the provisions of this Section shall apply).

 

The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Borrower in the amount of
such participation.

 

2.13        Cash Collateral.

 

(a)           Certain Credit Support Events.  If (i) the L/C Issuer has honored
any full or partial drawing request under any Letter of Credit and such drawing
has resulted in an L/C Borrowing, (ii) as of the Letter of Credit Expiration
Date, any L/C Obligation for any reason remains outstanding, (iii) the Borrower
shall be required to provide Cash Collateral pursuant to Section 8.02(c), or
(iv) there shall exist a Defaulting Lender, the Borrower shall immediately (in
the case of clause (iii) above) or within one

 

50

--------------------------------------------------------------------------------



 

Business Day (in all other cases) following any request by the Administrative
Agent or the L/C Issuer, provide Cash Collateral in an amount not less than the
applicable Minimum Collateral Amount (determined in the case of Cash Collateral
provided pursuant to clause (iv) above, after giving effect to
Section 2.14(a)(iv) and any Cash Collateral provided by the Defaulting Lender).

 

(b)           Grant of Security Interest.  The Borrower, and to the extent
provided by any Defaulting Lender, such Defaulting Lender, hereby grants to (and
subjects to the control of) the Administrative Agent, for the benefit of the
Administrative Agent, the L/C Issuer and the Lenders, and agrees to maintain, a
first priority security interest in all such cash, deposit accounts and all
balances therein, and all other property so provided as collateral pursuant
hereto, and in all proceeds of the foregoing, all as security for the
obligations to which such Cash Collateral may be applied pursuant to
Section 2.13(c).  If at any time the Administrative Agent determines that Cash
Collateral is subject to any right or claim of any Person other than the
Administrative Agent or the L/C Issuer as herein provided, or that the total
amount of such Cash Collateral is less than the Minimum Collateral Amount, the
Borrower will, promptly upon demand by the Administrative Agent, pay or provide
to the Administrative Agent additional Cash Collateral in an amount sufficient
to eliminate such deficiency.  All Cash Collateral (other than credit support
not constituting funds subject to deposit) shall be maintained in one or more
Controlled Accounts at JPMorgan Chase Bank, N.A. or another commercial bank
reasonably acceptable to the Required Lenders.  The Borrower shall pay on demand
therefor from time to time all customary account opening, activity and other
administrative fees and charges in connection with the maintenance and
disbursement of Cash Collateral.

 

(c)           Application.  Notwithstanding anything to the contrary contained
in this Agreement, Cash Collateral provided under any of this Section 2.13 or
Sections 2.03, 2.04, 2.14 or 8.02 in respect of Letters of Credit shall be held
and applied to the satisfaction of the specific L/C Obligations, obligations to
fund participations therein (including, as to Cash Collateral provided by a
Defaulting Lender, any interest accrued on such obligation) and other
obligations for which the Cash Collateral was so provided, prior to any other
application of such property as may otherwise be provided for herein.

 

(d)           Release.  Cash Collateral (or the appropriate portion thereof)
provided to reduce Fronting Exposure or to secure other obligations shall be
released promptly following (i) the elimination of the applicable Fronting
Exposure or other obligations giving rise thereto (including by the termination
of Defaulting Lender status of the applicable Lender (or, as appropriate, its
assignee following compliance with Section 10.06(b)(vi))) or (ii) the
determination by the Administrative Agent and the L/C Issuer that there exists
excess Cash Collateral; provided that (x) any such release shall be without
prejudice to, and any disbursement or other transfer of Cash Collateral shall be
and remain subject to, any other Lien conferred under the Loan Documents and the
other applicable provisions of the Loan Documents, and (y) the Person providing
Cash Collateral and the L/C Issuer may agree that Cash Collateral shall not be
released but instead held to support future anticipated Fronting Exposure or
other obligations.

 

2.14        Defaulting Lenders.

 

(a)           Adjustments.  Notwithstanding anything to the contrary contained
in this Agreement, if any Lender becomes a Defaulting Lender, then, until such
time as that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

 

(i)        Waivers and Amendments.  Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of “Required Lenders” and
Section 10.01.

 

51

--------------------------------------------------------------------------------



 

(ii)                      Defaulting Lender Waterfall.  Any payment of
principal, interest, fees or other amounts received by the Administrative Agent
for the account of such Defaulting Lender (whether voluntary or mandatory, at
maturity, pursuant to Article VIII or otherwise) or received by the
Administrative Agent from a Defaulting Lender pursuant to Section 10.08 shall be
applied at such time or times as may be determined by the Administrative Agent
as follows: first, to the payment of any amounts owing by such Defaulting Lender
to the Administrative Agent hereunder; second, to the payment on a pro rata
basis of any amounts owing by such Defaulting Lender to the L/C Issuer  or
Swingline Lender hereunder; third, to Cash Collateralize the L/C Issuer’s
Fronting Exposure with respect to such Defaulting Lender in accordance with
Section 2.13; fourth, as the Borrower may request (so long as no Default or
Event of Default exists), to the funding of any Loan in respect of which such
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent; fifth, if so determined by
the Administrative Agent and the Borrower, to be held in a deposit account and
released in order to (x) satisfy such Defaulting Lender’s potential future
funding obligations with respect to Loans under this Agreement and (y) Cash
Collateralize the L/C Issuer’s future Fronting Exposure with respect to such
Defaulting Lender with respect to future Letters of Credit issued under this
Agreement, in accordance with Section 2.13; sixth, to the payment of any amounts
owing to the Lenders or the L/C Issuer as a result of any judgment of a court of
competent jurisdiction obtained by any Lender or the L/C Issuer against such
Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; seventh, so long as no Default or Event of
Default exists, to the payment of any amounts owing to the Borrower as a result
of any judgment of a court of competent jurisdiction obtained by the Borrower
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; and eighth, to such Defaulting Lender or
as otherwise directed by a court of competent jurisdiction; provided that if
(x) such payment is a payment of the principal amount of any Loans or L/C
Borrowings in respect of which such Defaulting Lender has not fully funded its
appropriate share, and (y) such Loans were made or the related Letters of Credit
were issued at a time when the conditions set forth in Section 4.02 were
satisfied or waived, such payment shall be applied solely to pay the Loans of,
and L/C Obligations owed to, all Non-Defaulting Lenders on a pro rata basis
prior to being applied to the payment of any Loans of, or L/C Obligations owed
to, such Defaulting Lender until such time as all Loans and funded and unfunded
participations in L/C Obligations are held by the Lenders pro rata in accordance
with the Revolving Credit Commitments hereunder without giving effect to
Section 2.14(a)(iv). Any payments, prepayments or other amounts paid or payable
to a Defaulting Lender that are applied (or held) to pay amounts owed by a
Defaulting Lender or to post Cash Collateral pursuant to this
Section 2.14(a)(ii) shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.

 

(iii)                   Certain Fees.

 

(A)                               No Defaulting Lender shall be entitled to
receive any fee payable under Section 2.08(a) for any period during which that
Lender is a Defaulting Lender (and the Borrower shall not be required to pay any
such fee that otherwise would have been required to have been paid to that
Defaulting Lender).

 

(B)                               Each Defaulting Lender shall be entitled to
receive Letter of Credit Fees for any period during which that Lender is a
Defaulting Lender only to the extent allocable to its Applicable Percentage of
the stated amount of Letters of Credit for which it has provided Cash Collateral
pursuant to Section 2.13.

 

52

--------------------------------------------------------------------------------



 

(C)                               With respect to any Letter of Credit Fee not
required to be paid to any Defaulting Lender pursuant to clause (A) or
(B) above, the Borrower shall (x) pay to each Non-Defaulting Lender that portion
of any such fee otherwise payable to such Defaulting Lender with respect to such
Defaulting Lender’s participation in L/C Obligations that has been reallocated
to such Non-Defaulting Lender pursuant to clause (iv) below, (y) pay to the L/C
Issuer the amount of any such fee otherwise payable to such Defaulting Lender to
the extent allocable to such L/C Issuer’s Fronting Exposure to such Defaulting
Lender, and (z) not be required to pay the remaining amount of any such fee.

 

(iv)                  Reallocation of Applicable Percentages to Reduce Fronting
Exposure.  All or any part of such Defaulting Lender’s participation in L/C
Obligations or Swingline Loans, as applicable, shall be reallocated among the
Non-Defaulting Lenders in accordance with their respective Applicable
Percentages (calculated without regard to such Defaulting Lender’s Revolving
Credit Commitment) but only to the extent that (x) the conditions set forth in
Section 4.02 are satisfied at the time of such reallocation (and, unless the
Borrower shall have otherwise notified the Administrative Agent at such time,
the Borrower shall be deemed to have represented and warranted that such
conditions are satisfied at such time), and (y) such reallocation does not cause
the aggregate Total Revolving Credit Outstanding held by any Non-Defaulting
Lender to exceed such Non-Defaulting Lender’s Revolving Credit Commitment. 
Subject to Section 10.21, no reallocation hereunder shall constitute a waiver or
release of any claim of any party hereunder against a Defaulting Lender arising
from that Lender having become a Defaulting Lender, including any claim of a
Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation.

 

(b)                                 Defaulting Lender Cure.  If the Borrower,
the Administrative Agent, the Swingline Lender and the L/C Issuer agree in
writing that a Lender should no longer be a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
that Lender will, to the extent applicable, purchase at par that portion of
outstanding Loans of the other Lenders or take such other actions as the
Administrative Agent (acting at the direction of the Required Lenders) may
determine to be necessary to cause the Loans and funded and unfunded
participations in Letters of Credit and Swingline Loans to be held on a pro rata
basis by the Lenders in accordance with their Applicable Percentages (without
giving effect to Section 2.14(a)(iv)), whereupon such Lender will cease to be a
Defaulting Lender; provided that no adjustments will be made retroactively with
respect to fees accrued or payments made by or on behalf of the Borrower while
that Lender was a Defaulting Lender; and provided, further, that except to the
extent otherwise expressly agreed by the affected parties, no change hereunder
from Defaulting Lender to Lender will constitute a waiver or release of any
claim of any party hereunder arising from that Lender’s having been a Defaulting
Lender.

 

ARTICLE III
TAXES, YIELD PROTECTION AND ILLEGALITY

 

3.01                        Taxes.

 

(a)                                 Payments Free of Taxes; Obligation to
Withhold; Payments on Account of Taxes. Any and all payments by or on account of
any obligation of any Loan Party under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable Laws. 
If any applicable Laws (as determined in the good faith discretion of the
Administrative Agent or any Loan Party) require the deduction or withholding of
any Tax from any such payment by the Administrative Agent or a Loan Party, then
the Administrative Agent or such Loan Party shall be entitled to make such
deduction

 

53

--------------------------------------------------------------------------------



 

or withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with applicable Laws and, if such
Tax is an Indemnified Tax, then the sum payable by the Loan Parties shall be
increased as necessary so that after such deduction or withholding has been made
(including such deductions and withholdings applicable to additional sums
payable under this Section) the applicable Recipient receives an amount equal to
the sum it would have received had no such deduction or withholding been made.

 

(b)                                 Payment of Other Taxes by the Borrower. 
Without limiting the provisions of subsection (a) above, the Loan Parties shall
timely pay to the relevant Governmental Authority in accordance with applicable
law, or at the option of the Administrative Agent timely reimburse it for the
payment of, any Other Taxes.

 

(c)                                  Tax Indemnifications.

 

(i)                         The Loan Parties shall, jointly and severally,
indemnify each Recipient, and shall make payment in respect thereof within 10
days after demand therefor, for the full amount of any Indemnified Taxes
(including Indemnified Taxes imposed or asserted on or attributable to amounts
payable under this Section 3.01) payable or paid by such Recipient or required
to be withheld or deducted from a payment to such Recipient, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority.  A certificate as to the amount of such payment or
liability delivered to the Borrower by a Lender or the L/C Issuer (with a copy
to the Administrative Agent), or by the Administrative Agent on its own behalf
or on behalf of a Lender or the L/C Issuer, shall be conclusive absent manifest
error.  The Loan Parties shall, and do hereby indemnify the Administrative
Agent, and shall make payment in respect thereof within 10 days after demand
therefor, for any amount which a Lender or the L/C Issuer for any reason fails
to pay indefeasibly to the Administrative Agent as required pursuant to
Section 3.01(c)(ii) below.

 

(ii)                      Each Lender and the L/C Issuer shall, and does hereby,
severally indemnify the Administrative Agent, and shall make payment in respect
thereof within 10 days after demand therefor, for (x) any Indemnified Taxes
attributable to such Lender or the L/C Issuer (but only to the extent that the
Borrower has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Borrower to do so),
(y) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 10.06(d) relating to the maintenance of a Participant
Register and (z) any Excluded Taxes attributable to such Lender or the L/C
Issuer, in each case, that are payable or paid by the Administrative Agent in
connection with any Loan Document, and any reasonable expenses arising therefrom
or with respect thereto, whether or not such Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority.  A certificate as to
the amount of such payment or liability delivered to any Lender by the
Administrative Agent shall be conclusive absent manifest error.  Each Lender and
the L/C Issuer hereby authorizes the Administrative Agent to set off and apply
any and all amounts at any time owing to such Lender or the L/C Issuer, as the
case may be, under this Agreement or any other Loan Document against any amount
due to the Administrative Agent under this clause (ii).

 

(d)                                 Evidence of Payments.  Upon request by any
Loan Party or the Administrative Agent, as the case may be, after any payment of
Taxes by any Loan Party or by the Administrative Agent to a Governmental
Authority as provided in this Section 3.01, the Loan Party shall deliver to the
Administrative Agent or the Administrative Agent shall deliver to the Loan
Party, as the case may be, the original or a certified copy of a receipt issued
by such Governmental Authority evidencing such payment,

 

54

--------------------------------------------------------------------------------



 

a copy of any return required by Laws to report such payment or other evidence
of such payment reasonably satisfactory to the Loan Party or the Administrative
Agent, as the case may be.

 

(e)                                  Status of Lenders; Tax Documentation.

 

(i)                         Any Lender that is entitled to an exemption from or
reduction of withholding Tax with respect to payments made under any Loan
Document shall deliver to the Borrower and the Administrative Agent, at the time
or times set forth in clause (ii) or when reasonably requested by the Borrower
or the Administrative Agent, such properly completed and executed documentation
set forth in clause (ii) or reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding.  In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements.  Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 3.01(e)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender, in either case, in a manner materially more adverse to such Lender than
the documentation prescribed by law as a basis for claiming exemption from or a
reduction in U.S. federal withholding Tax at the time such Lender becomes a
Lender under this Agreement.

 

(ii)                      Without limiting the generality of the foregoing, in
the event that the Borrower is a U.S. Person,

 

(A)                               any Lender that is a U.S. Person shall deliver
to the Borrower and the Administrative Agent on or prior to the date on which
such Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed copies of IRS Form W-9 certifying that such Lender is exempt
from U.S. federal backup withholding tax;

 

(B)                               any Foreign Lender shall, to the extent it is
legally entitled to do so, deliver to the Borrower and the Administrative Agent
(in such number of copies as shall be requested by the recipient) on or prior to
the date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), whichever of the following is applicable:

 

(I)                       in the case of a Foreign Lender claiming the benefits
of an income tax treaty to which the United States is a party (x) with respect
to payments of interest under any Loan Document, executed copies of IRS
Form W-8BEN or IRS Form W-8BEN-E, as applicable, establishing an exemption from,
or reduction of, U.S. federal withholding Tax pursuant to the “interest” article
of such tax treaty and (y) with respect to any other applicable payments under
any Loan Document, IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable,
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;

 

55

--------------------------------------------------------------------------------



 

(II)                  executed copies of IRS Form W-8ECI,

 

(III)             in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate substantially in the form of Exhibit G-1 to this Agreement to the
effect that such Foreign Lender is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, a “10 percent shareholder” of the Borrower
within the meaning of Section 881(c)(3)(B) of the Code, or a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code (a “U.S. Tax
Compliance Certificate”) and (y) executed copies of IRS Form W-8BEN or IRS
Form W-8BEN-E, as applicable; or

 

(IV)              to the extent a Foreign Lender is not the beneficial owner,
executed copies of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS
Form W-8BEN or IRS Form W-8BEN-E, a U.S. Tax Compliance Certificate
substantially in the form of Exhibit G-2 to this Agreement or M-3 to this
Agreement, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit G-4 to this
Agreement on behalf of each such direct and indirect partner;

 

(C)                               any Foreign Lender shall, to the extent it is
legally entitled to do so, deliver to the Borrower and the Administrative Agent
(in such number of copies as shall be requested by the recipient) on or prior to
the date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), executed copies of any other form prescribed by
applicable law as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable law to permit the Borrower or
the Administrative Agent to determine the withholding or deduction required to
be made;

 

(D)                               if a payment made to a Lender under any Loan
Document would be subject to U.S. federal withholding Tax imposed by FATCA if
such Lender were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by law and at such time or times
reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment.  Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement; and

 

(E)                               The Administrative Agent shall provide the
Borrower with executed copies of, if it is a U.S. Person, IRS Form W-9
certifying it is exempt from U.S. federal backup withholding, and, if it is not
a U.S. Person, (1) IRS Form W-8ECI with respect to payments

 

56

--------------------------------------------------------------------------------



 

to be received by it as a beneficial owner and (2) IRS Form W-8IMY (together
with required documentation) with respect to payments to be received by it on
behalf of each Lender evidencing its agreement with the Borrower to be treated
as a U.S. Person (with respect to such payments) so that all payments hereunder
made by the Loan Parties to the Administrative Agent may be made free of any
U.S. withholding tax.

 

(iii)                   Each Lender agrees that if any form or certification it
previously delivered pursuant to this Section 3.01 expires or becomes obsolete
or inaccurate in any respect, it shall update such form or certification or
promptly notify the Borrower and the Administrative Agent in writing of its
legal inability to do so.

 

(f)                                   Treatment of Certain Refunds.  If any
Recipient determines, in its sole discretion exercised in good faith, that it
has received a refund of any Taxes as to which it has been indemnified by the
Borrower or with respect to which the Borrower has paid additional amounts
pursuant to this Section 3.01, it shall pay to the Borrower an amount equal to
such refund (but only to the extent of indemnity payments made, or additional
amounts paid, by the Borrower under this Section 3.01 with respect to the Taxes
giving rise to such refund), net of all out-of-pocket expenses (including Taxes)
incurred by such Recipient, and without interest (other than any interest paid
by the relevant Governmental Authority with respect to such refund), provided
that the Borrower, upon the request of the Recipient, agrees to repay the amount
paid over to the Borrower (plus any penalties, interest or other charges imposed
by the relevant Governmental Authority) to the Recipient in the event the
Recipient is required to repay such refund to such Governmental Authority. 
Notwithstanding anything to the contrary in this subsection, in no event will
the applicable Recipient be required to pay any amount to the Borrower pursuant
to this subsection the payment of which would place the Recipient in a less
favorable net after-Tax position than such Recipient would have been in if the
indemnification payments or additional amounts giving rise to such refund had
never been paid.  This subsection shall not be construed to require any
Recipient to make available its Tax returns (or any other information relating
to its Taxes that it deems confidential) to the Borrower or any other Person.

 

(g)                                  Survival.  Without limiting the generality
of Section 3.07 or 10.04(g), each party’s obligations under this Section 3.01
shall survive the resignation or replacement of the Administrative Agent or any
assignment of rights by, or the replacement of, a Lender or the L/C Issuer, the
termination of the Aggregate Commitments and the repayment, satisfaction or
discharge of all other Obligations.

 

3.02                        Illegality.  If any Lender determines that any Law
has made it unlawful, or that any Governmental Authority has asserted that it is
unlawful, for any Lender or its applicable Lending Office to make, maintain or
fund Loans whose interest is determined by reference to the Eurodollar Rate, or
to determine or charge interest rates based upon the Eurodollar Rate, or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars in the London
interbank market, then, on notice thereof by such Lender to the Borrower through
the Administrative Agent, (i) any obligation of such Lender to make or continue
Eurodollar Rate Loans or to convert Base Rate Loans to Eurodollar Rate Loans
shall be suspended, and (ii) if such notice asserts the illegality of such
Lender making or maintaining Base Rate Loans the interest rate on which is
determined by reference to the Eurodollar Rate component of the Base Rate, the
interest rate on which Base Rate Loans of such Lender shall, if necessary to
avoid such illegality, be determined by the Administrative Agent without
reference to the Eurodollar Rate component of the Base Rate, in each case until
such Lender notifies the Administrative Agent and the Borrower that the
circumstances giving rise to such determination no longer exist.  Upon receipt
of such notice, (x) the Borrower shall, upon demand from such Lender (with a
copy to the Administrative Agent), prepay or, if applicable, convert all
Eurodollar Rate Loans of such Lender to Base Rate Loans (the interest rate on
which Base Rate Loans of such Lender shall, if necessary

 

57

--------------------------------------------------------------------------------



 

to avoid such illegality, be determined by the Administrative Agent without
reference to the Eurodollar Rate component of the Base Rate), either on the last
day of the Interest Period therefor, if such Lender may lawfully continue to
maintain such Eurodollar Rate Loans to such day, or immediately, if such Lender
may not lawfully continue to maintain such Eurodollar Rate Loans and (y) if such
notice asserts the illegality of such Lender determining or charging interest
rates based upon the Eurodollar Rate, the Administrative Agent shall during the
period of such suspension compute the Base Rate applicable to such Lender
without reference to the Eurodollar Rate component thereof until the
Administrative Agent is advised in writing by such Lender that it is no longer
illegal for such Lender to determine or charge interest rates based upon the
Eurodollar Rate.  Upon any such prepayment or conversion, the Borrower shall
also pay accrued interest on the amount so prepaid or converted.

 

3.03                        Inability to Determine Rates.  If the Required
Lenders determine that for any reason in connection with any request for a
Eurodollar Rate Loan or a conversion to or continuation thereof that (a) Dollar
deposits are not being offered to banks in the London interbank eurodollar
market for the applicable amount and Interest Period of such Eurodollar Rate
Loan, (b) adequate and reasonable means do not exist for determining the
Eurodollar Rate for any requested Interest Period with respect to a proposed
Eurodollar Rate Loan or in connection with an existing or proposed Base Rate
Loan, or (c) the Eurodollar Rate for any requested Interest Period with respect
to a proposed Eurodollar Rate Loan does not adequately and fairly reflect the
cost to such Lenders of funding such Loan, the Administrative Agent will
promptly so notify the Borrower and each Lender.  Thereafter, (x) the obligation
of the Lenders to make or maintain Eurodollar Rate Loans shall be suspended, and
(y) in the event of a determination described in the preceding sentence with
respect to the Eurodollar Rate component of the Base Rate, the utilization of
the Eurodollar Rate component in determining the Base Rate shall be suspended,
in each case until the Administrative Agent (upon the instruction of the
Required Lenders) revokes such notice.  Upon receipt of such notice, the
Borrower may revoke any pending request for a Borrowing of, conversion to or
continuation of Eurodollar Rate Loans or, failing that, will be deemed to have
converted such request into a request for a Borrowing of Base Rate Loans in the
amount specified therein.

 

3.04                        Increased Costs; Reserves on Eurodollar Rate Loans.

 

(a)                                 Increased Costs Generally.  If any Change in
Law shall:

 

(i)                         impose, modify or deem applicable any reserve,
special deposit, compulsory loan, insurance charge or similar requirement
against assets of, deposits with or for the account of, or credit extended or
participated in by, any Lender (except any reserve requirement contemplated by
Section 3.04(e)) or the L/C Issuer;

 

(ii)                      subject any Recipient to any Taxes (other than
(A) Indemnified Taxes, (B) Taxes described in clauses (b) through (d) of the
definition of Excluded Taxes and (C) Connection Income Taxes) on its loans, loan
principal, letters of credit, commitments, or other obligations, or its
deposits, reserves, other liabilities or capital attributable thereto; or

 

(iii)                   impose on any Lender or the L/C Issuer or the London
interbank market any other condition, cost or expense (other than Taxes)
affecting this Agreement or Eurodollar Rate Loans made by such Lender or any
Letter of Credit or participation therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Loan (or of
maintaining its obligation to make any such Loan), or to increase the cost to
such Recipient of participating in, issuing or maintaining any Letter of Credit
(or of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received

 

58

--------------------------------------------------------------------------------



 

or receivable by such Lender or the L/C Issuer hereunder (whether of principal,
interest or any other amount) then, upon request of such Recipient, the Borrower
will pay to such Recipient such additional amount or amounts as will compensate
such Recipient for such additional costs incurred or reduction suffered.

 

(b)                                 Capital Requirements.  If any Lender or the
L/C Issuer determines that any Change in Law affecting such Lender or the L/C
Issuer or any Lending Office of such Lender or such Lender’s or the L/C Issuer’s
holding company, if any, regarding capital or liquidity requirements has or
would have the effect of reducing the rate of return on such Lender’s or the L/C
Issuer’s capital or on the capital of such Lender’s or the L/C Issuer’s holding
company, if any, as a consequence of this Agreement, the Revolving Credit
Commitments of such Lender or the Loans made by, or participations in Letters of
Credit held by, such Lender, or the Letters of Credit issued by the L/C Issuer,
to a level below that which such Lender or the L/C Issuer or such Lender’s or
the L/C Issuer’s holding company could have achieved but for such Change in Law
(taking into consideration such Lender’s or the L/C Issuer’s policies and the
policies of such Lender’s or the L/C Issuer’s holding company with respect to
capital adequacy), then from time to time the Borrower will pay to such Lender
or the L/C Issuer, as the case may be, such additional amount or amounts as will
compensate such Lender or the L/C Issuer or such Lender’s or the L/C Issuer’s
holding company for any such reduction suffered.

 

(c)                                  Certificates for Reimbursement.  A
certificate of a Lender or the L/C Issuer setting forth the amount or amounts
necessary to compensate such Lender or the L/C Issuer or its holding company, as
the case may be, as specified in subsection (a) or (b) of this Section and
delivered to the Borrower shall be conclusive absent manifest error.  The
Borrower shall pay such Lender or the L/C Issuer, as the case may be, the amount
shown as due on any such certificate within 10 days after receipt thereof.

 

(d)                                 Delay in Requests.  Failure or delay on the
part of any Lender or the L/C Issuer to demand compensation pursuant to the
foregoing provisions of this Section shall not constitute a waiver of such
Lender’s or the L/C Issuer’s right to demand such compensation, provided that
the Borrower shall not be required to compensate a Lender or the L/C Issuer
pursuant to the foregoing provisions of this Section for any increased costs
incurred or reductions suffered more than nine months prior to the date that
such Lender or the L/C Issuer, as the case may be, notifies the Borrower of the
Change in Law giving rise to such increased costs or reductions and of such
Lender’s or the L/C Issuer’s intention to claim compensation therefor (except
that, if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the nine-month period referred to above shall be extended to
include the period of retroactive effect thereof).

 

(e)                                  Reserves on Eurodollar Rate Loans.  The
Borrower shall pay to each Lender, as long as such Lender shall be required to
maintain reserves with respect to liabilities or assets consisting of or
including Eurocurrency funds or deposits (currently known as “Eurocurrency
liabilities”), additional interest on the unpaid principal amount of each
Eurodollar Rate Loan equal to the actual costs of such reserves allocated to
such Loan by such Lender (as determined by such Lender in good faith, which
determination shall be conclusive), which shall be due and payable on each date
on which interest is payable on such Loan, provided the Borrower shall have
received at least 10 days’ prior notice (with a copy to the Administrative
Agent) of such additional interest from such Lender.  If a Lender fails to give
notice 10 days prior to the relevant Interest Payment Date, such additional
interest shall be due and payable 10 days from receipt of such notice; provided
that no additional interest will be payable with respect to Interest Payment
Dates more than nine months prior to such notice.

 

59

--------------------------------------------------------------------------------



 

3.05                        Compensation for Losses.  Upon demand of any Lender
(with a copy to the Administrative Agent) from time to time, the Borrower shall
promptly compensate such Lender for and hold such Lender harmless from any loss,
cost or expense incurred by it as a result of:

 

(a)                                 any continuation, conversion, payment or
prepayment of any Loan other than a Base Rate Loan on a day other than the last
day of the Interest Period for such Loan (whether voluntary, mandatory,
automatic, by reason of acceleration, or otherwise);

 

(b)                                 any failure by the Borrower (for a reason
other than the failure of such Lender to make a Loan) to prepay, borrow,
continue or convert any Loan other than a Base Rate Loan on the date or in the
amount notified by the Borrower; or

 

(c)                                  any assignment of a Eurodollar Rate Loan on
a day other than the last day of the Interest Period therefor as a result of a
request by the Borrower pursuant to Section 10.13;

 

including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were
obtained.  The Borrower shall also pay any customary administrative fees charged
by such Lender in connection with the foregoing.

 

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate for such Loan by a matching deposit
or other borrowing in the London interbank eurodollar market for a comparable
amount and for a comparable period, whether or not such Eurodollar Rate Loan was
in fact so funded.

 

3.06                        Mitigation Obligations; Replacement of Lenders.

 

(a)                                 Designation of a Different Lending Office. 
If any Lender requests compensation under Section 3.04, or requires the Borrower
to pay any Indemnified Taxes or additional amounts to any Lender or the L/C
Issuer, or any Governmental Authority for the account of any Lender or the L/C
Issuer pursuant to Section 3.01, or if any Lender gives a notice pursuant to
Section 3.02, then at the request of the Borrower such Lender or the L/C Issuer
shall, as applicable, use reasonable efforts to designate a different Lending
Office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender or the L/C Issuer, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 3.01 or 3.04,
as the case may be, in the future, or eliminate the need for the notice pursuant
to Section 3.02, as applicable, and (ii) in each case, would not subject such
Lender or the L/C Issuer, as the case may be, to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender or the L/C
Issuer, as the case may be.  The Borrower hereby agrees to pay all reasonable
costs and expenses incurred by any Lender or the L/C Issuer in connection with
any such designation or assignment.

 

(b)                                 Replacement of Lenders.  If any Lender
delivers a notice pursuant to Section 3.02 or requests compensation under
Section 3.04, or if the Borrower is required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 3.01, the Borrower may replace such Lender in
accordance with Section 10.13.

 

3.07                        Survival.  All of the Borrower’s obligations under
this Article III shall survive termination of the Aggregate Commitments,
repayment of all other Obligations hereunder, and resignation of the
Administrative Agent.

 

60

--------------------------------------------------------------------------------



 

ARTICLE IV
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

 

4.01                        Conditions of Initial Credit Extension.  The
obligation of the L/C Issuer and each Lender to make its initial Credit
Extension hereunder on the Closing Date is subject to satisfaction of the
following conditions precedent:

 

(a)                                 The Administrative Agent’s receipt of the
following, each of which shall be originals or copies (followed promptly by
originals) unless otherwise specified, each properly executed by a Responsible
Officer of the signing Loan Party, each dated the Closing Date (or, in the case
of certificates of governmental officials, a recent date before the Closing
Date) and each in form and substance satisfactory to the Structuring Advisor and
the Required Lenders:

 

(i)                         executed counterparts of this Agreement;

 

(ii)                      a Note executed by the Borrower in favor of each
Lender requesting a Note;

 

(iii)                   the Pledge Agreement,  executed by Parent, together with
all original certificates representing Equity Interests referred to therein, if
any, accompanied by undated stock powers executed in blank;

 

(iv)                  any and all original certificates representing Pledged
Equity Collateral (together with duly executed undated stock powers);

 

(v)                     financing statements in form appropriate (but, in any
event, reasonably acceptable to the Structuring Advisor) for filing under the
Uniform Commercial Code of all jurisdictions that the Administrative Agent
(acting at the direction of the Required Lenders) deems necessary or desirable
in order to perfect the Liens created pursuant to the DIP Order and/or
hereunder;

 

(vi)                  completed requests for information, dated on or before the
date of the initial Credit Extension, listing all effective financing statements
filed in the jurisdictions referred to in clause (v) above that name any Loan
Party as debtor, together with copies of such other financing statements,

 

(vii)               evidence of the completion of all other actions, recordings
and filings that the Structuring Advisor deems necessary or desirable in order
to perfect the Liens created thereby;

 

(viii)            the Collateral Assignment of Communication Paths duly executed
by the appropriate Loan Parties;

 

(ix)                  the Collateral Assignment of Contract Rights duly executed
by the appropriate Loan Parties;

 

(x)                     (A) resolutions of the board of directors or other
governing body of each Loan Party authorizing the entry of such Loan Party into
the Loan Documents and (B) certificates of each Loan Party evidencing the
identity, authority and capacity of each Responsible Officer thereof authorized
to act as a Responsible Officer in connection with this Agreement and the other
Loan Documents to which such Loan Party is a party or is to be a party, in each
case reasonably acceptable to the Administrative Agent (acting at the direction
of the Required Lenders);

 

61

--------------------------------------------------------------------------------



 

(xi)                  evidence that each Loan Party is duly organized or formed,
and that each Loan Party is validly existing, in good standing and qualified to
engage in business in its jurisdiction of organization reasonably acceptable to
the Administrative Agent (acting at the direction of the Required Lenders);

 

(xii)               favorable opinion of Latham & Watkins, LLP, and Bilzin
Sumberg LLP counsels to the Parent and the Loan Parties, addressed to the
Administrative Agent, Structuring Advisor and each Lender, in form and substance
reasonably acceptable to the Structuring Advisor and covering such matters
concerning the Parent, the Loan Parties and the Loan Documents as the
Structuring Advisor may reasonably request;

 

(xiii)            [reserved];

 

(xiv)           a certificate of the Borrower signed by a Responsible Officer of
the Borrower certifying (A) that the conditions specified in Sections
4.02(a) and (b) have been met, and (B) since May 20, 2019, no change, occurrence
or development shall have occurred or become known to the Loan Parties that has
had or could reasonably be expected to have a Material Adverse Effect other than
the filing of the Cases and the events that typically result from the filing of
a case under Chapter 11 of the Bankruptcy Code;

 

(xv)              a Borrowing Base Certificate prepared as of the Closing Date
with respect to the month ending June 30, 2019;

 

(xvi)           the Administrative Agent, the Structuring Advisor and each
Lender shall have received all necessary Patriot Act compliance information, the
result of which are reasonably satisfactory to the Structuring Advisor, the
Administrative Agent, the Structuring Advisor and the Lenders in their sole
discretion, in each case requested by the Structuring Advisor, the
Administrative Agent or such Lender in writing at least five Business Days prior
to the Closing Date;

 

(xvii)        certificates of insurance indicating the Loan Parties’ compliance
with the Loan Documents, naming the Administrative Agent, on behalf of the
Lenders, as an additional insured or lenders loss payee, the form and substance
of which shall be satisfactory to the Administrative Agent and the Structuring
Advisor;

 

(xviii)     [reserved];

 

(xix)           [reserved]; and

 

(xx)              evidence that the Pre-Petition Letters of Credit shall be Cash
Collateralized with proceeds of a borrowing hereunder on the Closing Date.

 

(b)                                 The Administrative Agent shall have a valid
first priority perfected Lien on the Collateral, subject only to the Carve-Out
and the Pre-Petition Priority Liens.

 

(c)                                  (x) The Structuring Advisor shall have
received payment of all fees owing to the Structuring Advisor under the Fee
Letter, (y) the Administrative Agent shall have received payment of all fees and
expenses (including, without limitation, all fees, charges and disbursements of
counsel to the Administrative Agent and the fees set forth in the Agent Fee
Letter) due to the Administrative Agent to the extent invoiced at least two
(2) Business Days prior to the Closing Date (except as otherwise reasonably
agreed by the Borrower), required to be paid on the Closing Date and (z) all
fees and expenses of the

 

62

--------------------------------------------------------------------------------



 

Structuring Advisor, the Lender Group (including, without limitation, all fees,
charges and disbursements of counsel and advisors to Structuring Advisor and the
Lender Group), to the extent invoiced at least two (2) Business Days prior to
the Closing Date (except as otherwise reasonably agreed by the Borrower),
payable on the Closing Date shall, have been paid on the Closing Date.

 

(d)                                 The Administrative Agent and the Lenders
shall have received, and the Structuring Advisor and the Required Lenders shall
have approved, the Initial DIP Budget.

 

(e)                                  The Loan Parties shall have, prior to
July 3, 2019, filed the Petitions with the Bankruptcy Court commencing the Cases
and all filed “first day” pleadings and “first day” orders filed on the Petition
Date which relate to the Facility shall be reasonably acceptable in form and
substance to the Required Lenders, and all other filed “first day” pleadings and
“first day” orders filed on the Petition Date shall not be adverse to the
Administrative Agent’s, the Structuring Advisor’s or the Lenders’ interests or
be inconsistent, in any material respect, with the terms hereof.

 

(f)                                   The Interim DIP Order (i) shall have been
entered on the docket of the Bankruptcy Court no more than three Business Days
prior to the Closing Date, (ii) shall be in full force and effect and shall not
have been vacated, stayed, reversed, overturned, modified or amended in any
respect without the written consent of the Structuring Advisor and the Required
Lenders (such consents not to be unreasonable withheld, conditioned or delayed);
and (iii) shall authorize and approve the payment in full, in cash of all
“Revolving Credit Loans” (as defined under the Pre-Petition Loan Agreement) and
the termination of the Pre-Petition Revolving Facility.

 

(g)                                  The Plan of Reorganization and all
documentation, including without limitation any amendments, any subsequent plans
of reorganization, the Plan Documents (as defined in the Plan of Reorganization
or such other similar term used in the Plan of Reorganization), the Plan
Supplement (as defined in the Plan of Reorganization or such other similar term
used in the Plan of Reorganization) and/or the Confirmation Order (all of the
foregoing being collectively referred to as, the “Plan Documentation”), to be
executed, delivered or filed pursuant thereto shall be in form and substance
reasonably acceptable to the Required Lenders. Prior to the Closing Date, the
Borrower shall have solicited acceptances of the Plan of Reorganization from the
Pre-Petition Lenders under the Pre-Petition Loan Agreement and the holders of
the Senior Unsecured Notes to accept the Plan of Reorganization. (i) The
Borrower shall have received the requisite number of votes accepting the Plan of
Reorganization under Section 1126 of the Bankruptcy Code from the Pre-Petition
Lenders, and (ii) the holders of the Senior Unsecured Notes holding, in the
aggregate, in excess of 662/3% of the principal amount outstanding of all Senior
Unsecured Notes shall have voted to accept the Plan of Reorganization under
Section 1126 of the Bankruptcy Code.

 

(h)                                 The Restructuring Support Agreement shall be
in full force and effect and shall not have been amended, modified or
supplemented in a manner materially adverse to the interests of the
Administrative Agent or the Lenders, and no Plan Support Party (as defined in
the Plan of Reorganization or such other similar term used in the Plan of
Reorganization) shall have withdrawn its support for or refused to abide by the
terms of the Restructuring Support Agreement.

 

Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.

 

63

--------------------------------------------------------------------------------



 

4.02                        Conditions to all Credit Extensions.  The obligation
of each Lender to honor any Request for Credit Extension (other than a Committed
Loan Notice requesting only a conversion of Loans to the other Type, or a
continuation of Eurodollar Rate Loans) is subject to the following conditions
precedent:

 

(a)                                 The representations and warranties of the
Borrower and each other Loan Party contained in Article V or any other Loan
Document, or which are contained in any document furnished at any time under or
in connection herewith or therewith, shall be true and correct on and as of the
date of such Credit Extension in all material respects (or with respect to
representations and warranties qualified by materiality, in all respects),
except to the extent that such representations and warranties specifically refer
to an earlier date, in which case they shall be true and correct as of such
earlier date in all material respects (or with respect to representations and
warranties qualified by materiality, in all respects), and except that for
purposes of this Section 4.02, the representations and warranties contained in
Sections 5.05(a) and (b) shall be deemed to refer to the most recent statements
furnished pursuant to Sections 6.01(a) and (b), respectively.

 

(b)                                 No Default shall exist, or would result from
such proposed Credit Extension or from the application of the proceeds thereof.

 

(c)                                  The Administrative Agent and, if
applicable, the L/C Issuer or Lender shall have received a Request for Credit
Extension in accordance with the requirements hereof.

 

(d)                                 The Administrative Agent shall have received
a pro forma calculation of the Borrowing Base in form and substance satisfactory
to the Structuring Advisor.

 

(e)                                  With respect to any Credit Extension
requested after the Final Order Entry Date, the Final DIP Order (i) shall have
been entered on the docket of the Bankruptcy Court on the date that is on or
before the Interim Facility Maturity Date, and (ii) shall be in full force and
effect and shall not have been vacated, stayed, reversed, overturned or modified
in any respect without the written consent of the Administrative Agent, the
Structuring Advisor and the Required Lenders in their sole discretion, and shall
not have been amended in any respect without the written consent of the
Administrative Agent, the Structuring Advisor and the Required Lenders (not to
be unreasonably withheld, conditioned or delayed).

 

Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Loans to the other Type or a continuation of Eurodollar
Rate Loans) submitted by the Borrower shall be deemed to be a representation and
warranty that the conditions specified in Sections 4.02(a) and (b) have been
satisfied on and as of the date of the applicable Credit Extension.

 

ARTICLE V
REPRESENTATIONS AND WARRANTIES

 

Each Loan Party represents and warrants to the Administrative Agent and the
Lenders that:

 

5.01                        Existence, Qualification and Power.  Each Loan Party
and each of its Subsidiaries (a) is duly organized or formed, validly existing
and, as applicable, in good standing under the Laws of the jurisdiction of its
incorporation or organization, (b) has all requisite power and authority and all
requisite governmental licenses, authorizations, consents and approvals to
(i) own or lease its assets and carry on its business and (ii) execute, deliver
and perform its obligations under the Loan Documents to which it is a party and
consummate the Transaction subject to the entry of the DIP Orders, and (c) is
duly qualified and is licensed and, as applicable, in good standing under the
Laws of each jurisdiction where its ownership, lease or operation of properties
or the conduct of its business requires such qualification or license; except

 

64

--------------------------------------------------------------------------------



 

in each case referred to in clause (b)(i) or (c), to the extent that failure to
do so would not reasonably be expected to have a Material Adverse Effect.

 

5.02                        Authorization; No Contravention.  Subject to the
entry of the DIP Orders, the execution, delivery and performance by each Loan
Party of each Loan Document to which such Person is or is to be a party have
been duly authorized by all necessary corporate or other organizational action,
and do not and will not (a) contravene the terms of any of such Person’s
Organization Documents; (b) conflict with or result in any breach or
contravention of, or the creation of any Lien (except pursuant to the Loan
Documents) under, or require any payment to be made under (i) any Contractual
Obligation to which such Person is a party or affecting such Person or the
properties of such Person or any of its Subsidiaries or (ii) any order,
injunction, writ or decree of any Governmental Authority or any arbitral award
to which such Person or its property is subject; or (c) violate any Law.

 

5.03                        Governmental Authorization; Other Consents.  Subject
to the entry of the DIP Orders, no approval, consent, exemption, authorization,
or other action by, or notice to, or filing (other than filings required by the
Loan Documents and the DIP Orders) with, any Governmental Authority or any other
Person is necessary or required in connection with (a) the execution, delivery
or performance by, or enforcement against, any Loan Party of this Agreement or
any other Loan Document, or for the consummation of the Transaction, (b) the
grant by any Loan Party of the Liens granted by it pursuant Article XII hereof
(c) the perfection or maintenance of the Liens created pursuant to Article XII
hereof (including the first priority nature thereof), or (d) the exercise by the
Administrative Agent or any Lender of its rights under the Loan Documents or the
remedies in respect of the Collateral pursuant to Article XII hereof, except for
the authorizations, approvals, actions, notices and filings which (other than
notices) have been duly obtained, taken, given or made and are in full force and
effect.

 

5.04                        Binding Effect.  This Agreement has been, and each
other Loan Document, when delivered hereunder, will have been, duly executed and
delivered by each Loan Party that is party thereto.  This Agreement constitutes,
and each other Loan Document when so delivered will constitute, a legal, valid
and binding obligation of such Loan Party, enforceable against each Loan Party
that is party thereto in accordance with its terms, subject to the entry of the
DIP Orders and applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting creditors’ rights generally, including the Cases, and
subject to general principles of equity regardless of whether considered in a
proceeding in equity or at law.

 

5.05                        Financial Statements; No Material Adverse Effect.

 

(a)                                 The Audited Financial Statements (i) were
prepared in accordance with GAAP consistently applied throughout the period
covered thereby, except as otherwise expressly noted therein; (ii) fairly
present the financial position of the Borrower and its Subsidiaries as of the
date thereof and their results of operations for the period covered thereby in
accordance with GAAP consistently applied throughout the period covered thereby,
except as otherwise expressly noted therein; and (iii) show all material
indebtedness and other liabilities, direct or contingent, of the Borrower and
its Subsidiaries as of the date thereof, including liabilities for taxes,
material commitments and Indebtedness.

 

(b)                                 Since May 20, 2019, there has been no event
or circumstance, either individually or in the aggregate, that has had or would
reasonably be expected to have a Material Adverse Effect.

 

5.06                        Litigation.  Other than the Cases and except as set
forth on Schedule 5.06 hereto, there are no actions, suits, proceedings, claims
or disputes pending or, to the knowledge of the Borrower after due and diligent
investigation, threatened or contemplated, at law, in equity, in arbitration or
before any Governmental Authority, by or against the Borrower or any of its
Subsidiaries or against any of their

 

65

--------------------------------------------------------------------------------



 

properties or revenues that (a) purport to affect or pertain to this Agreement,
any other Loan Document or the consummation of the Transaction, or (b) either
individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect.

 

5.07                        [Reserved].

 

5.08                        Ownership of Property; Liens; Investments.

 

(a)                                 Each Loan Party and each of its Subsidiaries
has good record and marketable title in fee simple to, or valid leasehold
interests in, all real property necessary or used in the ordinary conduct of its
business, except for such defects in title as would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

 

(b)                                 Schedule 5.08(b) hereto sets forth a
complete and accurate list of all Liens (including the Pre-Petition Priority
Liens to the extent identified as such) on the property or assets of each Loan
Party and each of its Subsidiaries as of the Closing Date, showing as of the
Closing Date the lienholder thereof, and the property or assets of such Loan
Party or such Subsidiary subject thereto.  The property of each Loan Party and
each of its Subsidiaries is subject to no Liens, other than Liens permitted by
Section 7.01.

 

(c)                                  Schedule 5.08(c) hereto sets forth a
complete and accurate list of all real property owned by each Loan Party and
each of its Subsidiaries as of the Closing Date, showing as of the Closing Date
the street address, county or other relevant jurisdiction, state, record owner
and book and estimated fair value thereof.  Each Loan Party and each of its
Subsidiaries has good, marketable and insurable fee simple title to the real
property owned by such Loan Party or such Subsidiary, free and clear of all
Liens, other than Liens permitted by Section 7.01.

 

(d)                                 (i)  Schedule 5.08(d)(i) hereto sets forth a
complete and accurate list of all leases of real property under which any Loan
Party or any Subsidiary of a Loan Party is the lessee as of the Closing Date,
showing as of the Closing Date the street address, county or other relevant
jurisdiction, state, lessor, lessee and expiration date.  Each such lease is the
legal, valid and binding obligation of the lessor thereof, enforceable in
accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally,
including the Cases, and subject to general principles of equity regardless of
whether considered in a proceeding in equity or at law.

 

(ii)                      Schedule 5.08(d)(ii) hereto sets forth a complete and
accurate list of all leases of real property under which any Loan Party or any
Subsidiary of a Loan Party is the lessor as of the Closing Date, showing as of
the Closing Date the street address, county or other relevant jurisdiction,
state, lessor, lessee, expiration date and annual rental cost thereof.  Each
such lease is the legal, valid and binding obligation of the lessee thereof,
enforceable in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally, including the Cases, and subject to general principles of equity
regardless of whether considered in a proceeding in equity or at law.

 

(e)                                  Schedule 5.08(e) hereto sets forth a
complete and accurate list of all Investments held by any Loan Party or any
Subsidiary of a Loan Party on the Closing Date, showing as of the Closing Date
the amount, obligor or issuer and maturity, if any, thereof.

 

5.09                        Environmental Compliance.

 

66

--------------------------------------------------------------------------------



 

(a)                                 There are no claims under Environmental Laws
against and no Environmental Liability related to the Loan Parties or any of
their Subsidiaries that could, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.

 

(b)                                 None of the properties currently or formerly
owned or operated by any Loan Party or any of its Subsidiaries is listed or
proposed for listing on the NPL or on the CERCLIS or any analogous foreign,
state or local list or is adjacent to any such property; there are no and never
have been any underground or above-ground storage tanks or any surface
impoundments, septic tanks, pits, sumps or lagoons in which Hazardous Materials
are being or have been treated, stored or disposed on any property currently
owned or operated by any Loan Party or any of its Subsidiaries or, to the best
of the knowledge of the Loan Parties, on any property formerly owned or operated
by any Loan Party or any of its Subsidiaries; there is no asbestos or
asbestos-containing material on any property currently owned or operated by any
Loan Party or any of its Subsidiaries; and Hazardous Materials have not been
released, discharged or disposed of on any property currently or formerly owned
or operated by any Loan Party or any of its Subsidiaries.

 

(c)                                  Neither any Loan Party nor any of its
Subsidiaries is undertaking, and has not completed, either individually or
together with other potentially responsible parties, any investigation or
assessment or remedial or response action relating to any actual or threatened
release, discharge or disposal of Hazardous Materials at any site, location or
operation, either voluntarily or pursuant to the order of any Governmental
Authority or the requirements of any Environmental Law; and all Hazardous
Materials generated, used, treated, handled or stored at, or transported to or
from, any property currently or formerly owned or operated by any Loan Party or
any of its Subsidiaries have been disposed of in a manner not reasonably
expected to result in material liability to any Loan Party or any of its
Subsidiaries.

 

5.10                        Insurance.  The properties of the Borrower and its
Subsidiaries are insured with financially sound and reputable insurance
companies not Affiliates of the Borrower, in such amounts, with such deductibles
and covering such risks as are customarily carried by companies engaged in
similar businesses and owning similar properties in localities where the
Borrower or the applicable Subsidiary operates.

 

5.11                        Taxes.  The Borrower and its Subsidiaries have filed
all income and other material Tax returns and reports required to be filed, and
have paid all Federal, state and other material Taxes, assessments, fees and
other governmental charges levied or imposed upon them or their properties,
income or assets otherwise due and payable, except those which are being
contested in good faith by appropriate proceedings diligently conducted and for
which adequate reserves have been provided in accordance with GAAP.  There is no
proposed Tax assessment against the Borrower or any Subsidiary that would, if
made, have a Material Adverse Effect.  As of the Closing Date, neither any Loan
Party nor any Subsidiary thereof is party to any tax sharing agreement.

 

5.12                        ERISA Compliance.

 

(a)                                 Except as could not reasonably be expected
to have, either individually or in the aggregate, a Material Adverse Effect,
each Plan is in compliance with the applicable provisions of ERISA, the Code and
other Federal or state laws.  Each Pension Plan that is intended to be a
qualified plan under Section 401(a) of the Code has received a favorable
determination letter from the Internal Revenue Service, or is in the form of a
pre-approved form that is subject to a favorable opinion letter from the
Internal Revenue Service, to the effect that the form of such Pension Plan is
qualified under Section 401(a) of the Code and the trust related thereto is in a
form qualifying for exemption from federal income tax under Section 501(a) of
the Code, or an application for such a letter is currently being processed by
the Internal

 

67

--------------------------------------------------------------------------------



 

Revenue Service.  To the best knowledge of the Borrower, nothing has occurred
that would prevent or cause the loss of such tax-qualified status.

 

(b)                                 There are no pending or, to the best
knowledge of the Borrower, threatened claims, actions or lawsuits, or action by
any Governmental Authority, with respect to any Plan that could reasonably be
expected to have a Material Adverse Effect.  There has been no prohibited
transaction or violation of the fiduciary responsibility rules with respect to
any Plan that has resulted or could reasonably be expected to result in a
Material Adverse Effect.

 

(c)                                  (i) Except as could not reasonably be
expected to have, either individually or in the aggregate, a Material Adverse
Effect, no ERISA Event has occurred, and neither the Borrower nor any ERISA
Affiliate is aware of any fact, event or circumstance that could reasonably be
expected to constitute or result in such an ERISA Event; (ii) the Borrower and
each ERISA Affiliate has met all applicable requirements under the Pension
Funding Rules in respect of each Pension Plan, and no waiver of the minimum
funding standards under the Pension Funding Rules has been applied for or
obtained; (iii) as of the most recent valuation date preceding the date of this
Agreement for any Pension Plan, the funding target attainment percentage (as
defined in Section 430(d)(2) of the Code) is 60% or higher and neither the
Borrower nor any ERISA Affiliate knows of any facts or circumstances that could
reasonably be expected to cause the funding target attainment percentage for any
such plan to drop below 60% as of the most recent valuation date; (iv) neither
the Borrower nor any ERISA Affiliate has incurred any liability to the PBGC
other than for the payment of premiums, and there are no premium payments which
have become due that are unpaid; (v) neither the Borrower nor any ERISA
Affiliate has engaged in a transaction that could be subject to Section 4069 or
Section 4212(c) of ERISA; and (vi) no Pension Plan has been terminated by the
plan administrator thereof nor by the PBGC, and no event or circumstance has
occurred or exists that could reasonably be expected to cause the PBGC to
institute proceedings under Title IV of ERISA to terminate any Pension Plan.

 

(d)                                 Neither the Borrower nor any ERISA Affiliate
maintains or contributes to, or has any unsatisfied obligation to contribute to,
or liability under, any active or terminated Pension Plan other than (A) on the
Closing Date, those listed on Schedule 5.12(d) hereto and (B) thereafter,
Pension Plans not otherwise prohibited by this Agreement.

 

5.13                        Subsidiaries; Equity Interests; Loan Parties.  As of
the Closing Date, no Loan Party has any Subsidiaries other than those
specifically disclosed in Part (a) of Schedule 5.13 hereto, and all of the
outstanding Equity Interests in such Subsidiaries have been validly issued, are
fully paid and non-assessable and are owned by a Loan Party in the amounts
specified on Part (a) of Schedule 5.13 hereto free and clear of all Liens except
those created under Article XII hereof and those listed on Schedule
5.08(b) hereto.  As of the Closing Date, no Loan Party has any equity
investments in any other corporation or entity other than those specifically
disclosed in Part (b) of Schedule 5.13 hereto.  All of the outstanding Equity
Interests in the Borrower have been validly issued, are fully paid and
non-assessable and, as of the Closing Date, are owned by the Parent in the
amounts specified on Part (c) of Schedule 5.13 hereto free and clear of all
Liens except those created pursuant to Article XII hereof.  As of the Closing
Date, set forth on Part (d) of Schedule 5.13 hereto is a complete and accurate
list of all Loan Parties, showing the jurisdiction of its incorporation, the
address of its principal place of business and its U.S. taxpayer identification
number.  As of the Closing Date, the copy of the charter of each Loan Party and
each amendment thereto provided pursuant to Section 4.01(a)(xi) is a true and
correct copy of each such document, each of which is valid and in full force and
effect.

 

68

--------------------------------------------------------------------------------



 

5.14                        Margin Regulations; Investment Company Act.

 

(a)                                 The Loan Parties are not engaged and will
not engage, principally or as one of their important activities, in the business
of purchasing or carrying margin stock (within the meaning of Regulation U
issued by the FRB), or extending credit for the purpose of purchasing or
carrying margin stock.  Following the application of the proceeds of each
Borrowing or drawing under each Letter of Credit, not more than 25% of the value
of the assets (either of the Borrower only or of the Borrower and its
Subsidiaries on a consolidated basis) subject to the provisions of Section 7.01
or Section 7.05 or subject to any restriction contained in any agreement or
instrument between any Loan Party and any Lender or any Affiliate of any Lender
relating to Indebtedness and within the scope of Section 8.01(e) will be margin
stock.

 

(b)                                 None of any Loan Party, any Person
Controlling any Loan Party, or any Subsidiary is or is required to be registered
as an “investment company” under the Investment Company Act of 1940.

 

5.15                        Disclosure.  The Borrower has disclosed to the
Administrative Agent and the Lenders all material agreements, instruments and
corporate or other restrictions to which it or any of its Subsidiaries or any
other Loan Party is subject, and all other matters known to it, that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect.  The written reports, financial statements,
certificates and other information furnished by or on behalf of any Loan Party
to the Administrative Agent and any Lender in connection with the transactions
contemplated hereby and the negotiation of this Agreement or delivered hereunder
or under any other Loan Document (in each case as modified or supplemented by
other information so furnished), when taken as a whole, do not contain any
material misstatement of fact or omits to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading; provided that, with respect to projected financial
information, the Borrower represents only that such information was prepared in
good faith based upon assumptions believed to be reasonable at the time.

 

5.16                        Compliance with Laws.

 

(a)                                 Each Loan Party and each Subsidiary thereof
is in compliance in all material respects with the requirements of all Laws and
all orders, writs, injunctions and decrees applicable to it or to its
properties, except in such instances in which (i) such requirement of Law or
order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted or (ii) the failure to comply
therewith, either individually or in the aggregate, would not reasonably be
expected to have a Material Adverse Effect.  The Borrower and each other Loan
Party have complied with the mandate of the Federal Communications Commission
requiring that all analog radios be converted from analog to digital technology
or the related analog service was terminated.

 

(b)                                 Each Loan Party and each Subsidiary thereof
is in compliance in all material respects with all applicable Anti-Corruption
Laws, Sanctions, and Anti-Money Laundering Laws.

 

(c)                                  No Loan Party, nor, to the knowledge of the
Borrower, any of its officers or directors, (i) is currently the subject of any
Sanctions, (ii) is located, organized or residing in any Designated
Jurisdiction, or (iii) is directly or knowingly indirectly engaged in any
transaction with any Sanctioned Person or any Person who is known by the
Borrower to be located, organized or residing in any Designated Jurisdiction. 
No Loan, nor the proceeds from any Loan, has been used to lend, contribute, or
has otherwise made available to fund any activity or business in any Designated
Jurisdiction or to fund, directly or knowingly indirectly, any activity or
business of any Sanctioned Person or any Person who is known by the Borrower to
be located, organized or residing in any Designated Jurisdiction.

 

69

--------------------------------------------------------------------------------



 

5.17                        Intellectual Property; Licenses, Etc.  Each Loan
Party and each of its Subsidiaries own, or possess the right to use, all of the
trademarks, service marks, trade names, copyrights, patents, patent rights,
franchises, licenses and other intellectual property rights (collectively, “IP
Rights”) that are reasonably necessary for the operation of their respective
businesses, without conflict with the rights of any other Person, and Schedule
5.17 hereto sets forth a complete and accurate list of all such IP Rights owned
or used by each Loan Party and each of its Subsidiaries, as of the Closing
Date.  No slogan or other advertising device, product, process, method,
substance, part or other material now employed, or now contemplated to be
employed, by any Loan Party or any of its Subsidiaries infringes upon any rights
held by any other Person except as has not or would not be expected to have a
Material Adverse Effect.  No claim or litigation regarding any of the foregoing
is pending or, to the best knowledge of the Borrower, threatened, which, either
individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect.

 

5.18                        [Reserved].

 

5.19                        Casualty, Etc.  Neither the businesses nor the
properties of any Loan Party or any of its Subsidiaries are affected by any
fire, explosion, accident, strike, lockout or other labor dispute, drought,
storm, hail, earthquake, embargo, act of God or of the public enemy or other
casualty (whether or not covered by insurance) that, either individually or in
the aggregate, would reasonably be expected to have a Material Adverse Effect.

 

5.20                        Labor Matters.  There are no collective bargaining
agreements or Multiemployer Plans covering the employees of the Borrower or any
of its Subsidiaries as of the Closing Date.  Neither the Borrower nor any
Subsidiary has suffered any strikes, walkouts, work stoppages or other material
labor difficulty within the last five years that would reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect.

 

5.21                        [Reserved].

 

5.22                        Documentation, Terms and Provisions Governing
Monitoring Contract Acquisitions.  The Borrower acquires Monitoring Contracts
from Approved Alarm Dealers solely through acquisition agreements which meet in
all material respects the requirements set forth in the definition of “Dealer
Program” or pursuant to transaction permitted under Section 7.03(g) or
Section 7.03(h).  As of the Closing Date, all filings (including but not limited
to filings of financing statements identifying the seller of such Monitoring
Contracts and identifying the Borrower as the buyer) as may be required at such
time by any applicable laws in connection with the Borrower’s purchase of
Monitoring Contracts have been duly made in all filing offices required by the
UCC in all necessary jurisdictions in accordance with applicable provisions of
the UCC as in effect in such jurisdictions, except to the extent such failure
would not constitute a Material Adverse Effect.  The Borrower conducts lien
searches in all appropriate jurisdictions in order to confirm that it acquires
all such Monitoring Contracts free and clear of any Lien.  Without limiting any
other provision of this Agreement, the Borrower is the owner of all such
Monitoring Contracts free and clear of any Lien, other than Liens permitted by
Section 7.01.

 

5.23                        Monitoring Contracts.  Except to the extent that the
failure of the same to be true would not reasonably be expected to have a
Material Adverse Effect, all of the Monitoring Contracts to which any Loan Party
is a party on the Closing Date are valid, enforceable and in full force and
effect in accordance with their terms (except to the extent any lack of such
validity, binding effect or enforceability may be the result of Debtor Relief
Laws and/or by general principles of equity, whether considered in a proceeding
at law or in equity) and all of the Monitoring Contracts to which any Loan Party
is a party on the Closing Date are assignable to the Administrative Agent
without obtaining the consent of or providing notice to any customer or other
Person except as expressly permitted by this Agreement.  The Monitoring
Contracts are

 

70

--------------------------------------------------------------------------------



 

not chattel paper unless the same have been delivered to the Administrative
Agent in accordance with the terms hereof or the DIP Orders.  Following the
Closing Date, none of the Monitoring Contracts has been pledged, assigned, or
otherwise transferred to any Person other than to the Administrative Agent for
the benefit of the Secured Parties or otherwise as permitted by this Agreement. 
Except as would not reasonably be expected to have a Material Adverse Effect,
(A) the Borrower’s and each other Loan Parties’ business and all equipment used
in connection with it, are now being utilized, operated and maintained in
conformity with the Monitoring Contracts and (B) the Borrower has not, nor has
any other Loan Party, in any manner at any time utilized, operated or maintained
the Borrower’s and each other Loan Party’s respective business in a manner that
could now or hereafter result in cancellation or termination of any of the
Monitoring Contracts, or in liability for damages under any of the Monitoring
Contracts nor has the Borrower or any other Loan Party defaulted in its
obligations pursuant to any of the Monitoring Contracts, which default could
result in the cancellation of any Monitoring Contract or adversely affect the
rights of the Borrower or such Loan Party, as applicable, under that Monitoring
Contract, other than a default that that is subject to the Automatic Stay or
Safe Harbor Provisions.  Following the Closing Date, no person has any right to
acquire any of the Borrower’s or any other Loan Party’s accounts except as
expressly permitted by this Agreement.

 

5.24                        Alarm Systems.  Except to the extent that the
failure of the statements set forth in clauses (A) and (B) below would not
reasonably be expected to have a Material Adverse Effect, (A) all of the Alarm
Systems installed by the Loan Parties that are in use and currently subject to
Monitoring Contracts with the Loan Parties (or by sellers under contracts
acquired by the Loan Parties) (w) are in good working order and condition (with
the exception of: ordinary wear and tear, routine service needs, customer
misuse, failure of a customer to report to the Borrower or any other Loan Party
any problem known to the customer and customer non-use), (x) have been installed
and maintained in accordance with good and workmanlike practices prevailing in
the security alarm industry at the time of installation in accordance with the
appropriate specifications and standards for the Borrower’s and each other Loan
Party’s business and all Governmental Authorities, (y) conform in all material
respects to the contracts pursuant to which they were installed such that the
services provided under the Monitoring Contracts are not materially impacted and
(z) to the Borrower’s and each other Loan Party’s knowledge, in no case has an
installation of any such Alarm System been made which at the time of
installation was in material violation of any applicable Law and (B) neither the
Borrower nor any other Loan Party is aware of any material difficulty in
obtaining replacement parts for the installed Alarm Systems.

 

5.25                        Alarm Licenses.  No alarm license of the Borrower or
any other Loan Party has been suspended for more than 3 consecutive Business
Days and, to the Borrower’s and each other Loan Party’s knowledge, there are no
unresolved complaints or indictments by any state bureau of consumer affairs or
attorney general, except to the extent such suspension, complaints or
indictments, as applicable, would not reasonably be expected to have a Material
Adverse Effect.

 

5.26                        Dealer Programs.  Substantially all of the
agreements currently in effect between any of the Borrower or the other Loan
Parties and an Approved Alarm Dealer meet the requirements set forth in the
definition of “Dealer Program”.

 

5.27                        OFAC.  Neither the Borrower, nor any of its
Subsidiaries, nor, to the knowledge of any Responsible Officer of the Borrower,
any director or officer thereof, is a Sanctioned Person, nor is the Borrower or
any Subsidiary located, organized or resident in a Designated Jurisdiction.

 

5.28                        EEA Financial Institution.  No Loan Party is an EEA
Financial Institution.

 

5.29                        [Reserved].

 

71

--------------------------------------------------------------------------------



 

5.30                        Beneficial Ownership Certificate.  As of the Closing
Date, the information included in the Beneficial Ownership Certification is true
and correct in all respects.

 

ARTICLE VI
AFFIRMATIVE COVENANTS

 

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation (other than contingent or indemnification obligations not then due),
hereunder shall remain unpaid or unsatisfied, or any Letter of Credit shall
remain outstanding (except to the extent cash collateralized or backstopped, in
each case, in a manner agreed to by the Borrower and the applicable L/C Issuer
or as to which other arrangements reasonably satisfactory to the applicable L/C
Issuer shall have been made), each Loan Party shall, and shall cause each
Subsidiary to:

 

6.01                        Financial Statements.  Deliver to the Administrative
Agent for distribution to each Lender:

 

(a)                                 as soon as available, but in any event
within 120 days after the end of each fiscal year of the Borrower,  a
consolidated balance sheet of the Borrower and its Subsidiaries as at the end of
such fiscal year, and the related consolidated statement of income or
operations, and consolidated statement of changes in shareholders’ equity, and
cash flows for such fiscal year, setting forth in each case in comparative form
the figures for the previous fiscal year, all in reasonable detail and prepared
in accordance with GAAP, such consolidated statements to be audited and
accompanied by a report and opinion of Ernst & Young, KPMG or another
independent certified public accountant of nationally recognized standing
reasonably acceptable to the Required Lenders, which report and opinion shall be
prepared in accordance with generally accepted auditing standards and shall not
include an explanatory paragraph expressing substantial doubt about the ability
of the Borrower or any Loan Party to continue as a going concern or any
qualification or exception as to the scope of such audit, other than any
qualification or exception relating to (x) the commencement of the Cases or the
events leading thereto, (y) the occurrence of the Maturity Date within one year
from the date such opinion is delivered or (z) any potential inability to
satisfy any financial maintenance covenants, if any, on a future date or in a
future period;

 

(b)                                 as soon as available, but in any event
(i) within 45 days after the end of the first three fiscal quarters of each
fiscal year of the Borrower and (ii) within 60 days of the end the last fiscal
quarter of each fiscal year (or, in case of the fiscal quarter ending
December 31, 2019, 75 days after the end of such fiscal quarter), a consolidated
balance sheet of the Borrower and its Subsidiaries as at the end of such fiscal
quarter, and the related consolidated statement of income or operations, and
consolidated statement of changes in shareholders’ equity, and cash flows for
such fiscal quarter and for the portion of the Borrower’s fiscal year then
ended, setting forth in each case in comparative form the figures for the
corresponding fiscal quarter of the previous fiscal year and the corresponding
portion of the previous fiscal year, all in reasonable detail, such consolidated
statements to be certified by a Responsible Officer of the Borrower as fairly
presenting the financial position, results of operations, shareholders’ equity
and cash flows of the Borrower and its Subsidiaries in accordance with GAAP,
subject only to normal year-end audit adjustments and the absence of footnotes,
other than any footnotes relating to the commencement of the Cases or the events
leading thereto;

 

(c)                                  (i) on or before the first Business Day of
the applicable calendar week, the updated DIP Budget (including to the extent
updated in accordance with the first proviso of this subsection (c)) and (ii) on
the last Business Day of each calendar week, commencing with the first full
calendar week after the Petition Date, a variance report, certified by a
Responsible Office comparing each line item of the actual receipts and
disbursements for the immediately preceding reporting week (and on a cumulative
basis since the Petition Date) with the projected receipts and disbursements for
such week (and such cumulative period)

 

72

--------------------------------------------------------------------------------



 

as reflected in the DIP Budget in effect at such time, certifying compliance
with Section 7.21, and which report and certification shall be in form and
substance acceptable to the Structuring Advisor (the “Variance Report”);
provided that, from time to time, the Borrower may propose an updated budget
(the “Proposed DIP Budget”) which shall be consistent in form and substance
(other than dollar amounts) with the Initial DIP Budget, that shall be subject
to the approval of the Structuring Advisor and the Required Lenders. If such
Proposed DIP Budget is approved, it shall then become the “DIP Budget” then in
effect; provided, further that if the Structuring Advisor rejects such Proposed
DIP Budget, then the current DIP Budget will be rolled forward on a week-to-week
basis.

 

6.02                        Certificates; Other Information.  Deliver to the
Administrative Agent and each Lender, in form and detail satisfactory to the
Administrative Agent:

 

(a)                                 concurrently with the delivery of the
financial statements referred to in Sections 6.01(a) and (b), a duly completed
Compliance Certificate signed by a Responsible Officer of the Borrower;

 

(b)                                 on or prior to the last day of each month
(or if such day is not a Business Day, the next succeeding Business Day)
beginning with the first full month following the Closing Date occurs,  a
Borrowing Base Certificate prepared as of the close of business of the previous
month;

 

(c)                                  promptly after any request by the
Administrative Agent, copies of any detailed audit reports, management letters
or recommendations submitted to the board of directors (or the audit committee
of the board of directors) of any Loan Party by independent accountants in
connection with the accounts or books of any Loan Party or any of its
Subsidiaries, or any audit of any of them;

 

(d)                                 promptly after the same are available,
copies of each annual report, proxy or financial statement or other report or
communication sent to the stockholders of the Borrower, and copies of all
annual, regular, periodic and special reports and registration statements which
the Borrower may file or be required to file with the SEC under Section 13 or
15(d) of the Securities Exchange Act of 1934, or with any national securities
exchange, and in any case not otherwise required to be delivered to the
Administrative Agent pursuant hereto;

 

(e)                                  promptly after the furnishing thereof,
copies of any statement or report furnished to any holder of debt securities of
any Loan Party or of any of its Subsidiaries pursuant to the terms of any
indenture, loan or credit or similar agreement and not otherwise required to be
furnished to the Lenders pursuant to Section 6.01 or any other clause of this
Section 6.02;

 

(f)                                   as soon as available, but in any event
within 120 days after the end of each fiscal year of the Borrower, a report
summarizing the insurance coverage (specifying type, amount and carrier) in
effect for each Loan Party and its Subsidiaries and containing such additional
information as the Administrative Agent, or any Lender through the
Administrative Agent, may reasonably specify;

 

(g)                                  promptly, and in any event within twenty
days after receipt thereof by any Loan Party or any Subsidiary thereof, copies
of each notice or other correspondence received from the SEC (or comparable
agency in any applicable non-U.S. jurisdiction) concerning any investigation or
possible investigation or other inquiry by such agency regarding financial or
other operational results of any Loan Party or any Subsidiary thereof;

 

(h)                                 not later than five Business Days after
receipt thereof by any Loan Party or any Subsidiary thereof, copies of all
notices, requests and other documents (including amendments, waivers and other
modifications) so received under or pursuant to any instrument, indenture, loan
or credit or similar

 

73

--------------------------------------------------------------------------------



 

agreement and, from time to time upon request by the Administrative Agent at the
direction of any Lender, such information and reports regarding such
instruments, indentures and loan and credit and similar agreements as the
Administrative Agent may reasonably request;

 

(i)                                     promptly after the assertion or
occurrence thereof, notice of any action or proceeding against or of any
noncompliance by any Loan Party or any of its Subsidiaries with any
Environmental Law or Environmental Permit that would reasonably be expected to
have a Material Adverse Effect;

 

(j)                                    as soon as available, and in any event
within 45 days after the end of each quarter of each fiscal year of the Borrower
(including the fiscal quarter which began prior to the Closing Date) and within
120 days after the end of each fiscal year of the Borrower:

 

(i)                                                                         a
rolling 12-month attrition report (including unit and dollar attrition) for the
period of twelve months most recently ended for which financial statements are
required to be delivered pursuant to Section 6.01(a) or Section 6.01(b);

 

(ii)                                                                      a
roll-forward schedule of all RMR and all Eligible RMR (in both accounts and
dollar RMR) for the period of twelve months most recently ended for which
financial statements are required to be delivered pursuant to Section 6.01(a) or
Section 6.01(b); and

 

(iii)                                                                   a report
regarding credit scores for all customers as of the end of the fiscal quarter or
fiscal year most recently ended for which financial statements are required to
be delivered pursuant to Section 6.01(a) or Section 6.01(b);

 

(k)                                 within one (1) Business Day after any
delivery thereof, copies of all material written reports and presentations
delivered by or on behalf of any Loan Party to the Committee or any other party
in interest in the Cases that have not been filed publicly on the Bankruptcy
Court’s docket within such period;

 

(l)                                     concurrently with or before delivery of
the financial statements referred to in Section 6.01(a), a list of all
applications for registration of material intellectual property filed by a Loan
Party with the United States Patent and Trademark Office, the United States
Copyright Office or any similar office in any other country, if any, during the
previous fiscal year;

 

(m)                             promptly, such additional information regarding
the business, financial, legal or corporate affairs of any Loan Party or any
Subsidiary thereof (including, without limitation, information and documentation
reasonably requested by Agent or any Lender for purposes of compliance with the
Beneficial Ownership Regulation or applicable “know your customer” requirements
under the USA Patriot Act or other applicable anti-money laundering laws), or
compliance with the terms of the Loan Documents, as the Administrative Agent or
any Lender may from time to time reasonably request; and

 

(n)                                 promptly after any request therefore by the
Administrative Agent, any change in the information provided in the Beneficial
Ownership Certification that would result in a change to the list of beneficial
owners identified in parts (c) or (d) of such certification, a new Beneficial
Ownership Certification.

 

Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02(c) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the

 

74

--------------------------------------------------------------------------------



 

Borrower posts such documents, or provides a link thereto on the Borrower’s
website on the Internet at the website address listed on Schedule 10.02; or
(ii) on which such documents are posted on the Borrower’s behalf on an Internet
or intranet website, if any, to which each Lender and the Administrative Agent
have access (whether a commercial, third-party website or whether sponsored by
the Administrative Agent); provided that: (i) the Borrower shall deliver paper
copies of such documents to the Administrative Agent or any Lender upon its
request to the Borrower to deliver such paper copies until a written request to
cease delivering paper copies is given by the Administrative Agent or such
Lender and (ii) the Borrower shall notify the Administrative Agent and each
Lender (by facsimile or electronic mail) of the posting of any such documents
and provide to the Administrative Agent by electronic mail electronic versions
(i.e., soft copies) of such documents.  The Administrative Agent shall have no
obligation to request the delivery of or to maintain paper copies of the
documents referred to above, and in any event shall have no responsibility to
monitor compliance by the Borrower with any such request by a Lender for
delivery, and each Lender shall be solely responsible for requesting delivery to
it or maintaining its copies of such documents.

 

The Borrower hereby acknowledges that (a) the Administrative Agent will make
available to the Lenders and the L/C Issuer materials and/or information
provided by or on behalf of the Borrower hereunder (collectively, “Borrower
Materials”) by posting the Borrower Materials on Debt Domain, IntraLinks,
SyndTrak or another similar electronic system (the “Platform”) and (b) certain
of the Lenders (each, a “Public Lender”) may have personnel who do not wish to
receive material non-public information (within the meaning of the United States
federal securities Laws) with respect to the Borrower, its Affiliates or any
other entity, or the respective securities of any of the foregoing, and who may
be engaged in investment and other market-related activities with respect to
such Persons’ securities.  The Borrower hereby agrees that it will use
commercially reasonable efforts to identify that portion of the Borrower
Materials that may be distributed to the Public Lenders and that (w) all such
Borrower Materials shall be clearly and conspicuously marked “PUBLIC” which, at
a minimum, shall mean that the word “PUBLIC” shall appear prominently on the
first page thereof; (x) by marking Borrower Materials “PUBLIC,” the Borrower
shall be deemed to have authorized the Administrative Agent, the Arranger, the
Structuring Advisor, the L/C Issuer and the Lenders to treat such Borrower
Materials as not containing any material non-public information (although it may
be sensitive and proprietary) with respect to the Borrower or its Affiliates, or
their respective securities for purposes of United States Federal and state
securities laws (provided, however, that to the extent such Borrower Materials
constitute Information, they shall be treated as set forth in Section 10.07);
(y) all Borrower Materials marked “PUBLIC” are permitted to be made available
through a portion of the Platform designated “Public Side Information”; and
(z) the Administrative Agent, the Arranger and the Structuring Advisor shall
each be entitled to treat any Borrower Materials that are not marked “PUBLIC” as
being suitable only for posting on a portion of the Platform not designated
“Public Side Information”.

 

6.03                        Notices.  Promptly notify the Administrative Agent
and each Lender:

 

(a)                                 of the occurrence of any Default;

 

(b)                                 of any matter that has resulted or could
reasonably be expected to result in a Material Adverse Effect, including
(i) breach or non-performance of, or any default under, a Contractual Obligation
of the Borrower or any Subsidiary (other than resulting solely from the filing
of the Cases), (ii) any notice of any party seeking relief from the Automatic
Stay other than as expressly authorized under the DIP Orders, (iii) any dispute,
litigation, investigation, proceeding or suspension between the Borrower or any
Subsidiary and any Governmental Authority; and (iv) the commencement of, or any
material development in, any material litigation or proceeding affecting the
Borrower or any Subsidiary, including pursuant to any applicable Environmental
Laws;

 

75

--------------------------------------------------------------------------------



 

(c)                                  of the occurrence of any ERISA Event that
could reasonably be expected to result in a material liability to the Borrower
or any of its Subsidiaries;

 

(d)                                 of any material change in accounting
policies or financial reporting practices by any Loan Party or any Subsidiary
thereof; and

 

(e)                                  of the (i) occurrence of any Disposition of
property or assets for which the Borrower is required to make a mandatory
prepayment pursuant to Section 2.04(b)(ii), (ii) incurrence or issuance of any
Indebtedness for which the Borrower is required to make a mandatory prepayment
pursuant to Section 2.04(b)(iii), and (iii) receipt of any Extraordinary Receipt
for which the Borrower is required to make a mandatory prepayment pursuant to
Section 2.04(b)(iv).

 

Each notice pursuant to this Section 6.03 (other than Section 6.03(e)) shall be
accompanied by a statement of a Responsible Officer of the Borrower setting
forth details of the occurrence referred to therein and stating what action the
Borrower has taken and proposes to take with respect thereto.  Each notice
pursuant to Section 6.03(a) shall describe with particularity any and all
provisions of this Agreement and any other Loan Document that have been
breached.

 

6.04                        Payment of Obligations.  Subject to Section 7.21,
and the DIP Orders, pay and discharge as the same shall become due and payable,
all its obligations and liabilities, including (a) all Tax liabilities,
assessments and governmental charges or levies upon it or its properties or
assets, unless the same are being contested in good faith by appropriate
proceedings diligently conducted and adequate reserves in accordance with GAAP
are being maintained by the Borrower or such Subsidiary; (b) all lawful claims
which, if unpaid, would by law become a Lien upon its property prohibited by
Section 7.01; and (c) all Indebtedness, as and when due and payable, but subject
to any subordination provisions contained in any instrument or agreement
evidencing such Indebtedness.

 

6.05                        Preservation of Existence, Etc.  (a) Preserve, renew
and maintain in full force and effect its legal existence and good standing
under the Laws of the jurisdiction of its organization except in a transaction
permitted by Section 7.04 or 7.05; (b) take all reasonable action to maintain
all rights, privileges, permits, licenses and franchises necessary or desirable
in the normal conduct of its business, except to the extent that failure to do
so would not reasonably be expected to have a Material Adverse Effect; and
(c) preserve or renew all of its registered patents, trademarks, trade names and
service marks, the non-preservation of which would reasonably be expected to
have a Material Adverse Effect.

 

6.06                        Maintenance of Properties.  (a) Maintain, preserve
and protect all of its material properties and equipment necessary in the
operation of its business in good working order and condition, ordinary wear and
tear excepted; (b) make all necessary repairs thereto and renewals and
replacements thereof except where the failure to do so would not reasonably be
expected to have a Material Adverse Effect; and (c) use the standard of care
typical in the industry in the operation and maintenance of its facilities.

 

6.07                        Maintenance of Insurance.  Maintain with financially
sound and reputable insurance companies not Affiliates of the Borrower,
insurance with respect to its properties and business against loss or damage of
the kinds customarily insured against by Persons engaged in the same or similar
business, of such types and in such amounts as are customarily carried under
similar circumstances by such other Persons and providing for not less than 30
days’ prior notice to the Administrative Agent of termination, lapse or
cancellation of such insurance.

 

6.08                        Compliance with Laws.  Comply in all material
respects with the requirements of all Laws and all orders, writs, injunctions
and decrees applicable to it or to its business or property, except in such

 

76

--------------------------------------------------------------------------------



 

instances in which (a) such requirement of Law or order, writ, injunction or
decree is being contested in good faith by appropriate proceedings diligently
conducted; or (b) the failure to comply therewith would not reasonably be
expected to have a Material Adverse Effect.

 

6.09                        Books and Records.  (a) Maintain proper books of
record and account, in which full, true and correct entries in conformity with
GAAP consistently applied shall be made of all financial transactions and
matters involving the assets and business of the Borrower or such Subsidiary, as
the case may be; and (b) maintain such books of record and account in material
conformity with all applicable requirements of any Governmental Authority having
regulatory jurisdiction over the Borrower or such Subsidiary, as the case may
be.

 

6.10                        Inspection Rights.  Subject at all times to
Section 10.07, permit representatives and independent contractors of the
Administrative Agent and each Lender to visit and inspect any of its properties,
to examine its corporate, financial and operating records, and make copies
thereof or abstracts therefrom, and to discuss its affairs, finances and
accounts with its directors, officers, and independent public accountants, all
at such reasonable times during normal business hours and as often as may be
reasonably desired, upon reasonable advance notice to the Borrower; provided,
however, that when an Event of Default exists the Administrative Agent or any
Lender (or any of their respective representatives or independent contractors)
may do any of the foregoing at the expense of the Borrower at any time during
normal business hours and without advance notice.  Without limiting the
foregoing, the Administrative Agent (acting at the direction of the Required
Lenders) may, from time to time in its discretion, at the Borrower’s expense
conduct a field audit of the Loan Parties and their assets; provided, however,
that so long as no Default or Event of Default has occurred and is continuing,
the Borrower shall be not obligated to reimburse the Administrative Agent for
the expense of any such field audit more often than once per year.  The Borrower
shall also permit the Administrative Agent (at the expense of the Borrower) to
perform up to one additional field audit per year in consultation with the
Borrower.

 

6.11                        Use of Proceeds.  Use the proceeds of the Credit
Extensions to pay expenditures set forth in the DIP Budget, expressly permitted
by the DIP Orders and not otherwise prohibited by Section 7.10 of this Agreement
or otherwise in any Loan Document.

 

6.12                        Final Order. Cause the Final Order Entry Date to
occur on or prior to the Interim Facility Maturity Date.

 

6.13                        Compliance with Environmental Laws.  Comply, and
cause all lessees and other Persons operating or occupying its properties to
comply, in all material respects, with all applicable Environmental Laws and
Environmental Permits; obtain and renew all Environmental Permits necessary for
its operations and properties; and conduct any investigation, study, sampling
and testing, and undertake any cleanup, removal, remedial or other action
necessary to remove and clean up all Hazardous Materials from any of its
properties, in accordance with the requirements of all Environmental Laws;
provided, however, that neither the Borrower nor any of its Subsidiaries shall
be required to undertake any such cleanup, removal, remedial or other action to
the extent that its obligation to do so is being contested in good faith and by
proper proceedings and appropriate reserves are being maintained with respect to
such circumstances in accordance with GAAP.

 

6.14                        Further Assurances.  Promptly upon request by the
Administrative Agent, or any Lender through the Administrative Agent,
(i) correct any material defect or error that may be discovered in any Loan
Document or in the execution, acknowledgment, filing or recordation thereof, and
(ii) do, execute, acknowledge, deliver, record, re-record, file, re-file,
register and re-register any and all such further acts, deeds, certificates,
assurances and other instruments as the Administrative Agent or any Lender
through the

 

77

--------------------------------------------------------------------------------



 

Administrative Agent, may reasonably require from time to time in order to
(A) carry out more effectively the purposes of the Loan Documents, (B) to the
fullest extent permitted by applicable Law, subject any Collateral to the Liens
now or hereafter intended to be covered by the terms of this Agreement,
(C) perfect and maintain the validity, effectiveness and priority of any of the
Liens intended to be created hereunder, and (D) assure, convey, grant, assign,
transfer, preserve, protect and confirm more effectively unto the Secured
Parties the rights granted or now or hereafter intended to be granted to the
Secured Parties under any Loan Document or under any other instrument executed
in connection with any Loan Document to which any Loan Party is or is to be a
party. Except in accordance with the Plan of Reorganization, no Loan Party or
Subsidiary thereof shall form or acquire any Subsidiary, whether direct or
indirect, after the Closing Date. Each Loan Party shall, and shall cause each of
its Subsidiaries, to take such additional actions as may be necessary or
desirable to ensure a valid first priority perfected Lien over the assets of
each Loan Party and Subsidiary thereof, subject only to the Carve-Out and the
Pre-Petition Priority Liens.

 

6.15                        Cash Management Systems; Payment of Professional
Fees.  All deposit and securities accounts of the Loan Parties shall be
Controlled Accounts, other than Excluded Deposit Accounts.  The Loan Parties
shall deposit all receivables, securities, cash and Cash Equivalents (other than
amounts permitted to be deposited in Excluded Deposit Accounts) into a
Controlled Account. Upon the occurrence and during the continuance of an Event
of Default, all deposits in such Controlled Accounts shall be transferred to an
account designated by the Structuring Advisor on each Business Day and applied
to repay the outstanding Obligations in accordance with Section 8.03.  The cash
management system of the Loan Parties shall be otherwise maintained in a manner
reasonably satisfactory to the Structuring Advisor and the Required Lenders, it
being agreed that the Borrower’s existing arrangements with JPMorgan Chase Bank,
N.A., JPMorgan Chase Bank, N.A. — Toronto Branch, The Bank of New York Mellon,
Merrill Lynch, Pierce, Fenner & Smith Incorporated, US Bank, and Bank of
America, N.A are acceptable to the Structuring Advisor and the Required Lenders.
Any cash management order shall be in form and substance satisfactory to the
Structuring Advisor and the Required Lenders and shall not be modified in any
material respect without their prior written consent. All Professional Fees at
any time paid by the Loan Parties, or any of them, shall be paid by the Loan
Parties pursuant to an order of the Bankruptcy Court, including, without
limitation the DIP Orders and pursuant to the DIP Budget.

 

6.16                        Compliance with Terms of Leaseholds.  Make all
payments and otherwise perform all obligations in respect of all leases of real
property to which the Borrower or any of its Subsidiaries is a party, keep such
leases in full force and effect and not allow such leases to lapse or be
terminated or any rights to renew such leases to be forfeited or cancelled, and
cause each of its Subsidiaries to do so, except, in any case, where the failure
to do so, either individually or in the aggregate, would not be reasonably
likely to have a Material Adverse Effect.

 

6.17                        Material Contracts.  Perform and observe all the
terms and provisions of each Material Contract to be performed or observed by
it, maintain each such Material Contract in full force and effect, enforce each
such Material Contract in accordance with its terms, and cause each of its
Subsidiaries to do so, except, in any case, as such Material Contract may not be
enforced solely as a result of the filing of the Cases or where the failure to
do so, either individually or in the aggregate, would not reasonably be expected
to have a Material Adverse Effect.

 

6.18                        Financing Statements.  From and after the Closing
Date, the Borrower will continue to (i) make all filings in all necessary
jurisdictions in accordance with applicable provisions of the UCC as in effect
in such jurisdictions (including but not limited to filings of financing
statements, together with all necessary amendments and continuations thereof,
identifying the seller of such Monitoring Contracts and identifying the
applicable Loan Party as the buyer) as may be required in connection with the
sale of Monitoring Contracts to the Borrower under Approved Alarm Purchase
Agreements and (ii) conduct lien

 

78

--------------------------------------------------------------------------------



 

searches in all appropriate jurisdictions in order to confirm that it acquires
all such Monitoring Contracts free and clear of any Lien of record.  The
Borrower hereby irrevocably authorizes the Administrative Agent, for the benefit
of the Lenders, at any time after the occurrence and during the continuance of
an Event of Default, to file in any filing office in any appropriate UCC
jurisdiction one or more amendments, continuations, assignments or other
documents for the purpose of assigning to the Administrative Agent, for the
benefit of the Loan Parties, the Borrower’s security interests evidenced by any
and all financing statements filed by the Borrower or any other Person in
connection with the sale to the Borrower of Monitoring Contracts under Approved
Alarm Purchase Agreements, in each case, without the signature or further action
or consent of the Borrower.

 

6.19                        Review of Approved Alarm Purchase Agreements.  From
time to time the Borrower shall permit the Structuring Advisor to review
samples, selected by the Structuring Advisor, of the Borrower’s purchase
agreements relating to purchases of Monitoring Contracts that the Borrower has
deemed to constitute Approved Alarm Purchase Agreements.

 

6.20                        Monitoring Contract Documents.  All newly acquired
Monitoring Contract Documents to which any Loan Party is a party acquired after
the Closing Date shall be electronic contracts or reasonably promptly scanned
for electronic back-up upon acquisition.  The Loan Parties shall cause all
original Monitoring Contract Documents to be filed and stored at Iron Mountain
or One Safe Place or with another archiving company acceptable to the Required
Lenders.

 

6.21                        [Reserved].

 

6.22                        Quarterly Lender Calls.  Upon the request of the
Administrative Agent (acting at the direction of the Required Lenders), on a
date to be mutually agreed upon by the Borrower and the Administrative Agent
(acting at the direction of the Required Lenders) (a “Quarterly Lender Call
Date”) following the end of each fiscal quarter, commencing with the first full
quarter ending after the Closing Date, holding a conference call (at a time
mutually agreed upon by the Borrower and the Administrative Agent (acting at the
direction of the Required Lenders) but, in any event, no earlier than the
Business Day following the delivery of annual or quarterly financial statements
pursuant to Sections 6.01(a) and 6.01(b), as applicable, for such fiscal quarter
or such year) with all Lenders who choose to attend such conference call, during
which conference call the Borrower shall discuss the year-to-date financial
conditions and results of operations for such fiscal quarter or year of the Loan
Parties.

 

ARTICLE VII
NEGATIVE COVENANTS

 

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation (other than contingent or indemnification obligations not then due)
hereunder shall remain unpaid or unsatisfied, or any Letter of Credit shall
remain outstanding (except to the extent cash collateralized or backstopped, in
each case, in a manner agreed to by the Borrower and the applicable L/C Issuer
or as to which other arrangements reasonably satisfactory to the applicable L/C
Issuer shall have been made), each Loan Party shall not, nor shall it permit any
Subsidiary to, directly or indirectly following the Closing Date:

 

7.01                        Liens.  Create, incur, assume or suffer to exist any
Lien upon any of its property, assets or revenues, whether now owned or
hereafter acquired, other than the following:

 

(a)                                 Liens pursuant to any Loan Document;

 

79

--------------------------------------------------------------------------------



 

(b)                                 Liens existing as of the Closing Date and
listed on Schedule 5.08(b) hereto; provided that (i) the property covered
thereby is not changed, (ii) the amount secured or benefited thereby is not
increased except as contemplated by Section 7.02(e), (iii) the direct or any
contingent obligor with respect thereto is not changed, and (iv) any renewal or
extension of the obligations secured or benefited thereby is permitted by
Section 7.02(e);

 

(c)                                  Liens for taxes (i) not yet due or which
are being contested in good faith and by appropriate proceedings diligently
conducted, if adequate reserves with respect thereto are maintained on the books
of the applicable Person in accordance with GAAP and (ii) the nonpayment of
which is permitted or required by the Bankruptcy Code;

 

(d)                                 carriers’, warehousemen’s, mechanics’,
materialmen’s, repairmen’s or other like Liens arising in the ordinary course of
business which are not overdue for a period of more than 30 days or which are
being contested in good faith and by appropriate proceedings diligently
conducted, if adequate reserves with respect thereto are maintained on the books
of the applicable Person;

 

(e)                                  pledges or deposits in the ordinary course
of business in connection with workers’ compensation, unemployment insurance and
other social security legislation, other than any Lien imposed by ERISA;

 

(f)                                   deposits to secure the performance of
bids, trade contracts and leases (other than Indebtedness), statutory
obligations, surety and appeal bonds, performance bonds and other obligations of
a like nature incurred in the ordinary course of business;

 

(g)                                  easements, rights-of-way, restrictions and
other similar encumbrances affecting real property which do not materially
interfere with the ordinary conduct of the business of the applicable Person;

 

(h)                                 Liens securing judgments for the payment of
money not constituting an Event of Default under Section 8.01(h);

 

(i)                                     Liens securing Indebtedness permitted
under Section 7.02(g); provided that (i) such Liens do not at any time encumber
any property other than the property financed by such Indebtedness and (ii) the
Indebtedness secured thereby does not exceed the cost or fair market value,
whichever is lower, of the property being acquired on the date of acquisition;

 

(j)                                    Liens arising by virtue of any statutory
or common law provisions with respect to deposit accounts;

 

(k)                                 [reserved];

 

(l)                                     [reserved];

 

(m)                             Liens on Monitoring Contracts acquired from new
Approved Alarm Dealers that secure residual contingent obligations to previous
buyers of Monitoring Contracts from such Approved Alarm Dealers that will be
terminated in the ordinary course of business; provided that, upon each such
acquisition, the percentage of the Loan Parties’ Monitoring Contracts subject to
such Liens shall not exceed 5% of all of the Loan Parties’ Monitoring Contracts;

 

(n)                                 [reserved];

 

80

--------------------------------------------------------------------------------



 

(o)                                 [reserved];

 

(p)                                 [reserved];

 

(q)                                 Liens securing refinancing, refunding,
renewing or extending Indebtedness expressly permitted under Section 7.02(g) to
the extent such Liens do not extend to property not securing, and do not have
greater priority than the Liens securing, the original Indebtedness;

 

(r)                                    any interest or title of a lessor,
sublessor, licensor or sublicensor under any lease, sublease, license or
sublicense entered into by the Borrower or any of its Subsidiaries in the
ordinary course of business and covering only the assets so leased or licensed;

 

(s)                                   Liens on insurance policies and proceeds
thereof securing the financing of the premiums with respect thereto;

 

(t)                                    Liens on cash or cash equivalents used to
defease or satisfy and discharge Indebtedness permitted under Section 7.02;

 

(u)                                 Liens securing the Pre-Petition
Indebtedness, including, without limitation, the Pre-Petition Letters of Credit;

 

(v)                                 Pre-Petition Priority Liens; and

 

(w)                               Adequate Protection Liens;

 

provided that all Permitted Liens (other than the Carve-Out and Pre-Petition
Priority Liens), while any portion of the Obligations remain outstanding, shall
at all times be junior and subordinate to the Liens granted under the Loan
Documents and the DIP Orders, which prohibition specifically restricts, without
limitation, any Loan Party, the Committee, or any other party-in-interest in the
Cases or any successor case, from priming or creating Liens pari passu with any
Liens of the Administrative Agent, the Lenders (other than the Carve-Out and
Pre-Petition Priority Liens) irrespective of whether such Liens may be
“adequately protected”.

 

7.02                        Indebtedness.  Create, incur, assume or suffer to
exist any Indebtedness, except:

 

(a)                                 obligations (contingent or otherwise)
existing or arising under any Swap Contract, provided that such obligations are
(or were) entered into by such Person in the ordinary course of business for the
purpose of directly mitigating risks associated with fluctuations in interest
rates or foreign exchange rates or other risks;

 

(b)                                 Indebtedness of the Borrower or a Subsidiary
of the Borrower owed to the Borrower or a wholly-owned (directly or indirectly)
Subsidiary of the Borrower to the extent such Investment is permitted by
Section 7.03; provided that (x) all such Indebtedness of any Loan Party owed to
any Subsidiary that is not a Loan Party must be expressly subordinated to the
Obligations of such Loan Party (in the case of any such Indebtedness in excess
of $1,000,000 in the aggregate at any one time outstanding; on terms reasonably
acceptable to the Administrative Agent (acting at the direction of the Required
Lenders)) and (y) all such Indebtedness made by a Loan Party to the extent
evidenced by a promissory note shall be pledged to the Administrative Agent to
the extent required pursuant to the terms hereof;

 

(c)                                  Indebtedness under the Loan Documents;

 

81

--------------------------------------------------------------------------------



 

(d)                                 Indebtedness outstanding under the Senior
Unsecured Note Documents as of the date hereof;

 

(e)                                  Indebtedness outstanding on the Closing
Date and listed on Schedule 7.02 hereto; provided that the amount of such
Indebtedness is not increased at the time of such refinancing, refunding,
renewal or extension except by an amount equal to a reasonable premium or other
reasonable amount paid, and fees and expenses reasonably incurred, in connection
with such refinancing and by an amount equal to any existing commitments
unutilized thereunder and the direct or any contingent obligor with respect
thereto is not changed, as a result of or in connection with such refinancing,
refunding, renewal or extension; and provided, still further, that the terms
relating to principal amount, amortization, maturity, collateral (if any) and
subordination (if any), and other material terms taken as a whole, of any such
refinancing, refunding, renewing or extending Indebtedness, and of any agreement
entered into and of any instrument issued in connection therewith, are no less
favorable in any material respect to the Loan Parties or the Lenders than the
terms of any agreement or instrument governing the Indebtedness being
refinanced, refunded, renewed or extended and the interest rate applicable to
any such refinancing, refunding, renewing or extending Indebtedness does not
exceed the then applicable market interest rate;

 

(f)                                   Guarantees of the Borrower or any
Guarantor in respect of Indebtedness otherwise permitted hereunder of the
Borrower or any other Guarantor and Guarantees of any Subsidiary of the Borrower
(other than a Loan Party) in respect of Indebtedness otherwise permitted
hereunder of the Borrower or any of its Subsidiaries;

 

(g)                                  Indebtedness in respect of Capitalized
Leases, Synthetic Lease Obligations and purchase money obligations for fixed or
capital assets and any refinancings, refundings, renewals or extensions thereof
within the limitations set forth in Section 7.01(i); provided, however, that the
aggregate amount of all such Indebtedness at any one time outstanding shall not
exceed $10,000,000;

 

(h)                                 the Pre-Petition Indebtedness, as
outstanding as of the date hereof;

 

(i)                                     [reserved];

 

(j)                                    [reserved];

 

(k)                                 [reserved];

 

(l)                                     [reserved];

 

(m)                             obligations in respect of performance, bid,
customs, government, appeal and surety bonds, performance and completion
guaranties and similar obligations provided by the Borrower or any of its
Subsidiaries, in each case in the ordinary course of business; and

 

(n)                                 Indebtedness owing to any insurance company
in connection with the financing of any insurance premiums permitted by such
insurance company in the ordinary course of business.

 

7.03                        Investments.  Make or hold any Investments or
acquire any Monitoring Contract, except:

 

(a)                                 Investments held by the Borrower and its
Subsidiaries in the form of Cash Equivalents;

 

82

--------------------------------------------------------------------------------



 

(b)                                 advances to officers, directors and
employees of the Borrower and Subsidiaries in an aggregate amount not to exceed
$1,000,000 at any time outstanding, for travel, entertainment, relocation and
analogous ordinary business purposes;

 

(c)                                  (i) Investments by the Borrower and its
Subsidiaries in their respective Subsidiaries outstanding as of the Petition
Date and (ii) additional Investments by the Borrower and its Subsidiaries in
Loan Parties;

 

(d)                                 Investments consisting of extensions of
credit in the nature of accounts receivable or notes receivable arising from the
grant of trade credit in the ordinary course of business, and Investments
received in satisfaction or partial satisfaction thereof from financially
troubled account debtors to the extent reasonably necessary in order to prevent
or limit loss;

 

(e)                                  Guarantees permitted by Section 7.02;

 

(f)                                   Investments existing as of the Closing
Date (other than those referred to in Section 7.03(c)(i)) and set forth on
Schedule 5.08(e) hereto;

 

(g)                                  [reserved];

 

(h)                                 [reserved];

 

(i)                                     loans to Approved Alarm Dealers included
in the DIP Budget in an amount not to exceed $15,000,000 at any time
outstanding;

 

(j)                                    Investments in Swap Contracts permitted
by Section 7.02; and

 

(k)                                 [reserved.]

 

7.04                        Fundamental Changes.  Merge, dissolve, liquidate,
consolidate with or into another Person, or Dispose of (whether in one
transaction or in a series of transactions and including by way of a
Division/Series Transaction) all or substantially all of its assets (whether now
owned or hereafter acquired) to or in favor of any Person, except that, so long
as no Default exists or would result therefrom, the Loan Parties may consummate
the Merger and any other transaction in accordance with the Plan of
Reorganization.

 

7.05                        Dispositions.  Make any Disposition except:

 

(a)                                 Dispositions of obsolete or worn out
property or property no longer used or useful in the business, whether now owned
or hereafter acquired, in the ordinary course of business;

 

(b)                                 Dispositions of inventory and other property
in the ordinary course of business;

 

(c)                                  Dispositions of equipment or real property
to the extent that (i) such property is exchanged for credit against the
purchase price of similar replacement property or (ii) the proceeds of such
Disposition are reasonably promptly applied to the purchase price of such
replacement property;

 

(d)                                 Dispositions of property by any Subsidiary
to the Borrower or to a wholly-owned Subsidiary of the Borrower; provided that
if the transferor of such property is a Guarantor, the transferee thereof must
either be the Borrower or a Guarantor;

 

83

--------------------------------------------------------------------------------



 

(e)                                  Dispositions permitted by Sections 7.01,
7.03, 7.04 and 7.06;

 

(f)                                   non-exclusive licenses of IP Rights in the
ordinary course of business and substantially consistent with past practice for
terms not exceeding five years; and

 

(g)                                  Dispositions not exceeding $1,000,000 of
delinquent accounts receivable or delinquent notes receivable arising in the
ordinary course of business to the extent reasonably necessary in order to
prevent or limit loss.

 

provided, however, that any Disposition pursuant to Section 7.05(a) through
(c) and (f) shall be for fair market value.

 

7.06                        Restricted Payments.  Declare or make, directly or
indirectly, any Restricted Payment, or incur any obligation (contingent or
otherwise) to do so, except that, so long as no Default or Event of Default
shall have occurred and be continuing at the time of any action described below
or would result therefrom:

 

(a)                                 each Subsidiary may make Restricted Payments
to the Borrower, any Subsidiaries of the Borrower that are Guarantors and any
other Person that owns a direct Equity Interest in such Subsidiary, ratably
according to their respective holdings of the type of Equity Interest in respect
of which such Restricted Payment is being made;

 

(b)                                 [reserved];

 

(c)                                  [reserved];

 

(a)                                 the Borrower may declare and pay cash
dividends not to exceed an amount necessary to permit the Parent to pay
(i) franchise fees or similar taxes and fees required to maintain Parent’s
corporate existence, and (ii) the Borrower’s and its Subsidiaries’ proportionate
share (calculated as if the Borrower and its Subsidiaries were a separate
taxpayer from the Parent) of the tax liability of the affiliated group of
corporations that file consolidated Federal income tax returns (or that file
state and local income tax returns on a consolidated basis) of which Parent is
the common parent;

 

(b)                                 [reserved];

 

(c)                                  [reserved];

 

(d)                                 the Borrower and its Subsidiaries may
consummate the Rights Offering (as defined in the Restructuring Support
Agreement).

 

7.07                        Change in Nature of Business.  Engage in any
material line of business substantially different from those lines of business
conducted by the Borrower and its Subsidiaries on the Closing Date or any
business substantially related or incidental thereto.

 

7.08                        Transactions with Affiliates.  Enter into any
transaction of any kind after the Closing Date (other than as permitted by
Section 7.03 or Section 7.06) with any Affiliate of the Borrower other than
(a) on fair and reasonable terms substantially as favorable or no less favorable
to the Borrower or such Subsidiary as would be obtainable by the Borrower or
such Subsidiary at the time in a comparable arm’s length transaction with a
Person other than an Affiliate (b) transactions between the Borrower and a
Guarantor, between Guarantors or between Subsidiaries that are not Guarantors,
(c) overhead arrangements among the Borrower and its Subsidiaries that are
allocated fairly and reasonably and consistent with

 

84

--------------------------------------------------------------------------------



 

historical practice, (d) customary corporate and operating services (including
legal, administrative and accounting services) provided by the Borrower to the
Parent in the ordinary course of business and consistent with past practices
(e) other transactions consented to by the Structuring Advisor and (f) the
Merger.

 

7.09                        Burdensome Agreements.  Enter into or permit to
exist any Contractual Obligation (other than this Agreement or any other Loan
Document) that (a) limits the ability (i) of any Subsidiary to make Restricted
Payments to the Borrower or any Guarantor or to otherwise transfer property to
or make advances to the Borrower or any Guarantor, except pursuant to any
agreement in effect (A) on the Closing Date and set forth on Schedule 7.09 to
this Agreement (ii) of any Guarantor to Guarantee the Indebtedness of the
Borrower or (iii) of the Borrower or any Guarantor to create, incur, assume or
suffer to exist Liens on property of such Person; provided, however, that
clauses (i) and (iii) shall not prohibit any negative pledge or transfer
restriction incurred or provided in favor of any holder of Indebtedness
permitted under Section 7.02(g) or Section 7.02(i) solely to the extent any such
negative pledge or transfer restriction relates to the property financed by or
the subject of such Indebtedness and clauses (i), (ii) and (iii) shall not apply
to customary restrictions and conditions contained in agreements relating to the
assignment of such agreement or the transfer of all or substantially all the
assets of a Subsidiary or the transfer of Equity Interests of a Subsidiary or
(b) requires the grant of a Lien to secure an obligation of such Person if a
Lien is granted to secure another obligation of such Person; provided that this
Section 7.09 shall not apply to any restriction in the Senior Unsecured Note
Documents or the Pre-Petition Loan Documents so long as the material
restrictions contained therein, taken as a whole, are at no time less favorable
in any material respect to the Loan Parties or the Lenders than the restrictions
contained therein on the Closing Date.

 

7.10                        Use of Proceeds.  None of the Loan Parties shall
use, or permit any of its Subsidiaries to use, any proceeds from the Loans,
directly or indirectly, for any purposes other than to pay or fund:

 

(a)                                 to refinance the Pre-Petition Revolving
Facilities,

 

(b)                                 certain costs, fees and expenses related to
the Cases,

 

(c)                                  Adequate Protection Obligations,

 

(d)                                 the Cash Collateralization of the
Pre-Petition Letters of Credit in an amount equal to 103% of the face amount
thereof, which shall not exceed $1,030,000,

 

(e)                                  the Cash Collateralization of other letters
of credit as approved by the Required Lenders from time to time in their sole
discretion;

 

(f)                                   to fund the Carve-Out as described more
fully in the DIP Orders, and

 

(g)                                  the working capital needs of the Borrower
and the other Loan Parties during the Case;

 

(h)                                 in each case, in accordance with the DIP
Budget and the DIP Orders.

 

Notwithstanding anything to the contrary contained in any Loan Document, none of
the proceeds of the Loans and none of the Obligations, the cash collateral, the
Collateral or the Carve-Out may be used for the following purposes: to
(i) object, contest or raise any defense to, the validity, perfection, priority,
extent or enforceability of any amount due under the Credit Documents, the
Pre-Petition Revolving Facility or the Pre-Petition Loan Documents, or the
liens, security interests or claims granted under the Interim DIP Order, the
Final DIP Order, this Agreement, the other Loan Documents or the Pre-Petition
Loan

 

85

--------------------------------------------------------------------------------



 

Documents, (ii) investigate, initiate or prosecute any claims and defenses or
causes of action against any of the Administrative Agent, the Lenders, the
Pre-Petition Lenders, the Pre-Petition Secured Parties, or their respective
agents, affiliates, representatives, attorneys or advisors under or relating to
the Pre-Petition Revolving Facility, the Pre-Petition Indebtedness, the
Pre-Petition Loan Documents, the Pre-Petition Collateral or the Loan Documents,
(iii) prevent, hinder or otherwise delay the Administrative Agent’s or any
Lender’s assertion, enforcement or realization on the cash collateral or the
Collateral in accordance with the Loan Documents, (iv) seek to modify any of the
rights granted to the Administrative Agent, the Lenders, the Pre-Petition
Lenders or the Pre-Petition Secured Parties hereunder or under the Loan
Documents or the Pre-Petition Loan Documents, in each of the foregoing cases
without such parties’ prior written consent or (v) pay any amount on account of
any claims arising prior to the Petition Date, to fund acquisitions, capital
expenditures, capital leases, or any other expenditure, unless such payments  or
expenditures are (A) approved by an order of the Bankruptcy Court and (B) in
accordance with this Agreement and any relevant DIP Budget; provided that,
advisors to the Committee may investigate the Pre-Petition Indebtedness and the
Liens on the Pre-Petition Collateral, at an expense for such investigation not
to exceed $25,000.00.

 

7.11                        Liquidity.  Permit Liquidity to, at any time, to be
less than $10,000,000.

 

7.12                        Case Matters.

 

(a)                                 assert, file or seek, or consent to the
filing or the assertion of or joinder in, or use any portion of the proceeds of
the Loans, Obligations, the Collateral, the Carve-Out or cash collateral to
compensate services rendered or expenses incurred in connection with, any claim,
counterclaim, action, proceeding, order, application, pleading, motion,
objection, any other papers or documents, defense (including offsets and
counterclaims of any nature or kind), or other contested matter (including any
of the foregoing the purpose of which is to seek or the result of which would be
to obtain any order, judgment, determination, declaration, or similar relief):

 

(i)                         avoiding, re-characterizing, recovering, reducing,
subordinating (except pursuant to the DIP Orders), disallowing, or otherwise
challenging (under Sections 105, 506(c), 542, 543, 544, 545, 547, 548, 549, 550,
551, 552(b), or 553 of the Bankruptcy Code or applicable non-bankruptcy law), in
each case, in whole or in part, of the Obligations, the DIP Liens, the
Pre-Petition Indebtedness, the Pre-Petition Revolving Facility, the Pre-Petition
Loan Documents or the Pre-Petition Liens; reversing, modifying, amending,
staying or vacating the DIP Orders, without the prior written consent of the
Administrative Agent (acting at the direction of the Structuring Advisor and the
Required Lenders);

 

(ii)                      granting priority for any administrative expense,
secured claim or unsecured claim against the Borrower or any of the Guarantors
(now existing or hereafter arising of any kind or nature whatsoever, including
without limitation any administrative expenses of the kind specified in, or
arising or ordered under, Sections 105, 326, 327, 328, 330, 331, 503(b), 506(c),
507(a), 507(b), 546, 726, 1113 and 1114 of the Bankruptcy Code) equal or
superior to the priority of the Administrative Agent and the Lenders in respect
of the Obligations, except as provided under the Carve-Out or to the extent
expressly permitted under the DIP Orders;

 

(iii)                   granting or imposing under Sections 364(c) or 364(d) of
the Bankruptcy Code or otherwise, any additional financing under such sections
or any Lien equal or superior to the priority of the DIP Liens  except to the
extent expressly permitted under the DIP Orders;

 

86

--------------------------------------------------------------------------------



 

(iv)                  permitting the use of cash collateral as defined in
Section 363 of the Bankruptcy Code, except as expressly permitted by the DIP
Orders or this Agreement; or

 

(v)                     modifying, altering, or impairing in any manner any of
the DIP Liens or the Pre-Petition Liens, or any the Administrative Agent’s, the
Lenders’ or the Pre-Petition Secured Parties’ rights or remedies under the DIP
Orders, this Agreement, or any of the Loan Documents or any documents related
thereto (including the right to demand payment of all Obligations and Adequate
Protection Obligations, as applicable, and to enforce its Liens and security
interests in the Collateral and the Pre-Petition Collateral, as applicable),
whether by plan of reorganization or liquidation, order of confirmation, or any
financings of, extensions of credit to, or incurring of debt by any Loan Party
or otherwise, whether pursuant to Section 364 of the Bankruptcy Code or
otherwise;

 

(b)                                 without the prior written consent of the
Administrative Agent (acting at the direction of the Structuring Advisor and the
Required Lenders), seek or consent to any order (i) dismissing any of the Cases
under Sections 105, 305 or 1112 of the Bankruptcy Code or otherwise;
(ii) converting any of the Cases to cases under Chapter 7 of the Bankruptcy
Code; (iii) appointing a Chapter 11 trustee in any of the Cases; (iv) appointing
an examiner with enlarged powers beyond those set forth in sections 1104(d) and
1106(a)(3) and (4) of the Bankruptcy Code in any of the Cases; or (v) granting a
change of venue with respect to any Case or any related adversary proceeding;

 

(c)                                  make any payments or transfer any property
on account of claims asserted by any vendors of any Loan Party for reclamation
in accordance with Section 2-702 of any applicable UCC and Section 546(c) of the
Bankruptcy Code, unless otherwise ordered by the Bankruptcy Court upon prior
notice to the Administrative Agent or unless otherwise consented to by the
Administrative Agent (at the direction of the Structuring Advisor).

 

(d)                                 return any inventory or other property to
any vendor pursuant to Section 546(g) of the Bankruptcy Code, unless otherwise
ordered by the Bankruptcy Court in accordance with Section 546(g) of the
Bankruptcy Code upon prior notice to the Administrative Agent or unless
otherwise consented to by the Administrative Agent (at the direction of the
Structuring Advisor);

 

(e)                                  propose to supplement, amend or otherwise
modify the Plan of Reorganization or the Plan Documentation filed on the
Petition Date without the prior written consent of the Administrative Agent (at
the direction of the Structuring Advisor) (such consent not to be unreasonably
withheld);

 

(f)                                   propose to supplement, amend or otherwise
modify the Restructuring Support Agreement in a manner materially adverse to the
interests of the Administrative Agent or the Lenders, without the prior written
consent of the Structuring Advisor and the Required Lenders (such consents not
to be unreasonably withheld, conditioned or delayed); or

 

(g)                                  propose to the Bankruptcy Court, or
otherwise, a sale of all or substantially all of the Collateral, without the
prior written consent of the Structuring Advisor and the Required Lenders.

 

7.13                        Amendments to Organization Documents.  Amend any of
its Organization Documents except to the extent such amendment would not be
materially adverse to the interests of the Lenders.

 

7.14                        Accounting Changes.  Make any change in
(a) accounting policies or reporting practices, except as required by GAAP, or
(b) fiscal year.

 

87

--------------------------------------------------------------------------------



 

7.15                        Amendments to Material Contracts and Other
Agreements. Assume, reject, amend, restate, supplement or otherwise modify, or
breach, cancel or otherwise terminate (or, as relevant, repay or prepay in its
entirety) (whether pursuant to Section 365 of the Bankruptcy Code or any other
applicable Law or otherwise) (a) any Monitoring Contract, Approved Alarm
Purchase Agreement, (b) any Material Contract, or the (c) the Pre-Petition Loan
Agreement, in each case, except to the extent such assumption, rejection,
amendment, restatement, supplement, modification, breach, cancellation,
termination, repayment or prepayment would not be materially adverse to the
interests of the Administrative Agent, the Structuring Advisor and the Lenders.

 

7.16                        Central Stations.  The Borrower shall not, nor shall
any other Loan Party, contract with any Person (other than another Loan Party or
a Subsidiary) acting as the primary servicer or central station with respect to
Monitoring Contracts other than an Approved Central Station; provided, that
(x) for 6 months following the consummation of an acquisition of a Person (or
such longer period as agreed to by the Administrative Agent in its sole
discretion), assets or Monitoring Contracts permitted under Section 7.03(g) or
(y) 3 months following the consummation of an acquisition of any Monitoring
Contracts permitted under Section 7.03(h) (or such longer period as agreed to by
the Administrative Agent in its sole discretion), in either case, the Loan
Parties may continue to contract with a primary servicer or central station
other than an Approved Central Station with respect to such acquired Monitoring
Contracts, but shall comply with the requirements of the definition of Approved
Central Station not later than the conclusion of the applicable periods set
forth in clauses (x) and (y) above.

 

7.17                        Alarm Licenses. Have any alarm license suspended for
more than 3 consecutive Business Days, except to the extent such suspension
would not reasonably be expected to have a Material Adverse Effect.

 

7.18                        Prepayments.  Prepay, redeem, purchase, defease or
otherwise satisfy prior to the scheduled maturity thereof in any manner or make
any payment of any Indebtedness other than:

 

(a)                                 prepayment of the Pre-Petition Revolving
Facility in accordance with the DIP Orders, including, without limitation the
Cash Collateralization of the Pre-Petition Letters of Credit in an amount equal
to 103% of the face amount thereof, which shall not exceed $1,030,000;

 

(b)                                 payments of the Obligations in accordance
with the terms of this Agreement;

 

(c)                                  payments in respect of Capitalized Leases;
and

 

(d)                                 payments under the Pre-Petition Loan
Agreement in accordance with the DIP Orders;

 

(e)                                  mandatory prepayments under the
Pre-Petition Loan Agreement made with Declined Proceeds.

 

7.19                        Amendments to Orders.  Amend, modify or waive (or
make any payment consistent with an amendment, modification or waiver of), or
apply to the Bankruptcy Court for authority to make any amendment, modification
or waiver of, any provision of the Interim DIP Order or the Final DIP Order
without in each case the prior written consent of the Administrative Agent (at
the direction of the Structuring Advisor) and the Required Lenders (in each
case, such consent not to be unreasonably withheld, conditioned or delayed).

 

88

--------------------------------------------------------------------------------



 

7.20                        Assignability of Monitoring Contracts.  Enter into
or acquire any Monitoring Contract for which the services provided thereunder
are not freely assignable or transferrable to a third party; provided that that
the foregoing restriction shall not apply to (i) Monitoring Contracts generated
under the Master Sales and Services Agreement, dated as of July 14, 2017,
between the Company and Nest Labs, Inc. (as amended, restated, amended and
restated, replaced (with Nest Labs, Inc. or any other affiliate of Alphabet
Inc.), supplemented or otherwise modified from time to time, the “Nest
Agreement”) and (ii) Monitoring Contracts (excluding Monitoring Contracts
generated under the Nest Agreement) that represent, in the aggregate, less than
5% of the Eligible RMR.

 

7.21                        Disbursements; DIP Budget Variance.

 

(a)                                 Make any disbursements other than those set
forth in the DIP Budget (or as otherwise permitted in accordance with the terms
of the DIP Orders); or

 

(b)                                 As of the last Business Day of every
calendar week after the Petition Date (each such date, a “Test Date”), with the
first Test Date being the last Business Day of the third full calendar week
after the Petition Date, cause or permit the actual amounts of aggregate
disbursements (other than professional fees and restructuring charges related to
the Cases (including Chapter 11 trustee fees and professional fees and expenses
incurred by the Administrative Agent, the Structuring Advisor, the Lenders and
the Loan Parties)) and cash receipts for such initial three week period and
thereafter, each rolling four-week period, to be greater than (in the case of
expenditures) or less than (in the case of cash receipts), 15% of such aggregate
amounts for such periods, as set forth in the applicable DIP Budget as certified
to the Administrative Agent by each Responsible Officer in the applicable
Variance Report; provided that if a Proposed DIP Budget becomes the DIP Budget
pursuant to Section 6.01(c) then the applicable DIP Budget for the weeks
preceding the first week of such Proposed DIP Budget shall be the DIP Budget
that preceded such Proposed DIP Budget.

 

7.22                        Controlled Accounts.  Utilize the funds contained in
the Controlled Accounts, except as set forth in the applicable DIP Order and
Cash Management Order.  If no Default or Event of Default has occurred and is
continuing, the Loan Parties may invest the funds in any Controlled Account as
permitted by the Bankruptcy Court, the DIP Budget or Section 7.03(a).  Each Loan
Party shall ensure that all payments received by it are deposited directly into
a Controlled Account.

 

ARTICLE VIII
EVENTS OF DEFAULT AND REMEDIES

 

8.01                        Events of Default.  Any of the following shall
constitute an Event of Default:

 

(a)                                 Non-Payment.  The Borrower or any other Loan
Party fails to (i) pay when and as required to be paid herein, any amount of
principal of any Loan or any L/C Obligation or deposit any funds as Cash
Collateral in respect of L/C Obligations, or (ii) pay within three Business Days
after the same becomes due, any interest on any Loan or on any L/C Obligation,
or any fee due hereunder, or (iii) pay within five days after the same becomes
due, any other amount payable hereunder or under any other Loan Document; or

 

(b)                                 Specific Covenants.  The Borrower fails to
perform or observe any term, covenant or agreement contained in (A) any of
Section 6.01(c)(i), 6.02(b), 6.03, 6.05 (with respect to the Borrower), 6.10,
6.11, 6.12, 6.15 or Article VII; or (B) any of Section 6.01 (other than
6.01(c) or 6.02 (other than 6.02(b)) and such failure continues for 10 days
after the earlier of (x) actual knowledge thereof by any Responsible Officer or
(y) receipt by the Borrower of a Notice of Default with respect thereto; or

 

89

--------------------------------------------------------------------------------



 

(c)                                  Other Defaults.  Any Loan Party or the
Parent fails to perform or observe any other covenant or agreement (not
specified in Section 8.01(a) or (b) above) contained in any Loan Document on its
part to be performed or observed and such failure continues for 30 days after
the earlier of (x) actual knowledge thereof by any Responsible Officer or
(y) receipt by the Borrower of a Notice of Default with respect thereto; or

 

(d)                                 Representations and Warranties.  Any
representation, warranty, certification or statement of fact made or deemed made
by or on behalf of the Borrower or any other Loan Party herein, in any other
Loan Document, or in any document delivered in connection herewith or therewith
shall be incorrect or misleading in any material respect when made or deemed
made; or

 

(e)                                  Cross-Default.

 

(i)                         Any Loan Party or any Subsidiary thereof (A) fails
to make any payment when due beyond any grace period applicable thereto (whether
by scheduled maturity, required prepayment, acceleration, demand, or otherwise)
in respect of any post-petition Indebtedness or Guarantee (other than
Indebtedness hereunder and Indebtedness under Swap Contracts) having an
aggregate principal amount (including undrawn committed or available amounts and
including amounts owing to all creditors under any combined or syndicated credit
arrangement) of more than $25,000,000 or (B) fails to observe or perform any
other agreement or condition relating to any such post-petition Indebtedness or
Guarantee or contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event occurs, the effect of which default or
other event is to cause, or to permit the holder or holders of such
post-petition Indebtedness or the beneficiary or beneficiaries of such Guarantee
(or a trustee or agent on behalf of such holder or holders or beneficiary or
beneficiaries) to cause, with the giving of notice if required, such
post-petition Indebtedness to be demanded or to become due or to be repurchased,
prepaid, defeased or redeemed (automatically or otherwise), or an offer to
repurchase, prepay, defease or redeem such post-petition Indebtedness to be
made, prior to its stated maturity, or such Guarantee to become payable or cash
collateral in respect thereof to be demanded;

 

(ii)                      [Reserved]; or

 

(iii)                   there occurs under any Swap Contract an Early
Termination Date (as defined in such Swap Contract) resulting from any event of
default under such Swap Contract as to which a Loan Party or any Subsidiary
thereof is the Defaulting Party (as defined in such Swap Contract) and the Swap
Termination Value owed by any Loan Party or any Subsidiary as a result thereof
is greater than $10,000,000;

 

(f)                                   [Reserved].

 

(g)                                  [Reserved].

 

(h)                                 Judgments.  There is entered against any
Loan Party or any Subsidiary thereof (i) one or more final judgments or orders
that are not subject to the Automatic Stay for the payment of money in an
aggregate amount (as to all such judgments and orders) exceeding $10,000,000 (to
the extent not pursuant to an order of the Bankruptcy Court or covered by
independent third-party insurance as to which the insurer is rated at least “A”
by A.M. Best Company, has been notified of the potential claim and does not
dispute coverage), or (ii) any one or more non-monetary final judgments that
have, or would reasonably be expected to have, individually or in the aggregate,
a Material Adverse Effect and, in either case, (A) enforcement proceedings are
commenced by any creditor upon such judgment or order, or (B) there is a

 

90

--------------------------------------------------------------------------------



 

period of 10 consecutive days during which a stay of enforcement of such
judgment, by reason of a pending appeal or the Automatic Stay or otherwise, is
not in effect; or

 

(i)                                     ERISA.  (i) An ERISA Event occurs with
respect to a Pension Plan or Multiemployer Plan which has resulted or could
reasonably be expected to result in liability of the Borrower under Title IV of
ERISA to the Pension Plan, Multiemployer Plan or the PBGC in an aggregate amount
in excess of $15,000,000, or (ii) the Borrower or any ERISA Affiliate fails to
pay when due, after the expiration of any applicable grace period, any
installment payment with respect to its withdrawal liability under Section 4201
of ERISA under a Multiemployer Plan in an aggregate amount in excess of
$15,000,000; or

 

(j)                                    Invalidity of Loan Documents.  Any
provision of any Loan Document, at any time after its execution and delivery and
for any reason other than as expressly permitted hereunder or thereunder or
satisfaction in full of all the Obligations, ceases to be in full force and
effect; or any Loan Party or any other Person contests in any manner the
validity or enforceability of any provision of any Loan Document; or any Loan
Party denies that it has any or further liability or obligation under any
provision of any Loan Document, or purports to revoke, terminate or rescind any
provision of any Loan Document; or

 

(k)                                 Change of Control.  There occurs any Change
of Control; or

 

(l)                                     Liens.  Any Lien granted to the
Administrative Agent for the benefit of the Secured Parties with respect to any
material portion of the Collateral intended to be secured thereby (i) ceases to
be, or is not at any time, valid, perfected and prior to all other Liens (other
than Liens granted in respect of the Carve-Out and the Pre-Petition Priority
Liens or otherwise authorized pursuant to the DIP Orders) or (ii) is terminated,
revoked, or declared void (unless released or terminated pursuant to the terms
of this Agreement); or

 

(m)                             Subordination.  (i)  The subordination
provisions of the documents evidencing or governing any Indebtedness
subordinated to the Obligations (the “Subordination Provisions”) shall, in whole
or in part, terminate, cease to be effective or cease to be legally valid,
binding and enforceable against any holder of the applicable subordinated
Indebtedness; (ii) the Borrower or any other Loan Party shall, directly or
indirectly, disavow or contest in any manner (A) the effectiveness, validity or
enforceability of any of the Subordination Provisions, (B) that the
Subordination Provisions exist for the benefit of the Administrative Agent, the
Lenders and the L/C Issuer or (C) that all payments of principal of or premium
and interest on the applicable subordinated Indebtedness, or realized from the
liquidation of any property of any Loan Party, shall be subject to any of the
Subordination Provisions or (iii) any Loan Party shall, or shall permit any of
its Subsidiaries to amend, modify or change in any manner any term or condition
of any Indebtedness subordinated to the Obligations, except as not prohibited by
the subordination terms thereof; or

 

(n)                                 [Reserved];

 

(o)                                 (i) any Loan Party or any of Subsidiary of a
Loan Party is enjoined, restrained or in any way prevented by an order of any
court or any Governmental Authority from conducting all or any material part of
its business for more than fifteen (15) days; (ii) any Loan Party or any of
Subsidiary of a Loan Party is not able to provide a material portion of its
subscribers with central monitoring services for a period of five (5) Business
Days; or (iii) any material portion of such subscribers are not able, due to an
act of God, to receive central monitoring services for a period of five
(5) Business Days, in each case of clauses (ii) and (iii), to the extent such
inability could reasonably be expected to have a Material Adverse Effect; or

 

91

--------------------------------------------------------------------------------



 

(p)                                 an order shall be entered in any of the
Cases appointing, or any Loan Party shall file an application for an order with
respect to any of the Cases seeking the appointment of, in either case without
the prior written consent of the Administrative Agent (at the direction of the
Structuring Advisor) and the Required Lenders, (i) a trustee under Section 1104
of the Bankruptcy Code or (ii) an examiner or any other Person with enlarged
powers relating to the operation of the business (i.e., powers beyond those set
forth in Sections 1104(d) and 1106(a)(3) and (4) of the Bankruptcy Code) under
Section 1106(b) of the Bankruptcy Code; or

 

(q)                                 the filing of a motion by any of the Loan
Parties seeking dismissal of any of the Cases, the dismissal of any of the
Cases, the filing of a motion by any of the Loan Parties seeking to convert any
of the Cases to a case under Chapter 7 of the Bankruptcy Code or the conversion
of any of the Cases to a case under Chapter 7 of the Bankruptcy Code; or

 

(r)                                    [Reserved]

 

(s)                                   an order shall be entered that is not
stayed pending appeal granting relief from the Automatic Stay to any creditor of
a Loan Party (other than the Administrative Agent and the Lenders) with respect
to any claim against any property that, when taken together with all other
orders entered on the docket of the Bankruptcy Court that are not stayed pending
appeal granting relief from the Automatic Stay with respect to the Loan Parties’
Collateral having a value in excess of $1,000,000 individually or in the
aggregate; or

 

(t)                                    any Loan Party’s board of directors shall
authorize the liquidation of such Loan Party’s business pursuant to one or more
sales pursuant to Section 363 of the Bankruptcy Code or otherwise, or shall file
any motion under Section 363 of the Bankruptcy Code seeking approval to
liquidate all or substantially all of the assets of the Loan Parties, other than
as consented to by the Required Lenders;

 

(u)                                 failure of the Final DIP Order to be entered
in the Cases within forty-five (45) days after the Petition Date;

 

(v)                                 an order shall be entered terminating or
reducing the Loan Parties’ exclusivity period for proposing a Plan of
Reorganization (to the extent such motion is not made by Administrative Agent,
the Structuring Advisor or any Lender); or

 

(w)                               (i) the amendment, modification, reversal,
revocation, issuance of a stay or order to vacate or supplementing of the
Interim Order, the Final DIP Order, or any other order of the Bankruptcy Court,
in any way adversely affecting or relating to the Facility or the claims of the
Administrative Agent, the Structuring Advisor and the Lenders, in a manner not
satisfactory to the Administrative Agent, the Structuring Advisor and Lenders,
(ii) the material amendment, modification or supplementing of the Plan
Documentation in any manner not reasonably acceptable to the Structuring Advisor
and the Lenders to the extent any such material amendment, modification or
supplement adversely affects the Facility or the claims of the Administrative
Agent, the Structuring Advisor or the Lenders, (iii) the waiver of any condition
precedent to confirmation of the Plan of Reorganization or effective date of the
Plan of Reorganization in any manner not reasonably acceptable to the
Structuring Advisor or any Lender to the extent that any such waiver adversely
affects the Facility or the claims of the Administrative Agent, the Structuring
Advisor or the Lenders or (iv) an order shall be entered with respect to the
Case or Cases, without the prior written consent of the Administrative Agent,
the Structuring Advisor and the Required Lenders (A) to permit any
administrative expense or any claim (now existing or hereafter arising, of any
kind or nature whatsoever) to have administrative priority equal or superior to
the priority of the Administrative Agent and Lenders in respect of the
Obligations other than the Carve-Out or as otherwise authorized pursuant to the
DIP Orders,

 

92

--------------------------------------------------------------------------------



 

(B) terminating or denying the use of cash collateral, or authorizing the use of
cash collateral, or (C) granting or permitting the grant of a lien that is equal
in priority with or senior to the liens securing the Obligations other than the
Carve-Out and the Pre-Petition Priority Liens or as otherwise authorized
pursuant to the DIP Orders; or

 

(x)                                 failure of the Loan Parties to comply with
any of the Milestones; provided that the Administrative Agent (at the direction
of the Structuring Advisor) and Required Lenders may agree to an extension of
any of the Milestone dates in their sole and absolute discretion; or

 

(y)                                 the solicitation, filing and/or seeking or
entry of an order by the Bankruptcy Court confirming a Plan of Reorganization or
liquidation in any of the Cases which does not (i) either (A) contain a
provision for termination of the Aggregate Commitments and indefeasible payment
in full in cash of all Obligations hereunder and under the other Loan Documents
on or before the effective date of such plan or plans upon entry thereof or
(B) provide for the for termination of the Aggregate Commitments and conversion
of the Obligations hereunder and under the other Loan Documents into the New
Exit Facility (as defined in the DIP Motion) on or before the effective date of
such plan or plans upon entry thereof and (ii) other than with respect to the
New Exit Facility (as defined in the DIP Motion), provide for the continuation
of the Liens and security interests granted to the Administrative Agent for the
benefit of the Secured Parties with the same priorities under the DIP Orders
until such plan effective date; or

 

(z)                                  a failure to comply by any Loan Party or
Subsidiary thereof of any of the provisions of either of the DIP Orders; or

 

(aa)                          any Loan Party rejects an unexpired lease or other
contract that is projected to give rise to a prepetition damages claim or an
administrative expense claim of at least $1,000,000, other than with the prior
written consent of the Structuring Advisor and the Required Lenders; or

 

(bb)                          any Loan Party commences, or supports any person,
in any litigation challenging or seeking to challenge the DIP Liens against the
Administrative Agent, or the Lenders, except as may be permitted under the DIP
Orders; or

 

(cc)                            any Plan Documentation is executed, filed or
delivered which is not (i) in form and substance reasonably acceptable to the
Required Lenders in respect of the treatment of the claims of the Administrative
Agent, the Structuring Advisor and the Lenders or (ii) otherwise in form and
content reasonably acceptable to the Structuring Advisor and the Required
Lenders; or

 

(dd)                          if the Confirmation Order is entered in form and
substance which is not (i) reasonably acceptable to the Required Lenders in
respect of the treatment of the claims of the Administrative Agent and the
Lenders or (ii) otherwise reasonably acceptable to the Structuring Advisor; or

 

(ee)                            unless consented to by the Required Lenders, any
Loan Party shall make any payment or grant any form of adequate protection with
respect to Indebtedness existing prior to the Petition Date (other than, in each
case, as permitted under this Agreement, the DIP Orders or the Plan of
Reorganization or relief sought in any “first day” motions filed on the Petition
Date).

 

8.02                        Consequences of Event of Default.

 

(a)                                 Remedies.  If an Event of Default exists,
the Administrative Agent may, or shall at the request of the Required Lenders,
at any time or times and in any order, without notice to or demand

 

93

--------------------------------------------------------------------------------



 

on any Loan Party (except for such notice or consent that is expressly provided
for hereunder, under the Interim DIP Order or the Final DIP Order, or required
by applicable Law): (i) restrict the amount of or refuse to permit any Lender to
make any Loan, (ii) terminate all or any portion (ratably as among the Lenders)
of the Aggregate Commitments, and thereupon such Aggregate Commitments shall
terminate immediately, (iii) declare the Obligations then outstanding to be due
and payable in whole (or in part, in which case any principal not so declared to
be immediately due and payable may thereafter be declared to be due and
payable), and thereupon the principal of the Loans so declared to be immediately
due and payable, together with accrued interest thereon and all fees and other
Obligations of the Loan Parties accrued hereunder and under the other Loan
Documents, shall become due and payable immediately, without presentment,
demand, protest, notice of intent to accelerate, notice of acceleration or other
notice of any kind, all of which are hereby waived by the Loan Parties,
(iv) exercise the right (after providing five (5) days’ prior notice to the Loan
Parties, the United States Trustee, the Committee and any other official
committee (but this shall not serve as a consent to the use of the Loans
hereunder to pay professional fees incurred by any other such official
committee)) to realize on all Collateral without the necessity of obtaining any
further relief or order from the Bankruptcy Court, subject to the right of the
Loan Parties to seek continuation of the automatic stay during such five (5) day
period (such period referred to in this Section 8.2 as the “Remedies Notice
Period”) solely on the basis that no Event of Default has occurred; and
(v) pursue its other rights and remedies under the Loan Documents, the DIP
Orders and/or applicable law.  Except as otherwise provided in the DIP Orders,
the foregoing remedies may be exercised without demand and without further
application to or order of the Bankruptcy Court. In any hearing regarding any
exercise of remedies under this Section 8.02 (which hearing must take place
within the Remedies Notice Period), the only issue that may be raised by any
party in opposition thereto shall be whether, in fact, an Event of Default has
occurred and is continuing, and the Loan Parties, any committee and all other
parties in interest shall not be entitled to seek relief, including, without
limitation, under Section 105 of the Bankruptcy Code, to the extent such relief
would in any way impair or restrict the rights and remedies of the 
Administrative Agent or the Lenders set forth in the DIP Order, this Agreement
or the Loan Documents, as applicable. If no such order is entered during the
Remedies Notice Period, all use of the Collateral shall cease and the
Administrative Agent and the Lenders shall be entitled to enforce the remedies
hereunder.

 

(b)                                 Sales; UCC.

 

(i)                         Sales.  Each Loan Party recognizes that the
Administrative Agent may be unable to effect a public sale of any or all of the
Collateral that constitutes securities to be sold by reason of certain
prohibitions contained in the laws of any jurisdiction outside the United States
or in applicable federal or state securities laws but may be compelled to resort
to one or more private sales thereof to a restricted group of Lenders who will
be obliged to agree, among other things, to acquire such Collateral to be sold
for their own account for investment and not with a view to the distribution or
resale thereof. Each Loan Party acknowledges and agrees that any such private
sale may result in prices and other terms less favorable to the seller than if
such sale were a public sale and, notwithstanding such circumstances, agrees
that any such private sale shall, to the extent permitted by law, be deemed to
have been made in a commercially reasonable manner. Unless required by
applicable Law, the Administrative Agent shall not be under any obligation to
delay a sale of any of such Collateral to be sold for the period of time
necessary to permit the issuer of such securities to register such securities
under the laws of any jurisdiction outside the United States or under any
applicable federal or state securities laws, even if such issuer would agree to
do so. Each Loan Party further agrees to do or cause to be done, to the extent
that such Loan Party may do so under the Law, all such other acts and things as
may be necessary to make such sales or resales of any portion or all of such
Collateral or other property to be sold valid and binding and in compliance with
any and all Laws at the Loan Parties’ expense.  Each Loan Party further agrees
that a breach of any of the covenants contained in this Section 8.02 will cause
irreparable injury to the

 

94

--------------------------------------------------------------------------------



 

Administrative Agent and the Lenders for which there is no adequate remedy at
law and, as a consequence, agrees that each covenant contained in this
Section 8.02 shall be specifically enforceable against such Loan Party, and each
Loan Party hereby waives and agrees, to the fullest extent permitted by law, not
to assert as a defense against an action for specific performance of such
covenants that (i) such Loan Party’s failure to perform such covenants will not
cause irreparable injury to the Administrative Agent and the Lenders or (ii) the
Administrative Agent or the Lenders have an adequate remedy at law in respect of
such breach. Each Loan Party further acknowledges the impossibility of
ascertaining the amount of damages which would be suffered by the Administrative
Agent and the Lenders by reason of a breach of any of the covenants contained in
this Section 8.02 and consequently, agrees that, if such Loan Party shall breach
any of such covenants and the Administrative Agent or the Lenders shall sue for
damages for such breach, such Loan Party shall pay to the Administrative Agent,
for the benefit of the Administrative Agent and the Lenders, as liquidated
damages and not as a penalty, an aggregate amount equal to the value of the
Collateral or other property to be sold on the date the Administrative Agent
(acting at the direction of the Required Lenders) shall demand compliance with
this Section 8.02(b).

 

(ii)                      UCC.                  If an Event of Default has
occurred and is continuing, the Administrative Agent shall have for the benefit
of the Lenders, in addition to all other rights of the Administrative Agent and
the Lenders, the rights and remedies of a secured party under the UCC, and
without limiting the generality of the foregoing, the Administrative Agent
(acting at the direction of the Required Lenders) shall be empowered and
entitled to, subject to the terms of the DIP Orders: (i) take possession of,
foreclose on and/or request a receiver of the Collateral and keep it on any Loan
Party’s premises at any time, at no cost to the Administrative Agent or any
Lender, or remove any part of it to such other place or places as the
Administrative Agent (at the direction of the Required Lenders) may determine,
or the Loan Parties shall, upon the Administrative Agent’s or Required Lender’s
demand, at the Loan Parties’ cost, assemble the Collateral and make it available
to the Administrative Agent at a place convenient to the Administrative Agent;
(ii) sell and deliver any Collateral at public or private sales, for cash, upon
credit, or otherwise, at such prices and upon such terms as the Administrative
Agent and the Required Lenders deem advisable, in their sole discretion, and may
postpone or adjourn any sale of the Collateral by an announcement at the time
and place of sale or of such postponed or adjourned sale; (iii) hold, lease,
develop, manage, operate, control and otherwise use the Collateral upon such
terms and conditions as may be reasonable under the circumstances (making such
repairs, alterations, additions and improvements and taking other actions, from
time to time, as may be reasonably necessary or desirable), exercise all such
rights and powers of each Loan Party with respect to the Collateral, whether in
the name of such Loan Party or otherwise, including without limitation the right
to make, cancel, enforce or modify leases, obtain and evict tenants, and demand,
sue for, collect and receive all rents, in each case, in accordance with the
standards applicable to the Administrative Agent under the Loan Documents,
(iv) employ consultants to inspect the Collateral and to assure compliance by
each Loan Party of the terms and conditions of the Loan Documents and (v) take
any other actions, as may be necessary or desirable, in connection with the
Collateral (including preparing for the disposition thereof), and all actual,
out-of-pocket fees and expenses incurred in connection therewith shall be borne
by the Loan Parties.  Upon demand from the Administrative Agent (at the
direction of the Required Lenders), the applicable Loan Party shall direct the
grantor or licensor of, or the contracting party to, any property agreement with
respect to any property to recognize and accept the Administrative Agent, for
the benefit of and on behalf of the Lenders, as the party to such agreement for
any and all purposes as fully as it would recognize and accept such Loan Party
and the performance of such Loan Party thereunder and, in such event, without
further notice or demand and at such Loan Party’s sole cost and expense, the
Administrative Agent, for the benefit of and on behalf of the Lenders (at the
direction of the Required Lenders), may exercise all

 

95

--------------------------------------------------------------------------------



 

rights of such Loan Party arising under such agreements.  Without in any way
requiring notice to be given in the following manner, each Loan Party agrees
that any notice by the Administrative Agent of sale, disposition, or other
intended action hereunder or in connection herewith, whether required by the UCC
or otherwise, shall constitute reasonable notice to such Loan Party if such
notice is mailed by registered or certified mail, return receipt requested,
postage prepaid, or is delivered personally against receipt, at least ten
(10) Business Days prior to such action to the Loan Parties’ address in
accordance with Section 10.02 of this Agreement.  If any Collateral is sold on
terms other than payment in full at the time of sale, no credit shall be given
against the Obligations until the Administrative Agent or the Lenders receive
payment, and if the buyer defaults in payment, the Administrative Agent (acting
at the direction of the Required Lenders) may resell the Collateral. In the
event the Administrative Agent (acting at the direction of the Required Lenders)
seeks to take possession of all or any portion of the Collateral by judicial
process, each Loan Party irrevocably waives: (A) the posting of any bond,
surety, or security with respect thereto which might otherwise be required;
(B) any demand for possession prior to the commencement of any suit or action to
recover the Collateral; and (C) any requirement that the Administrative Agent
retain possession and not dispose of any Collateral until after trial or final
judgment. Each Loan Party agrees that the Administrative Agent has no obligation
to preserve rights to the Collateral or marshal any Collateral for the benefit
of any Person. The proceeds of sale shall be applied as set forth in the DIP
Orders. The Administrative Agent will return any excess to the applicable Loan
Party or as directed by a court of competent jurisdiction and the Loan Parties
shall remain liable for any deficiency.

 

(c)                                  Relief.  An Event of Default shall occur as
set forth in this Agreement even if an act or circumstance which gives rise,
directly or indirectly, to such Event of Default has been authorized by the
Bankruptcy Court or another court or tribunal with jurisdiction over the Cases.
Neither the Administrative Agent nor any Lender shall have any obligation
whatsoever to object to any relief requested by any Loan Party from the
Bankruptcy Court or another court or tribunal with jurisdiction over the Cases
if and because such relief would or may constitute, or would or may lead to, an
Event of Default, or the Administrative Agent’s or any Lender’s failure to
object to such relief shall not limit the Events of Default under this
Agreement, constitute a waiver or release of rights and remedies under this
Agreement, estop or preclude the Administrative Agent or any Lender from fully
enforcing the same, or have any res judicata effect on whether an Event of
Default has occurred under this Agreement. Each Loan Party shall be fully
responsible for determining whether any relief it seeks from the Bankruptcy
Court or another court or tribunal with jurisdiction over the Cases would or may
constitute, or would or may lead to, an Event of Default under this Agreement,
and authorization for such relief shall not limit in any manner whatsoever such
Loan Party’s obligation to fully comply with all of the terms and conditions of
this Agreement.

 

(d)                                 Rights and Remedies.  The rights, remedies,
powers, privileges, and discretions of the Administrative Agent and the Lenders
hereunder (herein, the “Secured Parties’ Rights and Remedies”) shall be
cumulative and not exclusive of any rights or remedies which they would
otherwise have. No delay or omission by the Administrative Agent or any Lender
in exercising or enforcing any of the Secured Parties’ Rights and Remedies shall
operate as, or constitute, a waiver thereof. No waiver by the Administrative
Agent or the Lenders of any Default or Event of Default or of any default under
any other agreement shall operate as a waiver of any other default hereunder or
under any other agreement. No single or partial exercise of any of the Secured
Parties’ rights or remedies, and no express or implied agreement or transaction
of whatever nature entered into between the Administrative Agent and any person,
at any time, shall preclude the other or further exercise of the Secured
Parties’ Rights and Remedies. No waiver by the Administrative Agent or the
Lenders of any of the Secured Parties’ Rights and Remedies on any one occasion
shall be deemed a waiver on any subsequent occasion, nor shall it be deemed a
continuing waiver. All of the Secured Parties’ Rights and Remedies and all of
the Administrative Agent’s and Lenders’ rights,

 

96

--------------------------------------------------------------------------------



 

remedies, powers, privileges, and discretions under any other agreement or
transaction are cumulative, and not alternative or exclusive, and may be
exercised by the Administrative Agent and the Lenders, as applicable, at such
time or times and in such order of preference as the Administrative Agent and
the Lenders in their sole discretion may determine. The Secured Parties’ Rights
and Remedies may be exercised without resort or regard to any other source of
satisfaction of the Obligations.

 

8.03                        Application of Funds.  After the exercise of
remedies provided for in Section 8.02 (or after the Loans have automatically
become immediately due and payable and the L/C Obligations have automatically
been required to be Cash Collateralized), any amounts received on account of the
Obligations shall, subject to the provisions of Section 2.13, be applied by the
Administrative Agent as set follows:

 

(i)                         FIRST, to payment of all amounts owing to and all
costs and expenses incurred by the Administrative Agent, pursuant to the terms
of the Loan Documents or in connection with any enforcement of rights or
exercise of remedies pursuant thereto, including all court costs and the fees
and expenses of agents and legal counsel and, in each case, including all costs
and expenses incurred in enforcing its rights to obtain such payment;

 

(ii)                      SECOND, to payment of that portion of the Obligations
constituting fees and indemnities (other than principal, interest, and Letter of
Credit Fees) payable to the holders of such Obligations (including fees, charges
and disbursements of counsel to the respective holders of such Obligations);

 

(iii)                   THIRD, to payment of that portion of the Obligations
constituting accrued and unpaid interest and Letter of Credit Fees;

 

(iv)                  FOURTH, to payment of that portion of the Obligations
constituting unpaid principal of Loans, and Letter of Credit Borrowings;

 

(v)                     FIFTH, to Cash Collateralize that portion of the
Obligations comprised of the aggregate undrawn amount of Letters of Credit to
the extent not otherwise Cash Collateralized pursuant to the terms hereof;

 

(vi)                  SIXTH, to all other amounts of Obligations payable to the
holders of such Obligations; and

 

(vii)               SEVENTH, after payment in full in cash of all the
Obligations, to the Borrower and the other Loan Parties or their successors or
assigns, as their interests may appear, or as a court of competent jurisdiction
may direct.

 

ARTICLE IX
ADMINISTRATIVE AGENT

 

9.01                        Appointment and Authority.

 

(a)                                 Each of the Lenders and the L/C Issuer
hereby irrevocably appoints Encina Private Credit SPV, LLC to act on its behalf
as the Administrative Agent hereunder and under the other Loan Documents and
authorizes the Administrative Agent to take such actions on its behalf and to
exercise such powers as are delegated to the Administrative Agent by the terms
hereof or thereof, together with such actions and powers as are reasonably
incidental thereto.  The provisions of this Article are solely for the benefit
of the Administrative Agent, the Lenders and the L/C Issuer, and the Borrower
shall not have rights as a third party beneficiary of any of such provisions. 
It is understood and agreed that the use of the term

 

97

--------------------------------------------------------------------------------



 

“agent” herein or in any other Loan Documents (or any other similar term) with
reference to the Administrative Agent is not intended to connote any fiduciary
or other implied (or express) obligations arising under agency doctrine of any
applicable Law. Instead such term is used as a matter of market custom, and is
intended to create or reflect only an administrative relationship between
contracting parties.

 

(b)                                 The Administrative Agent shall also act as
the “collateral agent” under the Loan Documents, and each of the Lenders and the
L/C Issuer hereby irrevocably appoints and authorizes the Administrative Agent
to act as the agent of such Lender and the L/C Issuer for purposes of acquiring,
holding and enforcing any and all Liens on Collateral granted by any of the Loan
Parties to secure any of the Obligations, together with such powers and
discretion as are reasonably incidental thereto.  In this connection, the
Administrative Agent, as “collateral agent” and any co-agents, sub-agents and
attorneys-in-fact appointed by the Administrative Agent pursuant to Section 9.05
for purposes of holding or enforcing any Lien on the Collateral (or any portion
thereof) granted pursuant to Article XII hereof, or for exercising any rights
and remedies thereunder at the direction of the Administrative Agent, shall be
entitled to the benefits of all provisions of this Article IX and Article X
(including Section 10.04(c), as though such co-agents, sub-agents and
attorneys-in-fact were the “collateral agent” under the Loan Documents) as if
set forth in full herein with respect thereto.

 

9.02                        Rights as a Lender.  The Person serving as the
Administrative Agent hereunder shall have the same rights and powers in its
capacity as a Lender as any other Lender and may exercise the same as though it
were not the Administrative Agent and the term “Lender” or “Lenders” shall,
unless otherwise expressly indicated or unless the context otherwise requires,
include the Person serving as the Administrative Agent hereunder in its
individual capacity as a Lender.  Such Person and its Affiliates may accept
deposits from, lend money to, own securities of, act as the financial advisor or
in any other advisory capacity for and generally engage in any kind of business
with the Borrower or any Subsidiary or other Affiliate thereof as if such Person
were not the Administrative Agent hereunder and without any duty to account
therefor to the Lenders.

 

9.03                        Exculpatory Provisions.  The Administrative Agent
shall not have any duties or obligations except those expressly set forth herein
and in the other Loan Documents, and its duties hereunder shall be
administrative in nature.  Without limiting the generality of the foregoing, the
Administrative Agent:

 

(a)                                 shall not be subject to any fiduciary or
other implied duties, regardless of whether a Default has occurred and is
continuing;

 

(b)                                 shall not have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated hereby or by the other Loan Documents
that the Administrative Agent is required to exercise as directed in writing by
the Required Lenders (or such other number or percentage of the Lenders as shall
be expressly provided for herein or in the other Loan Documents), provided that
the Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable law, including
for the avoidance of doubt any action that may be in violation of the automatic
stay under any Debtor Relief Law or that may effect a forfeiture, modification
or termination of property of a Defaulting Lender in violation of any Debtor
Relief Law; and

 

(c)                                  shall not, except as expressly set forth
herein and in the other Loan Documents, have any duty to disclose, and shall not
be liable for the failure to disclose, any information relating to the Borrower
or any of its Affiliates that is communicated to or obtained by the Person
serving as the Administrative Agent or any of its Affiliates in any capacity.

 

98

--------------------------------------------------------------------------------



 

(d)                                 The Administrative Agent shall not be liable
for any action taken or not taken by it (i) with the consent or at the request
of the Required Lenders (or such other number or percentage of the Lenders as
shall be necessary, or as the Administrative Agent shall believe in good faith
shall be necessary, under the circumstances as provided in Sections 10.01 and
8.02) or (ii) in the absence of its own gross negligence or willful misconduct
as determined by a court of competent jurisdiction by final and nonappealable
judgment.  The Administrative Agent shall be deemed not to have knowledge of any
Default unless and until notice describing such Default is given in writing to
the Administrative Agent by the Borrower, a Lender or the L/C Issuer.

 

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

 

9.04                        Reliance by Administrative Agent.  The
Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person.  The Administrative Agent also may rely upon any statement made
to it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon.  In determining
compliance with any condition hereunder to the making of a Loan, or the
issuance, extension, renewal or increase of a Letter of Credit, that by its
terms must be fulfilled to the satisfaction of a Lender or the L/C Issuer, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or the L/C Issuer unless the Administrative Agent shall have received
notice to the contrary from such Lender or the L/C Issuer prior to the making of
such Loan or the issuance of such Letter of Credit.  The Administrative Agent 
may consult with legal counsel (who may be counsel for the Borrower),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.

 

9.05                        Delegation of Duties.  The Administrative Agent may
perform any and all of its duties and exercise its rights and powers hereunder
or under any other Loan Document by or through any one or more sub-agents
appointed by the Administrative Agent. The Administrative Agent   and any such
sub-agent may perform any and all of its duties and exercise its rights and
powers by or through their respective Related Parties.  The exculpatory
provisions of this Article shall apply to any such sub-agent and to the Related
Parties of the Administrative Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Administrative Agent. 
The Administrative Agent shall not be responsible for the negligence or
misconduct of any sub-agents except to the extent that a court of competent
jurisdiction determines in a final and non-appealable judgment that the
Administrative Agent acted with gross negligence or willful misconduct in the
selection of such sub-agents.

 

9.06                        Resignation of Administrative Agent.

 

(a)                                 The Administrative Agent may at any time
give notice of its resignation to the Lenders, the L/C Issuer and the Borrower. 
Upon receipt of any such notice of resignation, the Required

 

99

--------------------------------------------------------------------------------



 

Lenders shall have the right, with the consent of the Borrower, to appoint a
successor, which shall be a bank with an office in the United States, or an
Affiliate of any such bank with an office in the United States.  If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Administrative Agent
gives notice of its resignation (or such earlier day as shall be agreed by the
Required Lenders) (the “Resignation Effective Date”), then the retiring
Administrative Agent may (but shall not be obligated to) on behalf of the
Lenders and the L/C Issuer, appoint a successor Administrative Agent meeting the
qualifications set forth above with the consent of the Borrower.  Whether or not
a successor has been appointed, such resignation shall become effective in
accordance with such notice on the Resignation Effective Date.

 

(b)                                 If the Person serving as Administrative
Agent is a Defaulting Lender pursuant to clause (d) of the definition thereof,
the Required Lenders may, to the extent permitted by applicable law, by notice
in writing to the Borrower and such Person remove such Person as Administrative
Agent and, with the consent of the Borrower, appoint a successor. If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days (or such earlier day as shall be agreed
by the Required Lenders) (the “Removal Effective Date”), then such removal shall
nonetheless become effective in accordance with such notice on the Removal
Effective Date.

 

(c)                                  With effect from the Resignation Effective
Date or the Removal Effective Date (as applicable) (1) the retiring or removed
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents (except that in the case of any
collateral security held by the Administrative Agent  on behalf of the Lenders
or the L/C Issuer under any of the Loan Documents, the retiring or removed
Administrative Agent shall continue to hold such collateral security until such
time as a successor Administrative Agent is appointed) and (2) except for any
indemnity payments or other amounts then owed to the retiring or removed
Administrative Agent, all payments, communications and determinations provided
to be made by, to or through the Administrative Agent shall instead be made by
or to each Lender and the L/C Issuer directly, until such time, if any, as the
Required Lenders appoint a successor Administrative Agent as provided for
above.  Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring (or removed)
Administrative Agent (other than as provided in Section 3.01(g) and other than
any rights to indemnity payments or other amounts owed to the retiring or
removed Administrative Agent as of the Resignation Effective Date or the Removal
Effective Date, as applicable), and the retiring or removed Administrative Agent
shall be discharged from all of its duties and obligations hereunder or under
the other Loan Documents  (if not already discharged therefrom as provided above
in this Section).  The fees payable by the Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrower and such successor.  After the
retiring or removed Administrative Agent’s resignation or removal hereunder and
under the other Loan Documents, the provisions of this Article and Section 10.04
shall continue in effect for the benefit of such retiring or removed
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while the
retiring or removed Administrative Agent was acting as Administrative Agent.

 

(d)                                 Any resignation by Encina Private Credit
SPV, LLC as Administrative Agent pursuant to this Section shall also constitute
its resignation as L/C Issuer.  If Encina Private Credit SPV, LLC resigns as an
L/C Issuer, it shall retain all the rights, powers, privileges and duties of the
L/C Issuer hereunder with respect to all Letters of Credit outstanding as of the
effective date of its resignation as L/C Issuer and all L/C Obligations with
respect thereto, including the right to require the Lenders to make Base Rate
Loans or fund risk participations in Unreimbursed Amounts pursuant to
Section 2.03(c).  Upon the appointment by the Borrower of a successor L/C Issuer
hereunder (which successor shall in all cases be a Lender other than a
Defaulting Lender), (a) such successor shall succeed to and become vested with
all of

 

100

--------------------------------------------------------------------------------



 

the rights, powers, privileges and duties of the retiring L/C Issuer, (b) the
retiring L/C Issuer shall be discharged from all of its respective duties and
obligations hereunder or under the other Loan Documents, and (c) the successor
L/C Issuer shall issue letters of credit in substitution for the Letters of
Credit, if any, outstanding at the time of such succession or make other
arrangements satisfactory to Encina Private Credit SPV, LLC to effectively
assume the obligations of Encina Private Credit SPV, LLC  with respect to such
Letters of Credit.

 

9.07                        Non-Reliance on Administrative Agent and Other
Lenders.  Each Lender and the L/C Issuer acknowledges that it has, independently
and without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Lender and the L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

 

9.08                        [Reserved].

 

9.09                        Administrative Agent May File Proofs of Claim.  In
case of the pendency of any proceeding under any Debtor Relief Law or any other
judicial proceeding relative to any Loan Party, the Administrative Agent  
(irrespective of whether the principal of any Loan or L/C Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise.

 

(a)                                 to file and prove a claim for the whole
amount of the principal and interest owing and unpaid in respect of the Loans,
L/C Obligations and all other Obligations that are owing and unpaid and to file
such other documents as may be necessary or advisable in order to have the
claims of the Lenders, the L/C Issuer and the Administrative Agent  (including
any claim for the reasonable compensation, expenses, disbursements and advances
of the Lenders, the L/C Issuer and the Administrative Agent and their respective
agents and counsel and all other amounts due the Lenders, the L/C Issuer and the
Administrative Agent  under Sections 2.03(h) and (i), 2.08 and 10.04) are
allowed in such judicial proceeding; and

 

(b)                                 to collect and receive any monies or other
property payable or deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, in the event that the Administrative Agent  shall consent to the making of
such payments directly to the Lenders and the L/C Issuer, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.09
and 10.04.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or the L/C Issuer to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or the L/C Issuer in any such proceeding.

 

101

--------------------------------------------------------------------------------



 

9.10                        Collateral and Guaranty Matters.  Each of the
Lenders and the L/C Issuer irrevocably authorize the Administrative Agent, at
its option and in its discretion,

 

(a)                                 to release any Lien on any property granted
to or held by the Administrative Agent under any Loan Document (i) upon
termination of the Aggregate Commitments and payment in full of all Obligations
(other than contingent indemnification obligations) and the expiration or
termination of all Letters of Credit (other than Letters of Credit as to which
other arrangements satisfactory to the Administrative Agent  and the L/C Issuer
shall have been made), (ii) that is sold or otherwise disposed of or to be sold
or otherwise disposed of as part of or in connection with any sale or other
disposition permitted hereunder or under any other Loan Document, or
(iii) subject to Section 10.01, if approved, authorized or ratified in writing
by the Required Lenders;

 

(b)                                 to release any Guarantor from its
obligations under the Guarantee Agreement if such Person ceases to be a
Subsidiary as a result of a transaction permitted hereunder; and

 

(c)                                  to subordinate any Lien on any property
granted to or held by the Administrative Agent under any Loan Document to the
holder of any Lien on such property that is permitted by Section 7.01(i).

 

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guarantee Agreement pursuant to
this Section 9.10.  In each case as specified in this Section 9.10, the
Administrative Agent will (and each Lender hereby irrevocably authorizes the
Administrative Agent  to), at the Borrower’s expense, execute and deliver to the
applicable Loan Party such documents as such Loan Party may reasonably request
to evidence the release of such item of Collateral from the assignment and
security interest granted pursuant to Article XII hereof or to subordinate its
interest in such item, or to release such Guarantor from its obligations under
the Guarantee Agreement, in each case in accordance with the terms of the Loan
Documents and this Section 9.10.

 

The Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by any Loan Party in connection therewith, nor shall the Administrative
Agent be responsible or liable to the Lenders for any failure to monitor or
maintain any portion of the Collateral.

 

Each Lender hereby authorizes the Administrative Agent  to enter into
subordination agreements with providers of subordinated Indebtedness to the
Borrower and its Subsidiaries permitted hereby, as attorney-in-fact on behalf of
such Lender and agrees that  by the acceptance of the benefits of any such
subordination agreements, each Lender (including any Lender which becomes such
by assignment pursuant to Section 10.06 after the Closing Date) shall be bound
by the terms and provisions of any such subordination agreements and shall
comply (and cause any Affiliate thereof which is the holder of any “Senior
Indebtedness” (as defined therein) to comply) with such terms and provisions. 
The foregoing agreement shall inure to the benefit of all “Senior Creditors”
under any such subordination agreement.

 

ARTICLE X
MISCELLANEOUS

 

10.01                 Amendments, Etc.  No amendment or waiver of any provision
of this Agreement or any other Loan Document, and no consent to any departure by
the Borrower or any other Loan Party therefrom,

 

102

--------------------------------------------------------------------------------



 

shall be effective unless in writing signed by the Required Lenders and the Loan
Parties, and acknowledged by the Administrative Agent  (which acknowledgment
will not be unreasonably withheld, conditioned or delayed), and each such waiver
or consent shall be effective only in the specific instance and for the specific
purpose for which given; provided, however that no such amendment, waiver or
consent shall:

 

(a)                                 waive any condition set forth in
Section 4.01 or, in the case of the initial Credit Extension, Section 4.02,
without the written consent of each Lender;

 

(b)                                 [reserved];

 

(c)                                  extend or increase the Commitment of any
Lender (or reinstate any Commitment terminated pursuant to Section 8.02) without
the written consent of such Lender directly and adversely affected thereby;

 

(d)                                 postpone any date fixed by this Agreement or
any other Loan Document for any payment (except that, for the avoidance of
doubt, mandatory prepayments pursuant to Section 2.04 may be postponed,
extended, delayed, reduced, waived or modified with the consent of the Required
Lenders) of principal, interest, fees or other amounts due to the Lenders (or
any of them) hereunder or under such other Loan Document without the written
consent of each Lender entitled to such payment;

 

(e)                                  reduce the principal of, or the rate of
interest specified herein on, any Loan or L/C Borrowing, or (subject to clause
(iii) of the second proviso to this Section 10.01) any fees or other amounts
payable hereunder or under any other Loan Document without the written consent
of each Lender entitled to such amount; provided, however, that only the consent
of the Required Lenders shall be necessary (i) to amend the definition of
“Default Rate” or to waive any obligation of the Borrower to pay interest or
Letter of Credit Fees at the Default Rate or (ii) to amend any financial
covenant or the variance covenant hereunder (or any defined term used therein)
even if the effect of such amendment would be to reduce the rate of interest on
any Loan or L/C Borrowing or to reduce any fee payable hereunder;

 

(f)                                   change (i) Section 8.03 in a manner that
would alter the pro rata sharing of payments required thereby without the
written consent of each Lender or (ii) the order of application of any reduction
in the Aggregate Commitments or any prepayment of Loans from the application
thereof set forth in the applicable provisions of Section 2.04(b) or 2.05(c), in
any manner that materially and adversely affects a Lender without the written
consent of such affected Lender;

 

(g)                                  change any provision of this Section 10.01
or the definition of “Required Lenders” or any other provision hereof specifying
the number or percentage of Lenders required to amend, waive or otherwise modify
any rights hereunder or make any determination or grant any consent hereunder
(other than the definitions specified in clause (ii) of this Section 10.01(g)),
without the written consent of each Lender;

 

(h)                                 release all or substantially all of the
Collateral in any transaction or series of related transactions, without the
written consent of each Lender;

 

(i)                                     release all or substantially all of the
value of the guaranty hereunder, without the written consent of each Lender,
except to the extent the release of any Subsidiary from the guaranty hereunder
is permitted pursuant to Section 9.10 (in which case such release may be made by
the Administrative Agent acting alone);

 

103

--------------------------------------------------------------------------------



 

(j)                                    impose any greater restriction on the
ability of any Lender to assign any of its rights or obligations hereunder or
adversely affect the rights of any Lender in respect of the Collateral hereunder
in a manner different than such amendment affects any other Lender without the
written consent of affected Lender;

 

and provided, further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by (x) the L/C Issuer in addition to the Lenders required
above, affect the rights or duties of the L/C Issuer under this Agreement or any
Issuer Document relating to any Letter of Credit issued or to be issued by it,
or (y) the Swingline Lender, affect the rights or duties of the Swingline Lender
under this Agreement relating to any Swingline Loan made or to be made by it,
(ii) no amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent  in addition to the Lenders required above, affect the
rights or duties of the Administrative Agent under this Agreement or any other
Loan Document and (iii) each of the Fee Letter and the Agent Fee Letter may be
amended, or rights or privileges thereunder waived, in a writing executed only
by the parties thereto.  Notwithstanding anything to the contrary herein, no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder, (and any amendment, waiver or consent which by its
terms requires the consent of all Lenders or each affected Lender may be
effected with the consent of the applicable Lenders other than Defaulting
Lenders), except that (x) the Commitment of any Defaulting Lender may not be
increased or extended, without the consent of such Lender and (y) any waiver,
amendment or modification requiring the consent of all Lenders or each affected
Lender that by its terms affects any Defaulting Lender more adversely than other
affected Lenders shall require the consent of such Defaulting Lender.

 

Notwithstanding anything to the contrary contained in this Section 10.01 or any
other provision of this Agreement or any other Loan Document, this Agreement and
any other Loan Document may be amended solely with the consent of the
Administrative Agent (acting at the direction of the Structuring Advisor) and
the Loan Parties without the need to obtain the consent of any other Lender if
such amendment is consummated in order (x) to correct or cure any ambiguities,
errors, omissions, mistakes, inconsistencies or defects jointly identified by
the Borrower and the Structuring Advisor, (y) to effect administrative changes
of a technical or immaterial nature or (z) to fix incorrect cross-references or
similar inaccuracies in this Agreement or the applicable Loan Document; provided
that, in each case, the Administrative Agent shall have notified the Lenders of
such amendment and the Required Lenders shall not have objected in writing to
such amendment within five Business Days of notice thereof.

 

10.02                 Notices; Effectiveness; Electronic Communications.

 

(a)                                 Notices Generally.  Except in the case of
notices and other communications expressly permitted to be given by telephone
(and except as provided in subsection (b) below), all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by electronic mail or facsimile as follows, and all notices and other
communications expressly permitted hereunder to be given by telephone shall be
made to the applicable telephone number, as follows:

 

(i)                                     if to the Loan Parties, the
Administrative Agent or the L/C Issuer, to the address, facsimile number,
electronic mail address or telephone number specified for such Person on
Schedule 10.02 hereto; and

 

(ii)                                  if to any other Lender, to the address,
facsimile number, electronic mail address or telephone number specified in its
Administrative Questionnaire (including, as appropriate, notices delivered
solely to the Person designated by a Lender on its Administrative

 

104

--------------------------------------------------------------------------------



 

Questionnaire then in effect for the delivery of notices that may contain
material non-public information relating to the Borrower).

 

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient).  Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below shall be effective as provided in such
subsection (b).

 

(b)                                 Electronic Communications.  Notices and
other communications to the Lenders and the L/C Issuer hereunder may be
delivered or furnished by electronic communication (including e-mail and
Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices to
any Lender or the L/C Issuer pursuant to Article II if such Lender or the L/C
Issuer, as applicable, has notified the Administrative Agent that it is
incapable of receiving notices under such Article by electronic communication. 
The Administrative Agent , the L/C Issuer or the Borrower may each, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it, provided that
approval of such procedures may be limited to particular notices or
communications.

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses
(i) and (ii), if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice, email or communication
shall be deemed to have been sent at the opening of business on the next
Business Day.

 

(c)                                  The Platform.  THE PLATFORM IS PROVIDED “AS
IS” AND “AS AVAILABLE.”  THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE
ACCURACY OR COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE
PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE
BORROWER MATERIALS.  NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR
STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER
CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE BORROWER
MATERIALS OR THE PLATFORM.  In no event shall the Administrative Agent or any of
its Related Parties (collectively, the “Agent Parties”) have any liability to
any Loan Party, any Lender, the L/C Issuer or any other Person for losses,
claims, damages, liabilities or expenses of any kind (whether in tort, contract
or otherwise) arising out any Loan Party’s or the Administrative Agent’s
transmission of Borrower Materials through the Internet, except to the extent
that such losses, claims, damages, liabilities or expenses are determined by a
court of competent jurisdiction by a final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Agent Party;
provided, however, that in no event shall any Agent Party have any liability to
any Loan Party, any Lender, the L/C Issuer or any other Person for indirect,
special, incidental, consequential or punitive damages (as opposed to direct or
actual damages).

 

105

--------------------------------------------------------------------------------



 

(d)                                 Change of Address, Etc.  Each Loan Party and
each of the Administrative Agent and the L/C Issuer may change its address,
facsimile or telephone number for notices and other communications hereunder by
notice to the other parties hereto.  Each Lender may change its address,
facsimile or telephone number for notices and other communications hereunder by
notice to the Borrower, the Administrative Agent and the L/C Issuer.  In
addition, each Lender agrees to notify the Administrative Agent from time to
time to ensure that the Administrative Agent has on record (i) an effective
address, contact name, telephone number, facsimile number and electronic mail
address to which notices and other communications may be sent and (ii) accurate
wire instructions for such Lender.  Furthermore, each Public Lender agrees to
cause at least one individual at or on behalf of such Public Lender to at all
times have selected the “Private Side Information” or similar designation on the
content declaration screen of the Platform in order to enable such Public Lender
or its delegate, in accordance with such Public Lender’s compliance procedures
and applicable Law, including United States Federal and state securities Laws,
to make reference to Borrower Materials that are not made available through the
“Public Side Information” portion of the Platform and that may contain material
non-public information with respect to the Borrower or its securities for
purposes of United States Federal or state securities laws.

 

(e)                                  Reliance by Administrative Agent, L/C
Issuer and Lenders.  The Administrative Agent, the L/C Issuer and the Lenders
shall be entitled to rely and act upon any notices (including telephonic or
electronic Committed Loan Notices and Letter of Credit Applications) purportedly
given by or on behalf of the Borrower even if (i) such notices were not made in
a manner specified herein, were incomplete or were not preceded or followed by
any other form of notice specified herein, or (ii) the terms thereof, as
understood by the recipient, varied from any confirmation thereof.  The Borrower
shall indemnify the Administrative Agent, the L/C Issuer, each Lender and the
Related Parties of each of them from all losses, costs, expenses and liabilities
resulting from the reliance by such Person on each notice purportedly given by
or on behalf of the Borrower.  All telephonic notices to and other telephonic
communications with the Administrative Agent may be recorded by the
Administrative Agent, and each of the parties hereto hereby consents to such
recording.

 

10.03                 No Waiver; Cumulative Remedies; Enforcement.  No failure
by any Lender, the L/C Issuer or the Administrative Agent to exercise, and no
delay by any such Person in exercising, any right, remedy, power or privilege
hereunder or under any other Loan Document shall operate as a waiver thereof;
nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege.  The rights, remedies,
powers and privileges herein provided, and provided under each other Loan
Document, are cumulative and not exclusive of any rights, remedies, powers and
privileges provided by law.

 

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent  in accordance with Section 8.02 for the benefit of all the
Lenders and the L/C Issuer; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) the L/C
Issuer from exercising the rights and remedies that inure to its benefit (solely
in its capacity as L/C Issuer) hereunder and under the other Loan Documents,
(c) any Lender from exercising setoff rights in accordance with Section 10.08
(subject to the terms of Section 2.12), or (d) any Lender from filing proofs of
claim or appearing and filing pleadings on its own behalf during the pendency of
a proceeding relative to any Loan Party under any Debtor Relief Law; and
provided, further, that if at any time there is no Person acting as
Administrative Agent hereunder and under the other Loan Documents, then (i) the
Required Lenders shall have the rights otherwise ascribed to the Administrative

 

106

--------------------------------------------------------------------------------



 

Agent pursuant to Section 8.02 and (ii) in addition to the matters set forth in
clauses (b), (c) and (d) of the preceding proviso and subject to Section 2.12,
any Lender may, with the consent of the Required Lenders, enforce any rights and
remedies available to it and as authorized by the Required Lenders.

 

10.04                 Expenses; Indemnity; Damage Waiver.

 

(a)                                 Costs and Expenses.  The Borrower shall pay
(i) all reasonable out-of-pocket expenses (including the reasonable fees,
charges and disbursements of financial and restructuring advisors and (A) one
firm of separate counsel for each of the Administrative Agent, the Structuring
Advisor and the Lender Group (B) a single firm of local counsel to the
Administrative Agent, the Structuring Advisor and the Lender Group for each
applicable jurisdiction, and, solely in the case of an actual or potential
conflict of interest, one additional firm of counsel to each group of similarly
situated persons taken as a whole)) incurred by the Administrative Agent, the
Arranger, the Structuring Advisor and the Lender Group in connection with Cases
including the preparation, negotiation, execution, delivery and administration
of this Agreement (including, but not limited to, any costs or expenses incurred
with respect to the Platform), the other Loan Documents and the Plan
Documentation or any amendments, modifications or waivers of the provisions
hereof or thereof (whether or not the transactions contemplated hereby or
thereby shall be consummated), (ii) all reasonable out-of-pocket expenses
incurred by the L/C Issuer in connection with the issuance, amendment, renewal
or extension of any Letter of Credit or any demand for payment thereunder and
(iii) all reasonable out-of-pocket expenses incurred by the Administrative
Agent, any Lender or the L/C Issuer (including the fees, charges and
disbursements of financial advisors and separate counsel for the Administrative
Agent, the Structuring Advisor, any Lender or the L/C Issuer) in connection with
the enforcement or protection of its rights (A) in connection with the Cases
including this Agreement (including its rights under this Section), the other
Loan Documents and the Plan Documentation, or (B) in connection with the Loans
made or Letters of Credit issued hereunder, including all such out-of-pocket
expenses incurred during any workout, restructuring or negotiations in respect
of such Loans or Letters of Credit.

 

(b)                                 Indemnification by the Borrower.  The
Borrower shall indemnify the Administrative Agent (and any sub-agent thereof),
the Structuring Advisor, the Arranger, each Lender and the L/C Issuer, and each
Related Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims (including brokers’ fees and any other claims of any other broker
or finder), damages, liabilities, and related expenses (including the fees,
charges and disbursements of any counsel for any Indemnitee) incurred by any
Indemnitee or asserted against any Indemnitee by any Person (including the
Borrower or any other Loan Party) other than such Indemnitee and its Related
Parties arising out of, in connection with, or as a result of (i) the execution
or delivery of this Agreement, any other Loan Document, any Plan Documentation
or any agreement or instrument contemplated hereby or thereby, the performance
by the parties hereto of their respective obligations hereunder or thereunder,
the consummation of the transactions contemplated hereby or thereby, or, in the
case of the Administrative Agent (and any sub-agent thereof) and its Related
Parties only, the administration of this Agreement and the other Loan Documents
(including in respect of any matters addressed in Section 3.01), (ii) any Loan
or Letter of Credit or the use or proposed use of the proceeds therefrom
(including any refusal by the L/C Issuer to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) any actual
or alleged presence or release of Hazardous Materials on or from any property
owned or operated by the Borrower or any of its Subsidiaries, or any
Environmental Liability related in any way to the Borrower or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, whether brought by a third party or by the Borrower or any
other Loan Party or any of the Borrower’s or such Loan Party’s directors,
shareholders or creditors, and regardless of whether any Indemnitee is a party
thereto; IN ALL CASES, WHETHER OR NOT CAUSED BY OR ARISING, IN

 

107

--------------------------------------------------------------------------------



 

WHOLE OR IN PART, OUT OF THE COMPARATIVE, CONTRIBUTORY OR SOLE NEGLIGENCE OF THE
INDEMNITEE, provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses (x) are determined by a court of competent jurisdiction by
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Indemnitee, (y) result from a claim brought by the
Borrower or any other Loan Party against an Indemnitee for a material breach of
such Indemnitee’s obligations hereunder or under any other Loan Document, if the
Borrower or such Loan Party has obtained a final and nonappealable judgment in
its favor on such claim as determined by a court of competent jurisdiction or
(z) arising from any dispute among Indemnitees other than as to any claims by
any Person against the Administrative Agent or the L/C Issuer in its capacity as
such, or against the Structuring Advisor in its capacity as such, or against the
Arranger in its capacity as such, in connection with the Transaction and in any
event not arising or resulting from any act or omission by the Borrower or any
of its affiliates,  in either case as determined by a court of competent
jurisdiction by a final and nonappealable judgment.  Without limiting the
provisions of Section 3.01(c), this Section 10.4(b) shall not apply with respect
to Taxes other than any Taxes that represent losses, claims, damages, etc.
arising from any non-Tax claim.

 

(c)                                  Reimbursement by Lenders.  To the extent
that the Borrower for any reason fails to indefeasibly pay any amount required
under subsection (a) or (b) of this Section to be paid by it to the
Administrative Agent (or any sub-agent thereof), the Structuring Advisor, the
Arranger,  the L/C Issuer or any Related Party of any of the foregoing, each
Lender severally agrees to pay to the Administrative Agent (or any such
sub-agent), the L/C Issuer or such Related Party, as the case may be, such
Lender’s pro rata share (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought based on each Lender’s share
of the Total Credit Exposure at such time) of such unpaid amount (including any
such unpaid amount in respect of a claim asserted by such Lender), such payment
to be made severally among them based on such Lenders’ Applicable Percentage
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought), provided, further that, the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against the Administrative Agent (or any such
sub-agent), the Structuring Advisor, the Arranger  or the L/C Issuer in its
capacity as such, or against any Related Party of any of the foregoing acting
for the Administrative Agent (or any such sub-agent), the Structuring Advisor,
the Arranger or the L/C Issuer in connection with such capacity.  The
obligations of the Lenders under this subsection (c) are subject to the
provisions of Section 2.11(d).

 

(d)                                 Waiver of Consequential Damages, Etc.  To
the fullest extent permitted by applicable law, no party hereto shall assert and
each party hereby waives, and acknowledges that no other Person shall have, any
claim against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof.  No Indemnitee referred to in subsection (b) above
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed to such unintended recipients by
such Indemnitee through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby other than for
direct or actual damages resulting from the gross negligence or willful
misconduct of such Indemnitee as determined by a final and nonappealable
judgment of a court of competent jurisdiction.

 

(e)                                  Payments.  All amounts due under this
Section shall be payable not later than ten Business Days after demand therefor.

 

108

--------------------------------------------------------------------------------



 

(f)                                   [Reserved].

 

(g)                                  Survival.  The agreements in this
Section and the indemnity provisions of Section 10.02(e) shall survive the
resignation of the Administrative Agent and the L/C Issuer, the replacement of
any Lender, the termination of the Aggregate Commitments and the repayment,
satisfaction or discharge of all the other Obligations.

 

10.05                 Payments Set Aside.  To the extent that any payment by or
on behalf of the Borrower is made to the Administrative Agent, the L/C Issuer or
any Lender, or the Administrative Agent, the L/C Issuer or any Lender exercises
its right of setoff, and such payment or the proceeds of such setoff or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,
set aside or required (including pursuant to any settlement entered into by the
Administrative Agent , the L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
and the L/C Issuer severally agrees to pay to the Administrative Agent upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by the Administrative Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
Federal Funds Rate from time to time in effect.  The obligations of the Lenders
and the L/C Issuer under clause (b) of the preceding sentence shall survive the
payment in full of the Obligations and the termination of this Agreement.

 

10.06                 Successors and Assigns.

 

(a)                                 Successors and Assigns Generally.  The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby,
except that the Borrower may not assign or otherwise transfer any of its rights
or obligations hereunder without the prior written consent of the Administrative
Agent and each Lender and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an assignee in accordance with the
provisions of Section 10.06(b), (ii) by way of participation in accordance with
the provisions of Section 10.06(d), or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of Section 10.06(e) (and any other
attempted assignment or transfer by any party hereto shall be null and void). 
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby, Participants to the extent provided in subsection
(d) of this Section and, to the extent expressly contemplated hereby, the
Related Parties of each of the Administrative Agent, the L/C Issuer and the
Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

 

(b)                                 Assignments by Lenders.  Any Lender may at
any time assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its
Commitment(s) and the Loans (including for purposes of this Section 10.06(b),
participations in L/C Obligations) at the time owing to it); provided that (in
each case with respect to any Facility) any such assignment shall be subject to
the following conditions:

 

(i)                                     Minimum Amounts.

 

(A)                               in the case of an assignment of the entire
remaining amount of the assigning Lender’s Commitment under any Facility and/or
the Loans at the time owing to it (in each case with respect to any Facility) or
contemporaneous assignments to related Approved Funds that equal at least the
amount specified in paragraph (b)(i)(B) of this Section in the

 

109

--------------------------------------------------------------------------------



 

aggregate or in the case of an assignment to a Lender, an Affiliate of a Lender
or an Approved Fund, no minimum amount need be assigned; and

 

(B)                               in any case not described in subsection
(b)(i)(A) of this Section, the aggregate amount of the Commitment (which for
this purpose includes Loans outstanding thereunder) or, if the applicable
Commitment is not then in effect, the principal outstanding balance of the Loans
of the assigning Lender subject to each such assignment, determined as of the
date the Assignment and Assumption with respect to such assignment is delivered
to the Administrative Agent or, if “Trade Date” is specified in the Assignment
and Assumption, as of the Trade Date, shall not be less than $5,000,000, in the
case of any assignment in respect of the Revolving Credit Facility, unless each
of the Administrative Agent (acting at the direction of the Required Lenders)
and, so long as no Event of Default has occurred and is continuing, the Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed).

 

(ii)                                  [Reserved];

 

(iii)                               Required Consents.  No consent shall be
required for any assignment except to the extent required by subsection
(b)(i)(B) of this Section and, in addition:

 

(A)                               the consent of the Borrower (such consent not
to be unreasonably withheld, conditioned or delayed) shall be required unless
(1) an Event of Default has occurred and is continuing at the time of such
assignment or (2) such assignment is to a Lender, an Affiliate of a Lender or an
Approved Fund; provided that the Borrower shall be deemed to have consented to
any such assignment unless it shall object thereto by written notice to the
Administrative Agent within five (5) Business Days after having received notice
thereof; provided, further, that the Borrower shall be deemed to have consented
to those certain assignments as to which it and the Administrative Agent have
been made aware prior to the Closing Date (the “Specified Assignments”);

 

(B)                               the consent of the Administrative Agent and
the Structuring Advisor (such consent not to be unreasonably withheld or
delayed) shall be required for assignments in respect of any unfunded Revolving
Credit Commitment if such assignment is to a Person that is not a Lender with a
Commitment in respect of the Facility, an Affiliate of such Lender or an
Approved Fund with respect to such Lender; provided that the Administrative
Agent and the Structuring Advisor shall be deemed to have consented to the
Specified Assignments; and

 

(C)                               the consent of the L/C Issuer shall be
required for any assignment in respect of the Revolving Credit Facility if such
assignment is to a Person that is not a Revolving Credit Lender or an Affiliate
or Approved Fund of a Revolving Credit Lender.

 

(iv)                              Assignment and Assumption.  The parties to
each assignment shall execute and deliver to the Administrative Agent an
Assignment and Assumption, together with a processing and recordation fee in the
amount of $3,500; provided, however, that the Administrative Agent may, elect to
waive such processing and recordation fee in the case of any assignment;
provided, further, that the Administrative Agent shall be deemed to have waived
such processing and recordation fees with respect to the Specified Assignments. 
The assignee, if it is not a Lender, shall deliver to the Administrative Agent
an Administrative Questionnaire.

 

(v)                                 No Assignment to Certain Persons.  No such
assignment shall be made (A) to the Borrower or any of the Borrower’s Affiliates
or Subsidiaries, or (B) to any Defaulting Lender

 

110

--------------------------------------------------------------------------------



 

or any of its Subsidiaries, or any Person who, upon becoming a Lender hereunder,
would constitute any of the foregoing Persons described in this clause (B),
(C) to a natural Person or (D) without the written consent of the Borrower in
its sole discretion, any Pre-Petition Lender that is not party to the
Restructuring Support Agreement at the time of such assignment.

 

(vi)                              Certain Additional Payments.  In connection
with any assignment of rights and obligations of any Defaulting Lender
hereunder, no such assignment shall be effective unless and until, in addition
to the other conditions thereto set forth herein, the parties to the assignment
shall make such additional payments to the Administrative Agent in an aggregate
amount sufficient, upon distribution thereof as appropriate (which may be
outright payment, purchases by the assignee of participations or
subparticipations, or other compensating actions, including funding, with the
consent of the Borrower and the Administrative Agent, the applicable pro rata
share of Loans previously requested but not funded by the Defaulting Lender, to
each of which the applicable assignee and assignor hereby irrevocably consent),
to (x) pay and satisfy in full all payment liabilities then owed by such
Defaulting Lender to the Administrative Agent, the L/C Issuer or any Lender
hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans and participations in Letters
of Credit in accordance with its Applicable Percentage.  Notwithstanding the
foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under applicable Law without
compliance with the provisions of this paragraph, then the assignee of such
interest shall be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs.

 

Subject to acceptance and recording thereof by the Administrative Agent 
pursuant to subsection (c) of this Section, from and after the effective date
specified in each Assignment and Assumption, the assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05 and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment; provided, that except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender.  Upon request, the Borrower (at its expense)
shall execute and deliver a Note to the assignee Lender upon return to the
Borrower for cancellation of any Note delivered to the assignor.  Any assignment
or transfer by a Lender of rights or obligations under this Agreement that does
not comply with this subsection shall be treated for purposes of this Agreement
as a sale by such Lender of a participation in such rights and obligations in
accordance with Section 10.06(d).

 

(c)                                  Register.  The Administrative Agent, acting
solely for this purpose as an agent of the Borrower, shall maintain at the
Administrative Agent’s Account a copy of each Assignment and Assumption
delivered to it (or the equivalent thereof in electronic form) and a register
for the recordation of the names and addresses of the Lenders, and the Aggregate
Commitments of, and principal amounts (and stated interest) of the Loans and L/C
Obligations owing to, each Lender pursuant to the terms hereof from time to time
(the “Register”).  The entries in the Register shall be conclusive absent
manifest error, and the Borrower, the Administrative Agent and the Lenders shall
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement.  The Register
shall be available for inspection by the Borrower and any Lender, at any
reasonable time and from time to time upon reasonable prior notice.

 

111

--------------------------------------------------------------------------------



 

(d)                                 Participations.  Any Lender may at any time,
without the consent of, or notice to, the Borrower or the Administrative Agent,
sell participations to any Person (other than a natural Person, a Defaulting
Lender, or the Borrower or any of the Borrower’s Affiliates or Subsidiaries or,
without the written consent of the Borrower in its sole discretion, any
Pre-Petition Lender that is not a party to the Restructuring Support Agreement)
(each, a “Participant”) in all or a portion of such Lender’s rights and/or
obligations under this Agreement (including all or a portion of its Commitment
and/or the Loans (including such Lender’s participations in L/C Obligations)
owing to it); provided that (i) such Lender’s obligations under this Agreement
shall remain unchanged, (ii) such Lender shall remain solely responsible to the
other parties hereto for the performance of such obligations and (iii) the
Borrower, the Administrative Agent , the Lenders and the L/C Issuer shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement.  For the avoidance of
doubt, each Lender shall be responsible for the indemnity under
Section 10.04(c) without regard to the existence of any participation.

 

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any  provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in Sections 10.01(c),
10.01(e), 10.01(h) and 10.01(i) that affects such Participant.  The Borrower
agrees that each Participant shall be entitled to the benefits of Sections 3.01,
3.04 and 3.05 (without duplication of any amount paid to the applicable Lender)
to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to subsection (b) of this Section (it being understood that
the documentation required under Section 3.01(e) shall be delivered to the
Lender who sells the participation) to the same extent as if it were a Lender
and had acquired its interest by assignment pursuant to paragraph (b) of this
Section; provided that such Participant (A) agrees to be subject to the
provisions of Sections 3.06 and 10.13 as if it were an assignee under paragraph
(b) of this Section and (B) shall not be entitled to receive any greater payment
under Sections 3.01 or 3.04, with respect to any participation, than the Lender
from whom it acquired the applicable participation would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation.  Each Lender that sells a participation agrees, at the
Borrower’s request and expense, to use reasonable efforts to cooperate with the
Borrower to effectuate the provisions of Section 3.06 with respect to any
Participant.  To the extent permitted by law, each Participant that is disclosed
to the Borrower also shall be entitled to the benefits of Section 10.08 as
though it were a Lender; provided that such Participant agrees to be subject to
Section 2.12 as though it were a Lender.  Each Lender that sells a participation
shall, acting solely for this purpose as an agent of the Borrower, maintain a
register on which it enters the name and address of each Participant and the
principal amounts (and stated interest) of each Participant’s interest in the
Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
commitments, loans, letters of credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations.  The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary.  For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.

 

(e)                                  Certain Pledges.  Any Lender may at any
time pledge or assign a security interest in all or any portion of its rights
under this Agreement (including under its Note, if any) to secure obligations

 

112

--------------------------------------------------------------------------------



 

of such Lender, including any pledge or assignment to secure obligations to a
Federal Reserve Bank; provided that no such pledge or assignment shall release
such Lender from any of its obligations hereunder or substitute any such pledgee
or assignee for such Lender as a party hereto.

 

(f)                                   Resignation as L/C Issuer after
Assignment.  Notwithstanding anything to the contrary contained herein, if at
any time Encina assigns all of its Revolving Credit Commitment and Revolving
Credit Loans pursuant to Section 10.06(b), Encina may, upon 30 days’ notice to
the Borrower and the Lenders, resign as L/C Issuer.  In the event of any such
resignation as L/C Issuer, the Borrower shall be entitled to appoint from among
the Lenders a successor L/C Issuer hereunder; provided, however, that no failure
by the Borrower to appoint any such successor shall affect the resignation of
Encina as L/C Issuer.  If Encina resigns as L/C Issuer, it shall retain all the
rights, powers, privileges and duties of the L/C Issuer hereunder with respect
to all Letters of Credit outstanding as of the effective date of its resignation
as L/C Issuer and all L/C Obligations with respect thereto (including the right
to require the Lenders to make Base Rate Loans or fund risk participations in
Unreimbursed Amounts pursuant to Section 2.03(c)).  Upon the appointment of a
successor L/C Issuer, (a) such successor shall succeed to and become vested with
all of the rights, powers, privileges and duties of the retiring L/C Issuer and
(b) the successor L/C Issuer shall issue letters of credit in substitution for
the Letters of Credit, if any, outstanding at the time of such succession or
make other arrangements satisfactory to Encina to effectively assume the
obligations of Encina with respect to such Letters of Credit.

 

10.07                 Treatment of Certain Information; Confidentiality.  Each
of the Administrative Agent, the Lenders and the L/C Issuer agrees and agrees to
cause its Affiliates and Related Parties to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (a) to
its Affiliates and to its Related Parties (it being understood that the Persons
to whom such disclosure is made will be informed of the confidential nature of
such Information and instructed to keep such Information confidential), (b) to
the extent required or requested by any regulatory authority purporting to have
jurisdiction over such Person or its Related Parties (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners), (c) to the extent required by applicable laws or regulations or
by any subpoena or similar legal process, (d) to any other party hereto, (e) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any action or proceeding relating to this Agreement or any other
Loan Document or the enforcement of rights hereunder or thereunder, (f) subject
to an agreement containing provisions substantially the same as those of this
Section, to (i) any assignee of or Participant in, or any prospective assignee
of or Participant in, any of its rights and obligations under this Agreement or
any Eligible Assignee invited to be a Lender pursuant to Section 2.15(c) or
Section 2.16(c) or (ii) any actual or prospective party (or its Related Parties)
to any swap, derivative or other transaction under which payments are to be made
by reference to the Borrower and its obligations, this Agreement or payments
hereunder, (g) on a confidential basis to any rating agency in connection with
rating the Borrower or its Subsidiaries or the credit facilities provided
hereunder or, (h) with the consent of the Borrower or (i) to the extent such
Information (x) becomes publicly available other than as a result of a breach of
this Section or (y) becomes available to the Administrative Agent, any Lender,
the L/C Issuer or any of their respective Affiliates on a nonconfidential basis
from a source other than the Borrower; provided that such Lender that discloses
any Information pursuant to clauses (b) or (c) shall, to the extent permitted by
applicable law, use reasonable efforts to provide the Borrower with prompt
notice of such disclosure and an opportunity to contest such disclosure as long
as furnishing such notice and opportunity would not in such Lender’s reasonable
judgment result in such Lender’s violation of applicable law or any bona fide
third party confidentiality agreement prohibiting such disclosure.  For purposes
of this Section, “Information” means all information received from the Borrower
or any Subsidiary relating to the Borrower or any Subsidiary or any of their
respective businesses, other than any such information that is available to the
Administrative Agent, any Lender or the L/C Issuer on a nonconfidential basis
prior to disclosure by the Borrower or any Subsidiary.  Any Person required to
maintain the confidentiality of

 

113

--------------------------------------------------------------------------------



 

Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.

 

Each of the Administrative Agent, the Lenders and the L/C Issuer acknowledges
that (a) the Information may include material non-public information concerning
the Borrower or a Subsidiary, as the case may be, (b) it has developed
compliance procedures regarding the use of material non-public information and
(c) it will handle such material non-public information in accordance with
applicable Law, including United States Federal and state securities Laws.

 

Notwithstanding anything herein to the contrary, each of the Arranger and the
Structuring Advisor may, at its own expense, issue news releases and publish
“tombstone advertisements” and other customary announcements in newspapers,
trade journals, and other appropriate media (collectively, “Trade
Announcements”) and disclose such other information as is publically disclosed
by any Loan Party through any filing with the Bankruptcy Court.  Neither Parent
nor any Loan Party shall issue any Trade Announcement prior to or after the
Closing Date except (i) to the extent required by applicable Law or the rules of
a national securities exchange or (ii) with the prior consent of the Structuring
Advisor and the Arranger (such consent not to be unreasonably withheld or
delayed); provided that the Loan Parties may issue a Trade Announcement that
announces the closing of the Facility without identifying the names of the
Administrative Agent, the Arranger, the Structuring Advisor and the Lenders or
any economic terms of the Facilities.

 

10.08                 Right of Setoff.  If an Event of Default shall have
occurred and be continuing, each Lender, the L/C Issuer and each of their
respective Affiliates is hereby authorized at any time and from time to time, to
the fullest extent permitted by applicable law and the Bankruptcy Court, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Lender, the L/C
Issuer or any such Affiliate to or for the credit or the account of the Borrower
or any other Loan Party against any and all of the Obligations of the Borrower
or such Loan Party now or hereafter existing under this Agreement or any other
Loan Document to such Lender or the L/C Issuer or their respective Affiliates,
irrespective of whether or not such Lender, L/C Issuer or Affiliate shall have
made any demand under this Agreement or any other Loan Document and although
such Obligations of the Borrower or such Loan Party may be contingent or
unmatured or are owed to a branch, office or Affiliate of such Lender or the L/C
Issuer different from the branch, office or Affiliate holding such deposit or
obligated on such indebtedness; provided, that in the event that any Defaulting
Lender shall exercise any such right of setoff, (x) all amounts so set off shall
be paid over immediately to the Administrative Agent for further application in
accordance with the provisions of Section 2.14 and, pending such payment, shall
be segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent, the L/C Issuer and the
Lenders, and (y) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of setoff. 
The rights of each Lender, the L/C Issuer and their respective Affiliates under
this Section are in addition to other rights and remedies (including other
rights of setoff) that such Lender, the L/C Issuer or their respective
Affiliates may have.  Each Lender and the L/C Issuer agrees to notify the
Borrower and the Administrative Agent promptly after any such setoff and
application, provided that the failure to give such notice shall not affect the
validity of such setoff and application.

 

10.09                 Interest Rate Limitation.  Notwithstanding anything to the
contrary contained in any Loan Document, the interest paid or agreed to be paid
under the Loan Documents shall not exceed the maximum rate of non-usurious
interest permitted by applicable Law (the “Maximum Rate”).  If the
Administrative Agent or any Lender shall receive interest in an amount that
exceeds the Maximum Rate, the excess interest

 

114

--------------------------------------------------------------------------------



 

shall be applied to the principal of the Loans or, if it exceeds such unpaid
principal, refunded to the Borrower.  In determining whether the interest
contracted for, charged, or received by the Administrative Agent or a Lender
exceeds the Maximum Rate, such Person may, to the extent permitted by applicable
Law, (a) characterize any payment that is not principal as an expense, fee, or
premium rather than interest, (b) exclude voluntary prepayments and the effects
thereof, and (c) amortize, prorate, allocate, and spread in equal or unequal
parts the total amount of interest throughout the contemplated term of the
Obligations hereunder.

 

10.10                 Counterparts; Integration; Effectiveness; Electronic
Execution.  This Agreement may be executed in counterparts (and by different
parties hereto in different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract.  This Agreement and the other Loan Documents constitute the entire
contract among the parties relating to the subject matter hereof and supersede
any and all previous agreements and understandings, oral or written, relating to
the subject matter hereof.  Except as provided in Section 4.01, this Agreement
shall become effective when it shall have been executed by the Loan Parties, the
Administrative Agent, the Arranger, the Structuring Advisor and the Required
Lenders and when the Administrative Agent shall have received counterparts
hereof that, when taken together, bear the signatures of each of the other
parties hereto.  Delivery of an executed counterpart of a signature page of this
Agreement by facsimile or other electronic imaging means (e.g. “pdf” or “tif”)
shall be effective as delivery of a manually executed counterpart of this
Agreement.  The words “execution,” “execute”, “signed,” “signature,” and words
of like import in or related to any document to be signed in connection with
this Agreement and the transactions contemplated hereby (including without
limitation Assignment and Assumptions, amendments or other Committed Loan
Notices, waivers and consents) shall be deemed to include electronic signatures,
the electronic matching of assignment terms and contract formations on
electronic platforms approved by the Administrative Agent , or the keeping of
records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act; provided that notwithstanding anything contained herein to the
contrary the Administrative Agent is under no obligation to agree to accept
electronic signatures in any form or in any format unless expressly agreed to by
the Administrative Agent  pursuant to procedures approved by it.

 

10.11                 Survival of Representations and Warranties.  All
representations and warranties made hereunder and in any other Loan Document or
other document delivered pursuant hereto or thereto or in connection herewith or
therewith shall survive the execution and delivery hereof and thereof.  Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.

 

10.12                 Severability.  If any provision of this Agreement or the
other Loan Documents is held to be illegal, invalid or unenforceable, (a) the
legality, validity and enforceability of the remaining provisions of this
Agreement and the other Loan Documents shall not be affected or impaired thereby
and (b) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions.  The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.  Without limiting the foregoing provisions

 

115

--------------------------------------------------------------------------------



 

of this Section 10.12, if and to the extent that the enforceability of any
provisions in this Agreement relating to Defaulting Lenders shall be limited by
Debtor Relief Laws, as determined in good faith by the Administrative Agent or
the L/C Issuer, as applicable, then such provisions shall be deemed to be in
effect only to the extent not so limited.

 

10.13                 Replacement of Lenders.  If the Borrower is entitled to
replace a Lender pursuant to the provisions of Section 3.06, or if any Lender is
a Defaulting Lender or a Non-Consenting Lender or if any other circumstance
exists hereunder that gives the Borrower the right to replace a Lender as a
party hereto, then the Borrower may, at its sole expense and effort, upon notice
to such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in, and consents required by, Section 10.06), all of its interests,
rights (other than its existing rights to payments pursuant to Sections 3.01 and
3.04) and obligations under this Agreement and the related Loan Documents to an
Eligible Assignee that shall assume such obligations (which assignee may be
another Lender, if a Lender accepts such assignment), provided that:

 

(a)                                 the Borrower shall have paid to the
Administrative Agent the assignment fee (if any) specified in Section 10.06(b);

 

(b)                                 such Lender shall have received payment of
an amount equal to the outstanding principal of its Loans and L/C Advances,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder and under the other Loan Documents (including any amounts under
Section 3.05) from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrower (in the case of all other amounts);

 

(c)                                  in the case of any such assignment
resulting from a claim for compensation under Section 3.04 or payments required
to be made pursuant to Section 3.01, such assignment will result in a reduction
in such compensation or payments thereafter;

 

(d)                                 such assignment does not conflict with
applicable Laws; and

 

(e)                                  in the case of an assignment resulting from
a Lender becoming a Non-Consenting Lender, the applicable assignee shall have
consented to the applicable amendment, waiver or consent.

 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

 

10.14                 Governing Law; Jurisdiction; Etc.

 

(a)                                 GOVERNING LAW.  EXCEPT TO THE EXTENT
GOVERNED BY THE BANKRUPTCY CODE, THE INTERNAL LAWS OF THE STATE OF NEW YORK
SHALL GOVERN ALL MATTERS ARISING OUT OF, IN CONNECTION WITH OR RELATING TO THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS, INCLUDING THE VALIDITY, INTERPRETATION,
CONSTRUCTION, PERFORMANCE AND ENFORCEMENT THEREOF (INCLUDING ANY CLAIMS SOUNDING
IN CONTRACT OR TORT LAW ARISING OUT OF THE SUBJECT MATTER THEREOF AND ANY
DETERMINATIONS WITH RESPECT TO POST-JUDGMENT INTEREST).

 

(b)                                 SUBMISSION TO JURISDICTION.  EACH PARTY
HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO

 

116

--------------------------------------------------------------------------------



 

THE EXCLUSIVE JURISDICTION OF THE BANKRUPTCY COURT, AND IF THE BANKRUPTCY COURT
ABSTAINS FROM HEARING OR REFUSES TO EXERCISE JURISDICTION, TO THE EXCLUSIVE
JURISDICTION OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF THE
STATE OF NEW YORK, AND ALL APPROPRIATE APPELLATE COURTS OR, IF JURISDICTION IN
SUCH COURT IS LACKING, ANY NEW YORK STATE COURT OF COMPETENT JURISDICTION
SITTING IN NEW YORK COUNTY (AND ALL APPROPRIATE APPELLATE COURTS), IN ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE
PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT
OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH BANKRUPTCY
COURT OR NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, IN SUCH FEDERAL COURT.  EACH OF THE PARTIES HERETO AGREES THAT A FINAL
JUDGMENT IN ANY SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE AND
MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER
MANNER PROVIDED BY LAW.

 

(c)                                  WAIVER OF VENUE.  EACH PARTY HERETO
IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF
VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS
SECTION.  EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE
MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

 

(d)                                 SERVICE OF PROCESS.  EACH PARTY HERETO
IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN
SECTION 10.02.  NOTHING IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY
HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

10.15                 Waiver of Jury Trial.  EACH PARTY HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT
IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR
ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE,
AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE
THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO
HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

10.16                 No Advisory or Fiduciary Responsibility.  In connection
with all aspects of each transaction contemplated hereby (including in
connection with any amendment, waiver or other modification hereof or of any
other Loan Document), the Borrower acknowledges and agrees, and acknowledges its
Affiliates’ understanding, that: (i) (A) the arranging and other services
regarding this Agreement provided by the Administrative Agent, the Arranger, the
Structuring Advisor and the Lenders are arm’s-length commercial transactions
between the Borrower and its Affiliates, on the one hand, and the

 

117

--------------------------------------------------------------------------------



 

Administrative Agent, the Arranger, the Structuring Advisor and the Lenders, on
the other hand, (B) the Borrower  has consulted its own legal, accounting,
regulatory and tax advisors to the extent it has deemed appropriate, and (C) the
Borrower is capable of evaluating, and understands and accepts, the terms, risks
and conditions of the transactions contemplated hereby and by the other Loan
Documents; (ii) (A) the Administrative Agent, the Arranger, the Structuring
Advisor and each Lender is and has been acting solely as a principal and, except
as expressly agreed in writing by the relevant parties, has not been, is not,
and will not be acting as an advisor, agent or fiduciary for the Borrower or any
of its Affiliates, or any other Person and (B) none of the Administrative Agent,
the Arranger, the Structuring Advisor or any Lender has any obligation to the
Borrower or any of its Affiliates with respect to the transactions contemplated
hereby except those obligations expressly set forth herein and in the other Loan
Documents; and (iii) the Administrative Agent, the Arranger ,the Structuring
Advisor and the Lenders and their respective Affiliates may be engaged in a
broad range of transactions that involve interests that differ from those of the
Borrower and its Affiliates, and none of the Administrative Agent, the Arranger,
the Structuring Advisor or any Lender has any obligation to disclose any of such
interests to the Borrower or its Affiliates.  To the fullest extent permitted by
law, the Borrower hereby waives and releases any claims that it may have against
the Administrative Agent, the Arranger, the Structuring Advisor or any Lender
with respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transaction contemplated hereby.

 

10.17                 Electronic Execution of Assignments and Certain Other
Documents.  The words “execute,” “execution,” “signed,” “signature,” and words
of like import in any Assignment and Assumption or in any amendment or other
modification hereof (including waivers and consents) shall be deemed to include
electronic signatures, the electronic matching of assignment terms and contract
formations applicable to this Agreement on electronic platforms approved by the
Administrative Agent, or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act.

 

10.18                 USA PATRIOT Act; Sanctions.  Each Lender that is subject
to the Patriot Act and the Administrative Agent (for itself and not on behalf of
any Lender) hereby notifies the Borrower that pursuant to the requirements of
the Patriot Act, it is required to obtain, verify and record information that
identifies each Loan Party, which information includes the name and address of
each Loan Party and other information that will allow such Lender or the
Administrative Agent or the Structuring Advisor, as applicable, to identify each
Loan Party in accordance with the Act.  The Borrower shall, promptly following a
request by the Administrative Agent or any Lender, provide all documentation and
other information that the Administrative Agent or such Lender requests in order
to comply with its ongoing obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including the Patriot Act and the
Beneficial Ownership Regulation.  The Borrower will not use the proceeds of any
Credit Extension, or lend, contribute or otherwise make available such proceeds
to any Subsidiary, joint venture partner or other individual or entity, to fund
any activities of or business with any individual or entity, or in any
Designated Jurisdiction, that, at the time of such funding, is known by any
Responsible Officer of the Borrower to be the subject of Sanctions.  The
Borrower will, and will take measures to ensure that its Subsidiaries, comply in
all material respects with all applicable Anti-Corruption Laws, Sanctions, and
Anti-Money Laundering Laws and implement policies and procedures reasonably
designed to ensure compliance with such laws, to the extent they have not
already been implemented.  The Borrower will not repay any debt or obligation
owed under this Agreement, in whole or in part, from any moneys or proceeds
derived from transactions with any Sanctioned Person or in or with any
Designated Jurisdiction.

 

118

--------------------------------------------------------------------------------



 

10.19                 ENTIRE AGREEMENT.  THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE
PARTIES.

 

10.20                 [Reserved].

 

10.21                 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.  Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any Lender that is an EEA
Financial Institution arising under any Loan Document, to the extent such
liability is unsecured, may be subject to the Write-Down and Conversion Powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:

 

(a)                                 the application of any Write-Down and
Conversion Powers by an EEA Resolution Authority to any such liabilities arising
hereunder which may be payable to it by any Lender that is an EEA Financial
Institution; and

 

(b)                                 the effects of any Bail-in Action on any
such liability, including, if applicable:

 

(c)                                  a reduction in full or in part or
cancellation of any such liability;

 

(d)                                 a conversion of all, or a portion of, such
liability into shares or other instruments of ownership in such EEA Financial
Institution, its parent undertaking, or a bridge institution that may be issued
to it or otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Loan Document; or

 

(e)                                  the variation of the terms of such
liability in connection with the exercise of the Write-Down and Conversion
Powers of any EEA Resolution Authority.

 

10.22                 Incorporation of DIP Orders by Reference.  Each of the
Loan Parties, the Administrative Agent, the L/C Issuer and the Lenders agrees
that any reference contained herein to (i) the Interim DIP Order shall include
all terms, conditions, and provisions of such Interim DIP Order and that the
Interim DIP Order is incorporated herein for all purposes, and (ii) the Final
DIP Order shall include all terms, conditions, and provisions of such Final DIP
Order and that the Final DIP Order is incorporated herein for all purposes. To
the extent there is any inconsistency between the terms of this Agreement and
the terms of either the Interim DIP Order or the Final DIP Order, the terms of
the Interim DIP Order and the Final DIP Order, as applicable, shall govern.

 

ARTICLE XI
GUARANTEE

 

11.01                 Guarantee.  Each Guarantor hereby absolutely, irrevocably
and unconditionally guaranties the due and punctual payment and performance when
due, whether at stated maturity, by acceleration or otherwise, of all of the
following, whether now existing or hereafter arising (collectively referred to
as the “Guaranteed Obligations”): (i) the principal and interest (including,
without limitation, interest accruing during the pendency of any bankruptcy,
insolvency, receivership or other similar proceeding, regardless of whether
allowed or allowable in such proceeding) on the Revolving Credit Loans and the
Swingline Loans,

 

119

--------------------------------------------------------------------------------



 

when and as due, whether at maturity, by acceleration, upon one or more dates
set for prepayment or otherwise, (ii) all other Obligations of the Borrower or
any other Guarantor and (iii) other monetary obligations of Borrower under this
Agreement including but not limited to, fees, costs, expenses and indemnities,
whether primary, secondary, direct, contingent, fixed or otherwise (including,
without limitation, monetary obligations incurred during the pendency of any
bankruptcy, insolvency, receivership or other similar proceeding regardless of
whether allowed or allowable in such proceeding).

 

11.02                 Guarantee of Payment and Not of Collection. The Guarantee
hereunder is a guarantee of payment, and not of collection, and a debt of each
Guarantor for its own account.  Accordingly, neither the Administrative Agent
nor any of the Lenders shall be obligated or required before enforcing the
Guarantee hereunder against any Guarantor: (i) to pursue any right or remedy any
of them may have against Borrower, any other Guarantor or any other Person or
commence any suit or other proceeding against Borrower, any other Guarantor or
any other Person in any court or other tribunal; (ii) to make any claim in a
liquidation or bankruptcy of Borrower, any other Guarantor or any other Person;
or (iii) to make demand of Borrower, any other Guarantor or any other Person or
to enforce or seek to enforce or realize upon any collateral security held by
Administrative Agent or the Lenders which may secure any of the Guaranteed
Obligations.

 

11.03                 Guarantee Absolute.  Each Guarantor guarantees that the
Guaranteed Obligations will be paid strictly in accordance with the terms of the
documents evidencing the same, regardless of any applicable Law now or hereafter
in effect in any jurisdiction affecting any of such terms or the rights of
Administrative Agent or the Lenders with respect thereto.  The liability of each
Guarantor under this Guarantee Agreement shall be absolute, irrevocable and
unconditional in accordance with its terms and shall remain in full force and
effect without regard to, and shall not be released, suspended, discharged,
terminated or otherwise affected by, any circumstance or occurrence whatsoever
(other than the defense of payment in full in cash), including without
limitation, the following (whether or not such Guarantor consents thereto or has
notice thereof):

 

(a)                                 (i) any change in the amount, interest rate
or due date or other term of any of the Guaranteed Obligations, (ii) any change
in the time, place or manner of payment of all or any portion of the Guaranteed
Obligations, or (iii) any amendment, consent to the departure from or other
indulgence with respect to, or any waiver, renewal, extension, addition, or
supplement to, or deletion from, or any other action or inaction under or in
respect of, this Agreement, any of the other Loan Documents, or any other
documents, instruments or agreements relating to the Guaranteed Obligations or
any other instrument or agreement referred to therein or evidencing any
Guaranteed Obligations or any assignment or transfer of any of the foregoing;

 

(b)                                 any lack of validity or enforceability of
this Agreement, any of the other Loan Documents, or any other document,
instrument or agreement referred to therein or evidencing any Guaranteed
Obligations or any assignment or transfer of any of the foregoing;

 

(c)                                  any furnishing to Administrative Agent or
the Lenders of any security for the Guaranteed Obligations, or any sale,
exchange, release or surrender of, or realization on, any collateral securing
any of the Guaranteed Obligations;

 

(d)                                 any settlement or compromise of any of the
Guaranteed Obligations, any security therefor, or any liability of any other
party with respect to the Guaranteed Obligations, or any subordination of the
payment of the Guaranteed Obligations to the payment of any other liability of
Borrower or any other Loan Party;

 

120

--------------------------------------------------------------------------------



 

(e)                                  any bankruptcy, insolvency, reorganization,
composition, adjustment, dissolution, liquidation or other like proceeding
relating to such Guarantor, Borrower, any other Loan Party or any other Person,
or any action taken with respect to this Guarantee Agreement by any trustee or
receiver, or by any court, in any such proceeding;

 

(f)                                   any act or failure to act by Borrower, any
other Loan Party or any other Person which may adversely affect such Guarantor’s
subrogation rights, if any, against Borrower to recover payments made under this
Guarantee Agreement;

 

(g)                                  any nonperfection or impairment of any
security interest or other Lien on any collateral, if any, securing in any way
any of the Guaranteed Obligations;

 

(h)                                 any application of sums paid by Borrower,
any other Guarantor or any other Person with respect to the liabilities of
Borrower to Administrative Agent or the Lenders;

 

(i)                                     any defect, limitation or insufficiency
in the borrowing powers of Borrower or in the exercise thereof; or

 

(j)                                    any other circumstance which might
otherwise constitute a defense available to, or a discharge of, a Guarantor
hereunder (other than payment in full in cash and performance in full).

 

11.04                 Action with Respect to Guaranteed Obligations. 
Administrative and the Lenders may, at any time and from time to time, without
the consent of, or notice to, any Guarantor, and without discharging any
Guarantor from its obligations hereunder, take any and all actions described in
Section 11.03 and may otherwise: (i) amend, modify, alter or supplement the
terms of any of the Guaranteed Obligations in accordance with the terms of this
Agreement or any of the applicable Loan Documents, including, but not limited
to, extending or shortening the time of payment of any of the Guaranteed
Obligations or changing the interest rate that may accrue on any of the
Guaranteed Obligations; (ii) amend, modify, alter or supplement this Agreement
or any of the other Loan Documents (other than this Article XI and Article XII,
as to which each Guarantor’s written consent is required) in accordance with the
terms of this Agreement or any of the applicable Loan Documents; (iii) sell,
exchange, release or otherwise deal with all, or any part, of any collateral
securing any of the Guaranteed Obligations; (iv) release any other Loan Party or
other Person liable in any manner for the payment or collection of the
Guaranteed Obligations; (v) exercise, or refrain from exercising, any rights
against Borrower, any other Guarantor or any other Person; and (vi) apply any
sum, by whomsoever paid or however realized, to the Guaranteed Obligations in
such order as the Lenders shall elect.

 

11.05                 Waiver.  Each Guarantor, to the fullest extent permitted
by applicable Law, hereby waives notice of acceptance hereof or any presentment,
demand, protest or notice of any kind, and any other act or thing, or omission
or delay to do any other act or thing, which in any manner or to any extent
might vary the risk of such Guarantor or which otherwise might operate to
discharge such Guarantor from its obligations hereunder.

 

11.06                 [Reserved].

 

11.07                 Reinstatement of Guaranteed Obligations. If claim is ever
made on Administrative Agent or any Lender for repayment or recovery of any
amount or amounts received in payment or on account of any of the Guaranteed
Obligations, and Administrative Agent or such Lender repays all or part of said
amount by reason of (i) any judgment, decree or order of any court or
administrative body of competent jurisdiction, or (ii) any settlement or
compromise of any such claim effected by Administrative Agent or

 

121

--------------------------------------------------------------------------------



 

such Lender with any such claimant (including Borrower or a trustee in
bankruptcy for Borrower), then and in such event each Guarantor agrees that any
such judgment, decree, order, settlement or compromise shall be binding on it,
notwithstanding any revocation hereof or the cancellation of this Agreement, any
of the other Loan Documents, or any other instrument evidencing any liability of
Borrower, and such Guarantor shall be and remain liable to Administrative Agent
or such Lender for the amounts so repaid or recovered to the same extent as if
such amount had never originally been paid to Administrative Agent or such
Lender.

 

11.08                 Subrogation.  Each Guarantor hereby irrevocably waives any
right of subrogation it may otherwise have as a result of any payment hereunder
made by such Guarantor for the account of Borrower until the Guaranteed
Obligations have been paid in full in cash.  If any amount shall be paid to such
Guarantor on account of or in respect of such subrogation rights or other claims
or causes of action, such Guarantor shall hold such amount in trust for the
benefit of Administrative Agent and the Lenders and shall forthwith pay such
amount to Administrative Agent to be credited and applied against the Guaranteed
Obligations, whether matured or unmatured, in accordance with the terms of this
Agreement.

 

11.09                 Payments Free and Clear.  Subject to the provisions of
Section 3.01, all sums payable by each Guarantor hereunder, whether of
principal, interest, fees, expenses, premiums or otherwise, shall be paid in
full, without set-off or counterclaim or any deduction or withholding
whatsoever, and if any Guarantor is required by applicable Law or by a
Governmental Authority to make any such deduction or withholding, such Guarantor
shall, subject to this Agreement, pay to Administrative Agent and the Lenders
such additional amount as will result in the receipt by Administrative Agent and
the Lenders of the full amount payable hereunder had such deduction or
withholding not occurred or been required.

 

11.11                 [Reserved].

 

11.12                 Subordination.  Each Guarantor hereby expressly covenants
and agrees for the benefit of Administrative Agent and the Lenders that all
obligations and liabilities of Borrower to such Guarantor of whatever
description, including without limitation, all intercompany receivables of such
Guarantor from Borrower (collectively, the “Junior Claims”) shall be subordinate
and junior in right of payment to all Guaranteed Obligations.  If an Event of
Default shall exist, then no Guarantor shall accept any direct or indirect
payment (in cash, property or securities, by setoff or otherwise) from Borrower
on account of or in any manner in respect of any Junior Claim until all of the
Guaranteed Obligations have been paid in full in cash.

 

11.13                 Information.  Each Guarantor assumes all responsibility
for being and keeping itself informed of the financial condition of Borrower and
the other Guarantors, and of all other circumstances bearing upon the risk of
nonpayment of any of the Guaranteed Obligations and the nature, scope and extent
of the risks that such Guarantor assumes and incurs hereunder, and agrees that
none of Administrative Agent or the Lenders shall have any duty whatsoever to
advise any Guarantor of information regarding such circumstances or risks.

 

11.14                 Loan Accounts.  In the case of any dispute relating to any
of the outstanding amount, payment or receipt of any of the Guaranteed
Obligations or otherwise, the entries in the books and accounts (including the
Register) maintained by the Administrative Agent and the Lenders shall be deemed
conclusive evidence of the amounts and other matters set forth herein, absent
manifest error.  The failure of Administrative Agent or any Lender to maintain
such books and accounts shall not in any way relieve or discharge any Guarantor
of any of its obligations hereunder.

 

11.15                 Waiver of Remedies.  No delay or failure on the part of
Administrative Agent or any Lender in the exercise of any right or remedy it may
have against any Guarantor hereunder or otherwise shall

 

122

--------------------------------------------------------------------------------



 

operate as a waiver thereof, and no single or partial exercise by Administrative
Agent or any Lender of any such right or remedy shall preclude any other or
further exercise thereof or the exercise of any other such right or remedy.

 

11.16                 Termination.  The Guarantee hereunder shall remain in full
force and effect until the indefeasible payment of the Guaranteed Obligations in
full in cash and the termination or cancellation of this Agreement in accordance
with its terms.

 

11.17                 Successors and Assigns.  Each reference herein to
Administrative Agent or the Lenders shall be deemed to include such Person’s
respective successors and permitted assigns in accordance with the terms of this
Agreement (including, but not limited to, any holder of the Guaranteed
Obligations) in whose favor the provisions of the Guarantee hereunder also shall
inure, and each reference herein to each Guarantor shall be deemed to include
such Guarantor’s successors and assigns, upon whom the Guarantee hereunder also
shall be binding.  The Lenders may, in accordance with the applicable provisions
of this Agreement, assign, transfer or sell any Guaranteed Obligation, or grant
or sell participations in any Guaranteed Obligations, to any Person without the
consent of, or notice to, any Guarantor and without releasing, discharging or
modifying any Guarantor’s obligations hereunder.  Subject to this Agreement,
each Guarantor hereby consents to the delivery by Administrative Agent or any
Lender to any assignee of any financial or other information regarding Borrower
or any Guarantor.  No Guarantor may assign or transfer its obligations hereunder
to any Person without the prior written consent of all Lenders and any such
assignment or other transfer to which all of the Lenders have not so consented
shall be null and void.

 

11.18                 Joint and Several Obligations.  The obligations of the
Guarantors hereunder shall be joint and several, and accordingly, each Guarantor
confirms that it is liable for the full amount of the Guaranteed Obligations and
all of the obligations and liabilities of each of the other Guarantors
hereunder.

 

11.19                 Payments.  All payments to be made by any Guarantor
pursuant to this Guarantee Agreement shall be made in accordance with
Section 2.11(a).

 

11.20                 Notices.  All notices, requests and other communications
to any Guarantor shall be made to the Borrower under and in accordance with
Section 10.02, which shall be deemed to constitute notice to all Guarantors.

 

ARTICLE XII
SECURITY AGREEMENT

 

12.01                 Grant of Security Interest.

 

(a)                                 To secure the prompt payment in full when
due, whether by lapse of time, acceleration, mandatory prepayment or otherwise,
of the Obligations, each Grantor hereby grants to the Administrative Agent, for
the benefit of the Secured Parties, a continuing security interest in any and
all right, title and interest of such Grantor in and to all of the following,
whether now owned or existing or owned, acquired, or arising hereafter
(collectively, and subject to Section 12.01(b) hereof, the “Collateral”):

 

(i)                                     all Accounts;

 

(ii)                                  all Chattel Paper;

 

(iii)                               those certain Commercial Tort Claims set
forth on Schedule 12.01(a)(iii) hereto;

 

123

--------------------------------------------------------------------------------



 

(iv)                              all Deposit Accounts;

 

(v)                                 all Documents;

 

(vi)                              all Equipment;

 

(vii)                           all Fixtures;

 

(viii)                        all General Intangibles;

 

(ix)                              all Instruments;

 

(x)                                 all Intellectual Property;

 

(xi)                              all Inventory;

 

(xii)                           all Investment Property;

 

(xiii)                        all Letter-of-Credit Rights;

 

(xiv)                       all Money;

 

(xv)                          all Pledged Equity Collateral;

 

(xvi)                       all Supporting Obligations;

 

(xvii)                    owned and leased real property;

 

(xviii)                 leasehold interests;

 

(xix)                       causes of action pursuant to Chapter 5 of the
Bankruptcy Code; and

 

(xx)                          all Accessions and all Proceeds of any and all of
the foregoing.

 

For purposes hereof: (a) each of the following capitalized terms shall the
meaning assigned to such term set forth in the UCC: “Accounts,” “Chattel Paper,”
“Commercial Tort Claims,” “Deposit Accounts,” “Documents,” “Equipment,”
“Fixtures,” “General Intangibles,” “Instruments,” “Inventory,” “Investment
Property,” “Letter-of-Credit Rights,” “Money,” “Supporting Obligations,”
“Accessions” and “Proceeds”; (b) “Intellectual Property” means collectively, all
of the following of any Grantor: (i) all systems software, applications software
and internet rights, including, without limitation, screen displays and formats,
internet domain names, web sites (including web links), program structures,
sequence and organization, all documentation for such software, including,
without limitation, user manuals, flowcharts, programmer’s notes, functional
specifications, and operations manuals, all formulas, processes, ideas and
know-how embodied in any of the foregoing, and all program materials,
flowcharts, notes and outlines created in connection with any of the foregoing,
whether or not patentable or copyrightable, (ii) concepts, discoveries,
inventions, improvements and ideas, (iii) any useful information relating to the
items described in clause (i) or (ii), including know-how, technology,
engineering drawings, reports, design information, trade secrets, practices,
laboratory notebooks, specifications, test procedures, maintenance manuals,
research, development, manufacturing, marketing, merchandising, selling,
purchasing and accounting, (iv) Copyrights and Copyright Licenses, Patents and
Patent Licenses, Trademarks and Trademark Licenses, and (v) other licenses to
use any of the items described in the foregoing clauses (i), (ii), (iii) and
(iv) or any

 

124

--------------------------------------------------------------------------------



 

other similar items of such Grantor necessary for the conduct of its business;
(c) “Copyrights” means, collectively, all of the following of any Grantor:
(i) all copyrights, rights and interests in copyrights, works protectable by
copyright, copyright registrations and copyright applications anywhere in the
world, including copyrights in computer software, Internet websites and the
content thereof, (ii) all extensions, and renewals of any of the foregoing,
(iii) all income, royalties, damages and payments now or hereafter due and/or
payable under any of the foregoing or with respect to any of the foregoing,
including, without limitation, damages or payments for past, present or future
infringements of any of the foregoing, (iv) the right to sue for past, present
or future infringements of any of the foregoing and (v) all rights corresponding
to any of the foregoing throughout the world; (d) “Copyright Licenses” means any
agreement now or hereafter in existence naming any Grantor as licensor or
licensee granting any right under any Copyright, including, without limitation,
the grant of rights to manufacture, distribute, exploit and sell materials
derived from any Copyright; (e) “Patents” means, collectively, all of the
following of any Grantor: (i) all patents, rights and interests in patents,
patent disclosures, patentable inventions and patent applications anywhere in
the world, (ii) all improvements thereto, reissues, continuations (in whole or
in part), divisionals, reexaminations and renewals and extensions of any of the
foregoing, (iii) all income, royalties, damages or payments now or hereafter due
and/or payable under any of the foregoing or with respect to any of the
foregoing, including, without limitation, damages or payments for past, present
or future infringements of any of the foregoing, (iv) the right to sue for past,
present and future infringements of any of the foregoing and (v) all rights
corresponding to any of the foregoing throughout the world; (f) “Patent License”
means all agreements now or hereafter in existence, whether written, implied or
oral, providing for the grant by or to any Grantor of any right to manufacture,
use or sell any invention covered in whole or in part by a Patent;
(g) “Trademarks” means, collectively all of the following of any Grantor:
(i) all trademarks, rights and interests in trademarks, trade names, corporate
names, company names, business names, fictitious business names, trade styles,
trade dress, service marks, logos, other business identifiers, together with
translations, adaptations, derivations and combinations thereof, prints and
labels on which any of the foregoing have appeared or appear, whether registered
or unregistered, all registrations and recordings thereof, and all applications
in connection therewith (other than each application to register any trademark
or service mark prior to the filing under applicable Law of a verified statement
of use for such trademark or service mark) anywhere in the world, (ii) all
extensions and renewals of any of the foregoing, (iii) all income, royalties,
damages and payments now or hereafter due and/or payable under any of the
foregoing or with respect to any of the foregoing, including, without
limitation, damages or payments for past, present or future infringements of any
of the foregoing, (iv) the right to sue for past, present or future
infringements of any of the foregoing and (v) all rights corresponding to any of
the foregoing (including the goodwill) throughout the world; and (h) “Trademark
License” means any agreement now or hereafter in existence, whether written or
oral, providing for the grant by or to any Grantor of any right to use any
Trademark.

 

(b)                                 Notwithstanding anything herein to the
contrary, in no event shall the Collateral (or any component term thereof)
include or be deemed to include (i) any General Intangible, permit, contracts,
instruments, licenses, license agreements or other documents (or any rights
thereunder), to the extent (and only to the extent) that the grant of a security
interest would (A) constitute a violation of a restriction in favor of a third
party on such grant, (B) would result in the termination of such General
Intangible, permit, contracts, instruments, licenses, license agreements or
other documents or give any other party to such General Intangible, permit,
contract, instrument, license, license agreement or other document the right to
terminate its obligations thereunder, or (C) violate any Law; provided that the
limitation set forth in this clause (i) shall not affect, limit, restrict or
impair the grant by a Loan Party of a security interest pursuant to this
Agreement in any such right, to the extent that an otherwise applicable
prohibition or restriction on such grant is rendered ineffective by any
applicable Law, including the UCC or the Bankruptcy Code and (ii) any direct or
indirect interest in any Equity Interest of any joint venture, partnership or
other entity if and for so long as the grant of such security interest or Lien
shall constitute a

 

125

--------------------------------------------------------------------------------



 

default under, termination pursuant to, or is otherwise prohibited by the terms
of the joint venture agreement, partnership agreement or other organizational
documents of, or contract or other agreement of (or covering or purporting to
cover the assets of) such joint venture, partnership or entity or its direct or
indirect parent, or require the payment of a fee, penalty or similar increased
costs or result in the loss of economic benefit or the abandonment or
invalidation of such Loan Party’s or any Subsidiary’s interest in such Equity
Interest or shall otherwise adversely impact such joint venture, partnership or
other entity; provided that the limitation set forth in this clause (ii) shall
not affect, limit, restrict or impair the grant by a Loan Party of a security
interest pursuant to this Agreement in any such right, to the extent that an
otherwise applicable prohibition or restriction on such grant (whether
applicable to such Loan Party or to any parent company or Person owned by such
Loan Party) is rendered ineffective by any applicable law, including the UCC or
the Bankruptcy Code; provided, further, that any such security interest and Lien
shall attach immediately and automatically after any such disqualifying
condition specified in clause (i) or (ii) of this paragraph shall cease to
exist.

 

(c)                                  Subject to the Carve-Out and subject to the
scheme of priority set forth in the DIP Order, pursuant to Bankruptcy Code
Section 364(c)(1) the Administrative Agent and the Secured Parties have been
granted a superpriority administrative claim over any and all administrative
claims of the type specified in Bankruptcy Code Section 503(b) and 507(b). As
collateral for the Loans and security for the full and timely payment and
performance of all Obligations when due (whether at stated maturity, by
acceleration or otherwise), the Administrative Agent, for the benefit of the
Secured Parties, is hereby granted (i) pursuant to Section 364(c)(2) of the
Bankruptcy Code, a perfected first priority Lien on the Collateral that is
otherwise unencumbered as of the commencement of the Cases; (ii) pursuant to
Section 364(c)(3) of the Bankruptcy Code, a perfected Lien on all Collateral of
the Secured Parties, junior only to (A) Pre-Petition Priority Liens, and
(B) valid Liens in existence at the time of such commencement that are perfected
subsequent to such commencement as permitted by Section 546(b) of the Bankruptcy
Code; and (iii) pursuant to Section 364(d)(1) of the Bankruptcy Code, a
perfected senior priming Lien on all of the Loan Parties’ Collateral that is
subject only to the Carve-Out.

 

12.02                 Pledged Equity Collateral. As security for the
Obligations, each of the Loan Parties pledges, hypothecates, assigns, transfers,
sets over and delivers unto the Administrative Agent, its successors and
assigns, for the benefit of the Lenders, and grants to the Administrative Agent,
its successors and assigns, for the benefit of the Lenders, a continuing
security interest in and to the following (hereinafter collectively called the
“Pledged Equity Collateral”):

 

(a)                                 Subject to Section 12.01(b), all of the
Equity Interests now held and hereafter acquired by such Loan Party at any time,
and any certificates representing such Equity Interests, all of the right, title
and interest of such Loan Party in, to and under its percentages interest,
shares or units as an owner thereof, and all Investment Property in respect
thereof, including, without limitation, such Loan Party’s interests in (or
allocations of) the profits, losses, income, gains, deductions, credits or
similar items in respect of any Equity Interests now held or hereafter acquired
by such Loan Party, and the right to receive dividends or distributions in
respect thereof, cash, other property, assets, and all options and warrants for
the purchase of Equity Interests, all of such Loan Party’s right, title and
interest to receive payments of principal and interest on any loans and/or other
extensions of credit made by such Loan Party to Borrower, all of such Loan
Party’s voting rights, whether now existing or hereafter arising, whether
arising under the terms of the Charter and By-laws or any of the other
organization documents of each Person in which it holds or acquires any Equity
Interests, at law or in equity, or otherwise and any and all of the proceeds
thereof (all of the foregoing being hereinafter collectively referred to as the
“Pledged Equity”), and all distributions, cash, Instruments, Investment Property
and other property from time to time received, receivable or otherwise
distributed in respect of, or in exchange for, any or all of the Pledged Equity;
provided that such pledge, hypothecation, assignment, transfer, set over,
delivery and grant by Parent of the

 

126

--------------------------------------------------------------------------------



 

Pledged Equity of the Borrower is made solely on a non-recourse basis; provided
further that “Pledged Equity” shall not include Equity Interests in excess of 66
2/3% of the Equity Interests in any foreign Subsidiary of the Borrower to the
extent that the Borrower and the Required Lenders reasonably determine that any
change in U.S. tax law after the Closing Date would result in materially adverse
tax consequences of the Loan Parties taken as a whole;

 

(b)                                 all other property hereafter delivered to
the Administrative Agent by such Loan Party in substitution for or in addition
to any of the foregoing, all certificates and instruments representing or
evidencing such other property and all cash, securities, interest, dividends,
rights and other property at any time and from time to time received, receivable
or otherwise distributed in respect of or in exchange for any or all thereof;
and

 

(c)                                  all products and proceeds of all of the
foregoing;

 

TO HAVE AND TO HOLD the Pledged Equity Collateral, together with all rights,
titles, interests, privileges and preferences appertaining or incidental
thereto, unto the Administrative Agent forever, subject, however, to the terms,
covenants and conditions hereafter set forth.

 

12.03                 No Filings Required; Perfection of Security Interests;
Priority.

 

The Liens and security interests referred to herein shall be deemed valid and
perfected by entry of the DIP Orders.  The Administrative Agent shall not be
required (but shall have the option and authority) to file any financing
statements, mortgages, notices of Lien or similar instruments in any
jurisdiction or filing office or to take any other action in order to validate
or perfect the Lien and security interest granted by or pursuant to this
Agreement, any other Loan Document or the DIP Orders.  The DIP Liens in the
Collateral will not be junior in priority to any Lien other than the Carve-Out
and the Pre-Petition Priority Liens (to the extent, and only to the extent, set
forth in the DIP Orders).

 

12.04                 Certain Perfection Actions; Further Assurances.

 

(a)                                 Notwithstanding the perfection of any
security interest granted hereunder pursuant to the order of the Bankruptcy
Court under the applicable DIP Order, each Loan Party shall, as applicable, at
such Person’s expense, perform all steps requested by the Administrative Agent
or the Lenders at any time to perfect, maintain, protect, and enforce the DIP
Liens, including: upon request by the Administrative Agent, delivering to the
Administrative Agent (who shall hold on behalf of the other Lenders) the
originals of all certificated Investment Property, instruments, documents, and
chattel paper, and all other Collateral of which the Required Lenders reasonably
determine the Administrative Agent should have physical possession in order to
perfect and protect the Administrative Agent’s security interest therein, duly
pledged, endorsed, or assigned to the Administrative Agent without restriction.
None of the Loan Parties shall be required, nor is the Administrative Agent
authorized, to take any action (other than the execution and delivery of this
Agreement) (i) to create or perfect security interest in any assets located or
titled outside of the United States, including any Intellectual Property
registered or applied for in any non-U.S. jurisdiction, (ii) to perfect in any
assets subject to a certificate of title statute or (iii) to perfect in any
Letter-of-Credit Rights to the extent not perfected by the filing of a UCC
financing statement. To the fullest extent permitted by applicable law, the
Administrative Agent may file one or more financing statements disclosing the
DIP Liens on the Collateral.

 

(b)                                 To the extent any Loan Party owns any
Investment Property, such Loan Party agrees as follows with respect to such
Investment Property:

 

127

--------------------------------------------------------------------------------



 

(i)                                     All cash dividends, cash distributions,
and other cash or cash equivalents in respect of such Investment Property at any
time payable or deliverable to such Loan Party shall be deposited a Controlled
Account; and

 

(ii)                                  Such Loan Party will not acknowledge any
transfer or encumbrance in respect of such Investment Property to or in favor of
any Person other than the Administrative Agent or a Person designated by the
Administrative Agent in writing.

 

(c)                                  The Administrative Agent shall have the
right, at any time, after the occurrence and during the continuance of an Event
of Default, to transfer to or to register in the name of the Administrative
Agent or its nominee any Equity Interest in such Subsidiary.  In addition, the
Administrative Agent shall have the right at any time to exchange certificates
or instruments representing or evidencing Equity Interests of such Subsidiaries
for certificates or instruments of smaller or larger denominations.

 

(d)                                 Subject to Section 12.04(a), each Loan Party
agrees, at its expense, to execute, acknowledge, deliver and cause to be duly
filed all such further instruments and documents and take all such actions as
the Administrative Agent or any Lender may from time to time reasonably request
for the perfection and preserving of the security interests and the rights and
remedies created hereby, including but not limited to, the execution and
delivery of such additional conveyances, assignments, agreements, instruments
and endorsements, the payment of any fees and taxes required in connection with
the execution and delivery of this Agreement, the granting of the security
interests created hereby and the execution, filing and recordation of any
financing statements (including fixture filings) or other documents as
Administrative Agent (acting at the direction of the Required Lenders) may deem
reasonably necessary or desirable for the perfection of the security interests
granted hereunder.

 

12.05                 Powers of Attorney.

 

(a)                                 Each Loan Party hereby irrevocably appoints
Administrative Agent (and any officer or agent of Administrative Agent), on
behalf of and for the benefit of the Lenders, as its true and lawful
attorney-in-fact, with power of substitution for and in the name of
Administrative Agent or otherwise, for the use and benefit of Administrative
Agent to, effective upon the occurrence and during the continuance of an Event
of Default and subject to the DIP Orders: (i) receive, endorse the name of such
Loan Party (or, as applicable, Parent) upon and deliver any notes, acceptances,
checks, drafts, money orders or other evidences of payment that may come into
the possession of Administrative Agent with respect to the Collateral;
(ii) cause such Loan Party’s mail (or, as applicable, that of Parent) to be
transferred to Administrative Agent’s own offices and to receive and open all
mail addressed to such Loan Party (or, as applicable, Parent) for the purposes
of removing any such notes, acceptances, checks, drafts, money orders or other
evidences of payment; (iii) demand, collect and receive payment in respect of
the Collateral and to apply any such payments directly to the payment of the
Obligations in accordance with this Agreement; (iv) receive and give discharges
and releases of all or any of the Collateral; (v) commence and prosecute any and
all suits, actions or proceedings at law or in equity in any court of competent
jurisdiction, to collect or otherwise realize on all or any part of the
Collateral or to enforce any rights in respect thereof; (vi) sign the name of
such Loan Party (or, as applicable, Parent) on any invoice or bill of lading
relating to any of the Collateral; (vii) send verification of any Accounts to
any account debtor or customer; (viii) notify any account debtor or other
obligor of such Loan Party (or, as applicable, Parent) with respect to any
Collateral to make payment to Administrative Agent; (ix) settle, compromise,
compound, adjust or defend any actions, suits or proceedings relating or
pertaining to all or any of the Collateral; (x) take any action for purposes of
carrying out of the terms of this Agreement; (xi) enforce all of such Loan
Party’s rights and powers under and pursuant to any and all agreements with
respect to the Collateral; and (xii) generally, to sell, assign, transfer,
pledge, make any agreement with respect to or otherwise deal with all or any of
the Collateral, and

 

128

--------------------------------------------------------------------------------



 

to do all other acts and things necessary to carry out this Agreement, as fully
and completely as though Administrative Agent were the absolute owner of the
Collateral for all purposes; provided, however, nothing herein contained shall
be construed as requiring or obligating Administrative Agent to make any
commitment or to make any inquiry as to the nature or sufficiency of any payment
received by Administrative Agent, or to present or file any claim or notice, or
to take any action with respect to the Collateral or any part thereof or the
moneys due or to become due in respect thereof or any property covered thereby,
and no action taken by Administrative Agent or omitted to be taken with respect
to the Collateral or any part thereof shall give rise to any defense,
counterclaim or offset in favor of such Loan Party or to any claim or action
against Administrative Agent.  It is understood and agreed that the power of
attorney granted to Administrative Agent for the purposes set forth above in
this Section 12.05 is coupled with an interest and is irrevocable.  The
provisions of this Section 12.05 shall in no event relieve any Loan Party of any
of its obligations hereunder with respect to the Collateral or any part thereof
or impose any obligation on Administrative Agent to proceed in any particular
manner with respect to the Collateral or any part thereof, or in any way limit
the exercise by Administrative Agent of any other or further right which it may
have on the date of this Agreement or hereafter, whether hereunder, by law or
otherwise.

 

(b)                                 Beyond the duty of Administrative Agent to
exercise reasonable care in the custody of any Collateral in its possession,
Administrative Agent shall not, under any circumstance or in any event
whatsoever, have any liability for any part of the Collateral, nor shall
Administrative Agent have any liability for any error or omission or delivery of
any kind incurred in the good faith settlement, collection or payment of any of
the Collateral or any monies received in payment therefor or for any damages
resulting therefrom, nor shall this Agreement impose upon Administrative Agent
any obligation to perform any obligation with respect to the Collateral.  The
costs of collection, notification and enforcement, including but not limited to,
reasonable attorneys’ fees and reasonable out-of-pocket expenses, shall be borne
solely by each Loan Party, as applicable, whether the same are incurred a Loan
Party or Administrative Agent.

 

12.06                 Certain Waivers; Loan Party Not Discharged.  Each Loan
Party expressly and irrevocably waives (to the extent permitted by applicable
law) presentment, demand of payment and protest of nonpayment in respect of its
Obligations under this Agreement.  The obligations and duties of each Loan Party
hereunder are irrevocable, absolute, and unconditional and shall not be
discharged, impaired or otherwise affected by (a) the failure of Administrative
Agent to assert any claim or demand or to enforce any right or remedy against
any Loan Party or any grantee under the provisions of this Agreement or any
waiver, consent, extension, indulgence or other action or inaction in respect
thereof, (b) any extension or renewal of any part of the Obligations, (c) any
rescission, waiver, amendment or modification of any of the terms or provisions
of any agreement related to this Agreement, (d) the release of any liens on or
security interests in any part of the Collateral or the release, sale or
exchange of or failure to foreclose against any security held by or for the
benefit of Administrative Agent for payment or performance of the Obligations,
(e) the bankruptcy, insolvency or reorganization of any Loan Party or any
grantee or any other Persons, (f) any change, restructuring or termination of
the organization structure or existence of any Loan Party or any grantee or any
restructuring or refinancing of all or any portion of the Obligations, or
(g) any other event that under law would discharge the obligations of a surety
other than payment and satisfaction in full of all Obligations.

 

12.07                 Adequate Protection. The Pre-Petition Secured Parties have
been granted adequate protection in accordance with the DIP Orders to the extent
of any diminution in the value of the Collateral as of the Petition Date,
including but not limited to any diminution in value resulting from (i) the use,
sale or lease of Collateral pursuant to Bankruptcy Code Section 363(c) or
(ii) the imposition of the automatic stay pursuant to Bankruptcy Code
Section 362(a), in the form of Adequate Protection Liens, Adequate Protection
Superpriority Claims and Adequate Protection Obligations.

 

129

--------------------------------------------------------------------------------



 

[Signature Pages Follow]

 

130

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

 

MONITRONICS INTERNATIONAL, INC., as Borrower

 

 

 

 

 

 

 

   By:

/s/ William E Niles

 

 

Name: William E. Niles

 

 

Title: Executive Vice President and Secretary

 

[Signature Page to DIP Financing Credit Agreement]

 

--------------------------------------------------------------------------------



 

 

MIBU SERVICER, INC., as Loan Party

 

 

 

 

   By:

/s/ William E Niles

 

 

Name: William E. Niles

 

 

Title: Vice President and Secretary

 

 

 

 

 

 

 

MONITRONICS CANADA, INC., as Loan Party

 

 

 

 

   By:

/s/ William E Niles

 

 

Name: William E. Niles

 

 

Title: Vice President and Secretary

 

 

 

 

 

 

 

PLATINUM SECURITY SOLUTIONS, INC., as Loan Party

 

 

 

 

   By:

/s/ William E Niles

 

 

Name: William E. Niles

 

 

Title: Vice President and Secretary

 

 

 

 

 

 

 

MI SERVICER LP, LLC, as Loan Party

 

 

 

 

   By:

/s/ William E Niles

 

 

Name: William E. Niles

 

 

Title: Vice President and Secretary

 

 

 

 

 

 

 

LIVEWATCH SECURITY, LLC, as Loan Party

 

 

 

 

   By:

/s/ William E Niles

 

 

Name: William E. Niles

 

 

Title: Executive Vice President and Secretary

 

 

 

 

 

 

 

MONITRONICS FUNDING LP, as Loan Party

 

 

 

 

   By:

/s/ William E Niles

 

 

Name: William E. Niles

 

 

Title: Vice President and Secretary

 

[Signature Page to DIP Financing Credit Agreement]

 

--------------------------------------------------------------------------------



 

 

MONITRONICS SECURITY LP, as Loan Party

 

 

 

 

   By:

/s/ William E Niles

 

 

Name: William E. Niles

 

 

Title: Vice President and Secretary

 

 

 

 

 

 

 

SECURITY NETWORKS, LLC, as Loan Party

 

 

 

 

   By:

/s/ William E Niles

 

 

Name: William E. Niles

 

 

Title: Executive Vice President and Secretary

 

[Signature Page to DIP Financing Credit Agreement]

 

--------------------------------------------------------------------------------



 

 

ENCINA PRIVATE CREDIT SPV, LLC, as

 

Administrative Agent, L/C Issuer and a Lender

 

 

 

 

By:

/s/ Janani Sharma

 

 

Name: Janani Sharma

 

 

Title: Duly Authorized Signatory

 

[Signature Page to DIP Financing Credit Agreement]

 

--------------------------------------------------------------------------------



 

 

KKR CAPITAL MARKETS LLC, as Arranger

 

 

 

 

   By:

/s/ W Cade Thompson

 

 

Name: W Cade Thompson

 

 

Title: Authorized Signatory

 

[Signature Page to DIP Financing Credit Agreement]

 

--------------------------------------------------------------------------------



 

 

KKR CREDIT ADVISORS (US) LLC, on behalf of itself and certain of its affiliates
and its or their managed funds and accounts, as Structuring Advisor

 

 

 

 

   By:

/s/ Jeffrey M. Smith

 

 

Name: Jeffrey M. Smith

 

 

Title: Authorized Signatory

 

[Signature Page to DIP Financing Credit Agreement]

 

--------------------------------------------------------------------------------



 

 

CORPORATE CAPITAL TRUST II, as a Lender

 

 

 

 

   By:

/s/ Jeffrey M. Smith

 

 

Name: Jeffrey M. Smith

 

 

Title: Authorized Signatory

 

 

 

 

 

 

 

FS INVESTMENT CORPORATION II, as a Lender

 

 

 

 

   By:

/s/ Jeffrey M. Smith

 

 

Name: Jeffrey M. Smith

 

 

Title: Authorized Signatory

 

 

 

 

 

 

 

FS INVESTMENT CORPORATION III, as a Lender

 

 

 

 

   By:

/s/ Jeffrey M. Smith

 

 

Name: Jeffrey M. Smith

 

 

Title: Authorized Signatory

 

 

 

 

 

 

 

FS INVESTMENT CORPORATION IV, as a Lender

 

 

 

 

   By:

/s/ Jeffrey M. Smith

 

 

Name: Jeffrey M. Smith

 

 

Title: Authorized Signatory

 

[Signature Page to DIP Financing Credit Agreement]

 

--------------------------------------------------------------------------------



 

 

MONARCH MASTER FUNDING LTD, as a Lender

 

 

 

 

   By:

Monarch Alternative Capital LP, as advisor

 

 

 

 

   By:

/s/ Christopher Santana

 

 

Name: Christopher Santana

 

 

Title: Managing Principal

 

[Signature Page to DIP Financing Credit Agreement]

 

--------------------------------------------------------------------------------



 

 

FS GLOBAL CREDIT OPPORTUNITIES FUND

 

 

 

 

   By:

FS Global Advisor, LLC, its investment advisor, as a Lender

 

 

 

 

   By:

/s/ Ted Gallivan

 

 

Name: Ted Gallivan

 

 

Title: Executive Director

 

 

 

 

DAUPHIN FUNDING LLC,

 

 

 

 

   By:

FS Global Opportunities Fund, as its Sole Member

 

 

 

 

   By:

FS Global Advisor, LLC, its Investment Advisor, as a Lender

 

 

 

 

   By:

/s/ Ted Gallivan

 

 

Name: Ted Gallivan

 

 

Title: Executive Director

 

[Signature Page to DIP Financing Credit Agreement]

 

--------------------------------------------------------------------------------

 



 

ANNEX A

 

Milestones

 

Date

 

Milestone

Petition Date

 

Filing by the Borrower of the Plan of Reorganization and related disclosure
statement requiring payment in full of the obligations under the Facility in
cash (including Cash Collateralization of Letters of Credit if applicable) upon
the effectiveness of such Plan of Reorganization, and otherwise in form and
substance reasonably acceptable to and the Required Lenders.

 

 

 

Earlier of (i) the date set for the Plan Milestone in the Restructuring Support
Agreement and (ii) the date that is 75 days following the Petition Date

 

Entry of an order confirming such Plan of Reorganization by the Bankruptcy Court
(the “Plan Milestone”)

 

 

 

Earlier of (i) the date set for the Exit Milestone in the Restructuring Support
Agreement and (ii) the date that is 120 days following the Petition Date

 

Effectiveness of such Plan of Reorganization (the “Exit Milestone”)

 

--------------------------------------------------------------------------------